Exhibit 10.1

 

 
 
 
CREDIT AND SECURITY AGREEMENT
 
 
 
by and among
 
KITARA MEDIA, LLC,
 
as a Borrower,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Lender
 
 
 
Dated as of November 1, 2013
 
 

 

 
 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
1.
DEFINITIONS AND CONSTRUCTION
1
 
1.1
Definitions, Code Terms, Accounting Terms and Construction
1
2.
LOANS AND TERMS OF PAYMENT
1
 
2.1
Revolving Loan Advances
1
 
2.2
Accordion
1
 
2.3
Borrowing Procedures
2
 
2.4
Payments; Prepayments
3
 
2.5
[Intentionally Omitted]
4
 
2.6
Interest Rates: Rates, Payments, and Calculations
4
 
2.7
Designated Account
5
 
2.8
Maintenance of Loan Account; Statements of Obligations
5
 
2.9
Maturity Termination Dates
5
 
2.10
Effect of Maturity
5
 
2.11
Termination or Reduction by Borrowers
6
 
2.12
Fees
6
 
2.13
Letters of Credit
6
 
2.14
Special Provisions Applicable to LIBOR and Daily Three Month LIBOR Interest Rate
9
 
2.15
Capital Requirements
10
 
2.16
Extent of Each Borrower’s Liability, Contribution
10
3.
SECURITY INTEREST
11
 
3.1
Grant of Security Interest
11
 
3.2
Borrowers Remain Liable
12
 
3.3
Assignment of Insurance
12
 
3.4
Financing Statements
12
4.
CONDITIONS
12
 
4.1
Conditions Precedent to the Initial Extension of Credit
12
 
4.2
Conditions Precedent to all Extensions of Credit
12
 
4.3
Conditions Subsequent
13
5.
REPRESENTATIONS AND WARRANTIES
13

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
6.
AFFIRMATIVE COVENANTS
13
 
6.1
Financial Statements, Reports, Certificates
13
 
6.2
Collateral Reporting
13
 
6.3
Existence
13
 
6.4
Maintenance of Properties
14
 
6.5
Taxes
14
 
6.6
Insurance
14
 
6.7
Inspections, Exams, Collateral Exams and Appraisals
14
 
6.8
Account Verification
14
 
6.9
Compliance with Laws
15
 
6.10
Environmental
15
 
6.11
Disclosure Updates
15
 
6.12
Collateral Covenants
15
 
6.13
Material Contracts
19
 
6.14
Location of Books
19
 
6.15
Further Assurances
19
7.
NEGATIVE COVENANTS
20
 
7.1
Indebtedness
20
 
7.2
Liens
20
 
7.3
Restrictions on Fundamental Changes
20
 
7.4
Disposal of Assets
20
 
7.5
Change Name
20
 
7.6
Nature of Business
20
 
7.7
Payments, Prepayments, and Amendments
20
 
7.8
Change of Control
21
 
7.9
Restricted Junior Payments
21
 
7.10
Accounting Methods
21
 
7.11
Investments; Controlled Investments
21
 
7.12
Transactions with Affiliates
22
 
7.13
Use of Proceeds
22
 
7.14
Limitation on Issuance of Stock
22
 
7.15
[Intentionally Omitted]
22
 
7.16
Equipment with Bailees
22

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
8.
FINANCIAL COVENANTS
22
9.
EVENTS OF DEFAULT
23
10.
RIGHTS AND REMEDIES
25
 
10.1
Rights and Remedies
25
 
10.2
Additional Rights and Remedies
26
 
10.3
Lender Appointed Attorney in Fact
27
 
10.4
Remedies Cumulative
28
 
10.5
Crediting of Payments and Proceeds
28
 
10.6
Marshaling
28
 
10.7
License
28
 
10.8
Disposition of Pledged Interests by Lender
28
 
10.9
Voting and Other Rights in Respect of Pledged Interests
28
11.
WAIVERS; INDEMNIFICATION
29
 
11.1
Demand; Protest; etc
29
 
11.2
The Lender’s Liability for Collateral
29
 
11.3
Indemnification
29
12.
NOTICES
29
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; ARBITRATION
30
14.
ASSIGNMENTS; SUCCESSORS
34
15.
AMENDMENTS; WAIVERS
34
16.
TAXES
34

 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
17.
GENERAL PROVISIONS
34
 
17.1
Effectiveness
34
 
17.2
Section Headings
34
 
17.3
Interpretation
34
 
17.4
Severability of Provisions
34
 
17.5
Debtor-Creditor Relationship
34
 
17.6
Counterparts; Electronic Execution
35
 
17.7
Revival and Reinstatement of Obligations
35
 
17.8
Confidentiality
35
 
17.9
Lender Expenses
36
 
17.10
Setoff
36
 
17.11
Survival
36
 
17.12
Patriot Act
36
 
17.13
Integration
36
 
17.14
Bank Product Providers
36



 
-iv-

--------------------------------------------------------------------------------

 
 
EXHIBITS AND SCHEDULES
 
Schedule 1.1
Definitions
Schedule 2.12
Fees
Schedule 6.1
Financial Statement, Reports, Certificates
Schedule 6.2
Collateral Reporting
   
Exhibit A
Form of Compliance Certificate
Exhibit B
Conditions Precedent
Exhibit C
Conditions Subsequent
Exhibit D
Representations and Warranties
Exhibit E
Information Certificate
Exhibit F
Form of Pledged Interests Addendum
Schedule A-1
Collection Account
Schedule A-2
Authorized Person
Schedule D-1
Designated Account
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens

 
 
i

--------------------------------------------------------------------------------

 
 
CREDIT AND SECURITY AGREEMENT
 
THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
November 1, 2013, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and KITARA MEDIA, LLC, a Delaware limited liability company (“Kitara
Media, LLC” or “Borrower”).
 
The parties agree as follows:
 
1.
DEFINITIONS AND CONSTRUCTION.

 
 
1.1
Definitions, Code Terms, Accounting Terms and Construction.  Capitalized terms
used in this Agreement shall have the meanings specified therefor on Schedule
1.1.  Additionally, matters of (i) interpretation of terms defined in the Code,
(ii) interpretation of accounting terms and (iii) construction are set forth in
Schedule 1.1.

 
2.
LOANS AND TERMS OF PAYMENT.

 
 
2.1
Revolving Loan Advances.

 
(a)            Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, Lender agrees to make revolving loans (“Advances”)
to Borrowers by way of Fixed Rate LIBOR Loans and Variable Rate LIBOR Loans in
an aggregate amount at any one time outstanding not to exceed the lesser of:
 
(i)           the Maximum Revolver Amount, less the Letter of Credit Usage at
such time; and
 
(ii)          the Borrowing Base at such time less the Letter of Credit Usage at
such time.
 
(b)            Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall be due and
payable on the Termination Date.  Lender has no obligation to make an Advance at
any time following the occurrence of a Default or an Event of Default.
 
(c)            If at any time the Maximum Revolver Amount is less than the
amount of the Borrowing Base, the amount of Advances available under Section
2.1(a) above shall be reduced by any Reserves established by Lender with respect
to amounts that may be payable by any Borrower to third parties.
 
 
2.2
Accordion.

 
(a)            At any time during the period from and after the Closing Date
through April 30, 2015, at the option of Borrowers (but subject to satisfaction
of the conditions precedent set forth in paragraph (b) of this Section 2.2), the
Maximum Revolver Amount may be increased pursuant to this paragraph (a) by an
amount of up to $5,000,000 in the aggregate.  Each such increase under this
paragraph (a) is referred to in this Agreement as an “Increase”.  Each Increase
shall be in the amount of $2,500,000.  With respect to each Increase, Borrowers
shall (i) provide a written request to Lender to increase the Maximum Revolver
Amount, with such written request to specify the proposed effective date of such
Increase (which effective date shall be no sooner than 10 Business Days after
receipt by Lender of such written request and satisfaction by Borrowers of the
conditions precedent set forth in paragraph (b) of this Section 2.2), and (ii)
pay a one-time origination fee equal to 1.0% of the amount of each such Increase
on or before the effective date of each such Increase.  Upon payment of each
such origination fee, such fees shall be deemed to be fully earned and
nonrefundable under all circumstances.
 
(b)           Each of the following shall be conditions precedent to the
Increase of the Maximum Revolver Amount in connection therewith:
 
(i)           each of the conditions precedent set forth in Section 4.2 are
satisfied, and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          Borrowers have delivered to Lender (a) a certificate, in form and
substance satisfactory to Lender, executed by the Chief Financial Officer of
Borrowers, certifying that (1) no Default or Event of Default has occurred and
is continuing or will occur after giving effect to the applicable Increase and
(2) Borrowers are in compliance with the financial covenants set forth in
Section 8 for the most recent test date for each financial covenant immediately
preceding the proposed date of the Increase.
 
(c)            Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Advances shall be deemed, unless
the context otherwise requires, to include Advances made pursuant to any
increase in the Maximum Revolver Amount pursuant to this Section 2.2.
 
 
2.3
Borrowing Procedures.

 
(a)            Procedure for Borrowing.  Subject to Sections 2.3(b) and (f)
below, each Borrowing shall be made by a written request by an Authorized Person
delivered to Lender.  Such written request must be received by Lender no later
than 9:00 a.m. (Los Angeles time) on the Business Day that is the requested
Funding Date (or Three (3) Business Days prior to the requested Funding Date in
the event of a Fixed Rate LIBOR Loan) specifying (i) the amount of such
Borrowing, (ii) the requested Funding Date, which shall be a Business Day, (iii)
if such Borrowing will be by way of Variable Rate LIBOR Loan or Fixed Rate LIBOR
Loan, and (iv) if such Borrowing will be by way Fixed Rate LIBOR Loan, the
applicable LIBOR Interest Period.  At Lender’s election, in lieu of delivering
the above-described written request, any Authorized Person may give Lender
telephonic notice of such request by the required time.  Lender is authorized to
make the Advances, and to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person.
 
(b)            Fixed Rate LIBOR Loans.  To the extent permitted hereunder,
Borrowers may, from time to time prior to the Termination Date, request Fixed
Rate LIBOR Loans or may request that Variable Rate LIBOR Loans be converted to
Fixed Rate LIBOR Loans or that any existing Fixed Rate LIBOR Loans continue for
an additional LIBOR Interest Period.  Such request from Borrowers shall specify
the amount of the Fixed Rate LIBOR Loans to be made, the amount of Variable Rate
LIBOR Loans to be converted to Fixed Rate LIBOR Loans or the amount of the Fixed
Rate LIBOR Loans to be continued and the LIBOR Interest Period to be applicable
to such Fixed Rate LIBOR Loans.  Three (3) Business Days after receipt by Lender
of a written notice making such request from Borrowers, such Fixed Rate LIBOR
Loans shall be made or the Variable Rate LIBOR Loans shall be converted to Fixed
Rate LIBOR Loans or such Fixed Rate LIBOR Loans shall continue, as the case may
be.  The making or continuing of Fixed Rate LIBOR Loans or the conversion of
Variable Rate LIBOR Loans to Fixed Rate LIBOR Loans is subject to each of the
following conditions (which may be waived or altered only by Lender, in its sole
discretion);
 
(i)           no Event of Default shall exist or have occurred and be
continuing,
 
(ii)          no party hereto shall have sent any notice of termination,
 
(iii)         Borrowers shall have complied with such customary procedures as
are generally established by Lender for all customers and specified by Lender to
Borrowers, from time to time, for requests by Borrowers for Fixed Rate LIBOR
Loans,
 
(iv)          no more than 3 LIBOR Interest Periods (for all outstanding Fixed
Rate LIBOR Loans) may be in effect at any one time,
 
(v)           the aggregate amount of the Fixed Rate LIBOR Loans must be an
amount not less than $1,000,000 or an integral multiple of $500,000 in excess
thereof, and
 
(vi)          Lender shall have determined that the LIBOR Interest Period and
LIBOR is available to Lender and can be readily determined as of the date of the
request for such Fixed Rate LIBOR Loan by Borrowers.
 
Any requests by Borrowers for Fixed Rate LIBOR Loans or to convert Variable Rate
LIBOR Loans to Fixed Rate LIBOR Loans or to continue any existing Fixed Rate
LIBOR Loans shall be irrevocable.  Notwithstanding anything to the contrary
contained herein, Lender shall not be required to purchase US Dollar deposits in
the London interbank market to fund or otherwise match fund any Fixed Rate LIBOR
Loans, but the provisions hereof shall be deemed to apply as if the Lender had
purchased such deposits to fund or match fund the Fixed Rate LIBOR Loans.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Automatic Conversion.

 
(i)           Any Fixed Rate LIBOR Loans shall automatically convert to Variable
Rate LIBOR Loans upon the last day of the applicable LIBOR Interest Period,
unless Lender has received and approved a written request from Borrowers to
continue such Fixed Rate LIBOR Loan, at least 3 Business Days prior to such last
day in accordance with the terms hereof.
 
(ii)          Any Fixed Rate LIBOR Loans shall, at Lender’s option, upon notice
by Lender to Borrowers, be converted to Variable Rate LIBOR Loans, upon the
occurrence of any Default or Event of Default and otherwise upon the Termination
Date.
 
(d)            Indemnification.  In connection with each Fixed Rate LIBOR Loan,
each Borrower shall indemnify, defend, and hold Lender harmless against any
loss, cost, or expense actually incurred by Lender as a result of (A) the
payment of any principal other than on the last day of a LIBOR Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any Loan other than on the last day of the LIBOR Interest Period
applicable thereto, or (C) the failure to borrow, convert, continue or prepay
any Loan on the date specified in any notice delivered pursuant hereto.  A
certificate of Lender delivered to Borrowers setting forth in reasonable detail
any amount or amounts that Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error.  Borrowers shall pay such
amount to Lender within 30 days of the date of its receipt of such certificate.
 
(e)            Making of Loans.  Promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a) and subject to Sections 2.3(b) and (f),
Lender shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such amount to
the Designated Account; provided, however, that, Lender shall not have the
obligation to make any Advance if (i) one or more of the applicable conditions
precedent set forth in Section 4 and Exhibit B will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived by Lender, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date.
 
(f)             Loan Management Service.  If Lender has separately agreed that
Borrowers may use the Loan Management Service, Borrowers shall not request and
Lender shall no longer honor a request for an Advance made in accordance with
Section 2.3(a) and all Advances will instead be initiated by Lender and credited
to the Designated Account as Advances as of the end of each Business Day in an
amount sufficient to maintain an agreed upon ledger balance in the Designated
Account, subject only to Availability as provided in Section 2.1.  If Lender
terminates Borrowers’ access to the Loan Management Service, Borrowers may
continue to request Advances as provided in Section 2.3(a), subject to the other
terms and conditions of this Agreement. Lender shall have no obligation to make
an Advance through the Loan Management Service after the occurrence of a Default
or an Event of Default, or in an amount in excess of Availability, and may
terminate the Loan Management Service at any time in its sole discretion.  All
Advances made through the Loan Management Service shall initially be advanced by
Lender as Variable Rate LIBOR Loans and may thereafter be converted by Borrowers
to Fixed Rate LIBOR Loans in accordance with the terms of this Agreement.
 
(g)            Protective Advances.  Lender may make an Advance for any reason
at any time in its Permitted Discretion, without Borrowers’ compliance with any
of the conditions of this Agreement, and (i) disburse the proceeds directly to
third Persons in order to protect Lender’s interest in the Collateral or to
perform any obligation of Borrowers under this Agreement or otherwise to enhance
the likelihood of repayment of the Obligations, or (ii) apply the proceeds to
outstanding Obligations then due and payable (such Advance, a “Protective
Advance”).
 
 
2.4
Payments; Prepayments.

 
(a)            Payments by Borrowers.  Except as otherwise expressly provided
herein, all payments by Borrowers shall be made as directed by Lender or as
otherwise specified in the applicable Cash Management Documents.
 
 
(b)            Payments by Account Debtors.  Borrowers shall instruct all
Account Debtors to make payments either directly to the Lockbox for deposit by
Lender directly to the Collection Account, or instruct them to deliver such
payments to Lender by wire transfer, ACH, or other means as Lender may direct
for deposit to the Lockbox or Collection Account or for direct application to
reduce the outstanding Advances. If any Borrower receives a payment of the
Proceeds of Collateral directly, such Borrower will promptly deposit the payment
or Proceeds into the Collection Account. Until so deposited, such Borrower will
hold all such payments and Proceeds in trust for Lender without commingling with
other funds or property.
 
(c)            Crediting Payments.  For purposes of calculating Availability and
the accrual of interest on outstanding Obligations, unless otherwise provided in
the applicable Cash Management Documents or as otherwise agreed between
Borrowers and Lender, each payment shall be applied to the Obligations as of the
first Business Day following the Business Day of deposit to the Collection
Account of immediately available funds or other receipt of immediately available
funds by Lender provided such payment is received in accordance with Lender’s
usual and customary practices as in effect from time to time. Any payment
received by Lender that is not a transfer of immediately available funds shall
be considered provisional until the item or items representing such payment have
been finally paid under applicable law. Should any payment item not be honored
when presented for payment, then Borrowers shall be deemed not to have made such
payment, and that portion of Borrowers’ outstanding Obligations corresponding to
the amount of such dishonored payment item shall be deemed to bear interest as
if the dishonored payment item had never been received by Lender. Each reduction
in outstanding Advances resulting from the application of such payment to the
outstanding Advances shall be accompanied by an equal reduction in the amount of
outstanding Accounts.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)            Application of Payments.  All Collections and all Proceeds of
Collateral received by Lender, shall be applied, so long as no Event of Default
has occurred and is continuing, to reduce the outstanding Obligations in such
manner as Lender shall determine in its discretion.  After payment in full in
cash of all Obligations, any remaining balance shall be transferred to the
Designated Account or otherwise to such other Person entitled thereto under
applicable law.  Amounts collected by Lender from a Loan Party in relation to or
for the account of Bank Product Obligations shall be remitted to the applicable
Bank Product Provider.
 
(e)            [Intentionally Omitted].
 
(f)             Mandatory Prepayments. If, at any time, the Revolver Usage
exceeds (A) the Borrowing Base or (B) the Maximum Revolver Amount less Reserves
(in accordance with Section 2.1(c)) at such time (such excess amount, being
referred to as the “Overadvance Amount”), then Borrowers shall immediately upon
demand prepay the Obligations in an aggregate amount equal to the Overadvance
Amount.  If payment in full of the outstanding revolving loans is insufficient
to eliminate the Overadvance Amount and Letter of Credit Usage continues to
exceed the Borrowing Base, Borrowers shall provide Letter of Credit
Collateralization of the outstanding Letter of Credit Usage.  Lender shall not
be obligated to provide any Advances during any period that an Overadvance
Amount is outstanding.
 
2.5           [Intentionally Omitted].
 
 
2.6
Interest Rates: Rates, Payments, and Calculations.

 
(a)            Interest Rates.  Except as provided in Section 2.6(b), the
principal amount of all Obligations (except for undrawn Letters of Credit and
Bank Products) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Interest Rate plus the Applicable Margin.
 
(b)            Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at any time following the Termination Date, at the
discretion of Lender,
 
(i)           the principal amount of all Obligations (except for undrawn
Letters of Credit and Bank Products) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
 
(ii)          the Letter of Credit fee provided for in Section 2.12 (and
Schedule 2.12) shall be increased by 2 percentage points above the per annum
rate otherwise applicable hereunder.
 
For avoidance of doubt, Lender may assess the Default Rate commencing on the
date of the occurrence of an Event of Default irrespective of the date of
reporting or declaration of such Event of Default.
 
(c)            Payment. Except to the extent provided to the contrary in Section
2.12, all interest, all Letter of Credit fees, all other fees payable hereunder
or under any of the other Loan Documents, all costs and expenses payable
hereunder or under any of the other Loan Documents, and all Lender Expenses
shall be due and payable, in arrears, on the first day of each month.  Each
Borrower hereby authorizes Lender, from time to time without prior notice to
Borrowers, to charge all interest, Letter of Credit fees, and all other fees
payable hereunder or under any of the other Loan Documents (in each case, as and
when due and payable), all costs and expenses payable hereunder or under any of
the other Loan Documents (in each case, as and when accrued or incurred), all
Lender Expenses (as and when accrued or incurred), and all fees and costs
provided for in Section 2.12 (as and when accrued or incurred), and all other
payment obligations as and when due and payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to any Bank
Product Provider in respect of Bank Products that the Borrowers have not
otherwise made payment of or provided for) to the Loan Account, which amounts
shall thereupon constitute Advances hereunder and, shall accrue interest at the
rate then applicable to Advances.  Any interest, fees, costs, expenses, Lender
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement that are charged to the Loan Account shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)            Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Interest Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Interest Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Interest Rate.
 
(e)             Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest  rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrowers and Lender, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, as of the date
of this Agreement, Borrowers are and shall be liable only for the payment of
such maximum amount as is allowed by law, and payment received from Borrowers in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
 
2.7           Designated Account.  Borrowers agree to establish and maintain one
or more Designated Accounts, each in the name of a single Borrower, for the
purpose of receiving the proceeds of the Advances requested by Borrowers and
made by Lender hereunder.  Unless otherwise agreed by Lender and Borrowers, any
Advance requested by Borrowers and made by Lender hereunder shall be made to the
applicable Designated Account.
 
2.8           Maintenance of Loan Account; Statements of Obligations. Lender
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) in which will be recorded all Advances made by Lender to Borrowers or
for Borrowers’ account, the Letters of Credit issued or arranged by Lender for
Borrowers’ account, and all other payment Obligations hereunder or under the
other Loan Documents and to the extent payment is charged to the Loan Account,
for payments under Bank Product Agreements, including accrued interest, fees and
expenses, and Lender Expenses.  In accordance with Section 2.4 and Section 2.5,
the Loan Account will be credited with all payments received by Lender from
Borrowers or for Borrowers’ account.  All monthly statements delivered by Lender
to the Borrowers regarding the Loan Account, including with respect to
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Expenses owing, shall be subject to subsequent
adjustment by Lender but shall, absent manifest error, be conclusively presumed
to be correct and accurate and constitute an account stated between Borrowers
and Lender unless, within 30 days after receipt thereof by Borrowers, Borrowers
shall deliver to Lender written objection thereto describing the error or errors
contained in any such statements.
 
2.9           Maturity Termination Dates. Lender’s obligations under this
Agreement shall continue in full force and effect for a term ending on the
earliest of (i) November 1, 2016 (the “Maturity Date”), (ii) the date Borrowers
terminate the Revolving Credit Facility in its entirety, or (iii) the date the
Revolving Credit Facility terminates pursuant to Sections 10.1 and 10.2
following an Event of Default (the earliest of these dates, the “Termination
Date”).  The foregoing notwithstanding, Lender shall have the right to terminate
its obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.  Each Borrower
jointly and severally promises to pay the Obligations (including principal,
interest, fees, costs, and expenses, including Lender Expenses) in full on the
Termination Date (other than the Hedge Obligations, which shall be paid in
accordance with the applicable Hedge Agreement).
 
2.10        Effect of Maturity. On the Termination Date, all obligations of
Lender to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations which shall be
terminated in accordance with the applicable Hedge Agreement) shall immediately
become due and payable without notice or demand and Borrowers shall immediately
repay all of the Obligations in full.  No termination of the obligations of
Lender (other than payment in full of the Obligations by payment of cash or
other immediately available funds and termination of the obligations of Lender
to provide additional credit hereunder) shall relieve or discharge any Loan
Party of its duties, obligations, or covenants hereunder or under any other Loan
Document and Lender’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full in cash and Lender’s obligations to provide additional credit hereunder
shall have been terminated.  Provided that there are no suits, actions,
proceedings or claims pending or threatened against any Indemnified Person under
this Agreement with respect to any Indemnified Liabilities, Lender shall, at
Borrowers’ expense, release or terminate any filings or other agreements that
perfect the Lender’s Liens in the Collateral, upon Lender’s receipt of each of
the following, in form and content satisfactory to Lender:  (i) payment in full
of all Obligations by payment of cash or other immediately available funds
(including Hedge Obligations subject, however, to the next sentence) and
completed performance by Borrowers with respect to their other obligations under
this Agreement (including Letter of Credit Collateralization with respect to all
outstanding Letter of Credit Usage), (ii) evidence that any obligation of Lender
to make Advances to any Borrower or provide any further credit to any Borrower
has been terminated, (iii) a general release of all claims against Lender and
its Affiliates by each Borrower and each Loan Party relating to Lender’s
performance and obligations under the Loan Documents, and (iv) an agreement by
each Borrower, each Guarantor, and any new lender to any Borrower to indemnify
Lender and its Affiliates for any payments received by Lender or its Affiliates
that are applied to the Obligations as a final payoff that may subsequently be
returned or otherwise not paid for any reason.  With respect to any outstanding
Hedge Obligations which are not so paid in full, the Bank Product Provider may
require Borrowers to cash collateralize the then existing Hedge Obligations in
an amount acceptable to Lender prior to releasing or terminating any filings or
other agreements that perfect the Lender’s Liens in the Collateral.
 
 
5

--------------------------------------------------------------------------------

 
 
 
2.11
Termination or Reduction by Borrowers.

 
(a)             Borrowers may terminate the Credit Facility or reduce the
Maximum Revolver Amount at any time prior to the Maturity Date, if they
(i) deliver a notice to Lender of their intentions at least 30 days prior to the
proposed action, (ii) pay to Lender the applicable termination fee, reduction
fee or prepayment fee set forth in Schedule 2.12, and (iii) pay the Obligations
(other than the outstanding Hedge Obligations, which shall be paid in accordance
with the applicable Hedge Agreement) in full or down to the reduced Maximum
Revolver Amount.  Any reduction in the Maximum Revolver Amount shall be in
multiples of $500,000, with a minimum reduction of at least $1,000,000.  Each
such termination, reduction or prepayment shall be irrevocable.  Once reduced,
the Maximum Revolver Amount may not be increased.
 
(b)             The applicable termination fee, reduction fee and prepayment fee
set forth in Schedule 2.12 shall be presumed to be the amount of damages
sustained by Lender as a result of an early termination, reduction or
prepayment, as applicable and each Borrower agrees that it is reasonable under
the circumstances currently existing (including the borrowings that are
reasonably expected by Borrowers hereunder and the interest, fees and other
charges that are reasonably expected to be received by Lender hereunder).  In
addition, Lender shall be entitled to such early termination fee upon the
occurrence of any Event of Default described in Sections 9.4 and 9.5 hereof,
even if Lender does not exercise its right to terminate this Agreement, but
elects, at its option, to provide financing to Borrowers or permit the use of
cash collateral during an Insolvency Proceeding.  The early termination fee,
reduction fee and prepayment fee, as applicable, provided for in Schedule 2.12
shall be deemed included in the Obligations.
 
2.12         Fees.   Borrowers shall pay to Lender the fees set forth on
Schedule 2.12 attached hereto.
 
2.13         Letters of Credit.  Subject to the terms and conditions of this
Agreement, upon the request of a Borrower made in accordance herewith, Lender
agrees to issue a requested Letter of Credit for the account of such
Borrower.  By submitting a request to Lender for the issuance of a Letter of
Credit, such Borrower shall be deemed to have requested that Lender issue the
requested Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Lender via telefacsimile, or other electronic method of
transmission reasonably acceptable to Lender and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension.  Each such request
shall be in form and substance reasonably satisfactory to Lender, and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Letter of Credit Agreements as
Lender may request or require, to the extent that such requests or requirements
are consistent with the Letter of Credit Agreements that Lender generally
requests for Letters of Credit in similar circumstances. Lender’s records of the
content of any such request will be conclusive.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Lender shall have no obligation to issue, amend, renew or extend a
Letter of Credit if, after giving effect to the requested issuance, amendment,
renewal, or extension, the Letter of Credit Usage would exceed the least of:
 
(i)           the Borrowing Base at such time less the outstanding amount of
Advances at such time;
 
(ii)          the Maximum Revolver Amount less the outstanding amount of
Advances, less Reserves (in accordance with Section 2.1(c) at such time); or
 
(iii)         an amount equal to $500,000.
 
(c)            Lender shall have no obligation to issue a Letter of Credit if
(i) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Lender from issuing such
Letter of Credit or any law applicable to Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Lender shall prohibit or request that Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
or (ii) the issuance of such Letter of Credit would violate one or more policies
of Lender applicable to letters of credit generally.
 
(d)            Each Letter of Credit shall be in form and substance reasonably
acceptable to Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars, and shall expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the Maturity Date.  If Lender makes a
payment under a Letter of Credit, Borrowers shall pay the Lender an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be an Advance hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4 or this Section 2.13) and, initially,
shall bear interest at the rate then applicable to Advances.  If a Letter of
Credit Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Lender shall be
automatically converted into an obligation to pay Lender such resulting Advance.
 
(e)            Each Borrower agrees to indemnify, defend and hold harmless
Lender (including its branches, Affiliates, and correspondents) and each such
Person’s respective directors, officers, employees, attorneys and agents (each,
a “Letter of Credit Related Person”) (to the fullest extent permitted by law)
from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of: (i)
any Letter of Credit or any pre-advice of its issuance; (ii) any transfer, sale,
delivery, surrender or endorsement of any Drawing Document at any time(s) held
by any such Letter of Credit Related Person in connection with any Letter of
Credit; (iii) any action or proceeding arising out of, or in connection with,
any Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit; (iv) any independent
undertakings issued by the beneficiary of any Letter of Credit; (v) any
unauthorized instruction or request made to Lender in connection with any Letter
of Credit or requested Letter of Credit or error in computer or electronic
transmission; (vi) an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated; (vii) any third party seeking to enforce
the rights of an applicant, beneficiary, nominated person, transferee, assignee
of Letter of Credit proceeds or holder of an instrument or document; (viii) the
fraud, forgery or illegal action of parties other than the Letter of Credit
Related Person; (ix) Lender’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or (x) the acts
or omissions, whether rightful or wrongful, of any present or future de jure or
de facto governmental or regulatory authority or cause or event beyond the
control of the Letter of Credit Related Person; in each case, including that
resulting from the Letter of Credit Related Person’s own negligence; provided,
however,  that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.13(e).  If and
to the extent that the obligations of Borrowers under this Section 2.13(e) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable
law.  This indemnification provision shall survive termination of this Agreement
and all Letters of Credit.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)            The liability of Lender (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Lender’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Lender
shall be deemed to have acted with due diligence and reasonable care if Lender’s
conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement.  Borrowers’ aggregate remedies against Lender
and any Letter of Credit Related Person for wrongfully honoring a presentation
under any Letter of Credit or wrongfully retaining honored Drawing Documents
shall in no event exceed the aggregate amount paid by Borrowers to Lender in
respect of the honored presentation in connection with such Letter of Credit
under Section 2.13(d), plus interest at the rate then applicable to Advances
hereunder.  Borrowers shall take action to avoid and mitigate the amount of any
damages claimed against Lender or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit.  Any claim by Borrowers under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by Borrowers as a result of the breach or alleged wrongful conduct complained
of; and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Lender to
effect a cure.
 
(g)            Borrowers are responsible for preparing or approving the final
text of the Letter of Credit as issued by Lender, irrespective of any assistance
Lender may provide such as drafting or recommending text or by Lender’s use or
refusal to use text submitted by Borrowers.  Borrowers are solely responsible
for the suitability of the Letter of Credit for Borrowers’ purposes.  With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Lender, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Borrowers do not at any time want such Letter of Credit to be renewed, Borrowers
will so notify Lender at least fifteen (15) calendar days before Lender is
required to notify the beneficiary of such Letter of Credit or any advising bank
of such nonrenewal pursuant to the terms of such Letter of Credit.
 
(h)            Borrowers’ reimbursement and payment obligations under this
Section 2.13 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including: (i) any lack of validity, enforceability or
legal effect of any Letter of Credit or this Agreement or any term or provision
therein or herein; (ii) payment against presentation of any draft, demand or
claim for payment under any Drawing Document that does not comply in whole or in
part with the terms of the applicable Letter of Credit or which proves to be
fraudulent, forged or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Letter of Credit; (iii) Lender or any of
its branches or Affiliates being the beneficiary of any Letter of Credit; (iv)
Lender or any correspondent honoring a drawing against a Drawing Document up to
the amount available under any Letter of Credit even if such Drawing Document
claims an amount in excess of the amount available under the Letter of Credit;
(v) the existence of any claim, set-off, defense or other right that any
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, Lender or any other Person; (vi) any
other event, circumstance or conduct whatsoever, whether or not similar to any
of the foregoing that might, but for this Section 2.13(h), constitute a legal or
equitable defense to or discharge of, or provide a right of set-off against, any
Borrower’s or any of its Subsidiaries’ reimbursement and other payment
obligations and liabilities, arising under, or in connection with, any Letter of
Credit, whether against Lender, the beneficiary or any other Person; or (vii)
the fact that any Default or Event of Default shall have occurred and be
continuing; provided, however, that subject to Section 2.13(f) above, the
foregoing shall not release Lender from such liability to Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against Lender following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Lender arising under, or in connection with, this
Section 2.13 or any Letter of Credit.
 
(i)             Without limiting any other provision of this Agreement, Lender
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Lender’s rights and remedies against Borrowers
and the obligation of Borrowers to reimburse Lender for each drawing under each
Letter of Credit shall not be impaired by: (i) honor of a presentation under any
Letter of Credit that on its face substantially complies with the terms and
conditions of such Letter of Credit, even if the Letter of Credit requires
strict compliance by the beneficiary; (ii) honor of a presentation of any
Drawing Document that appears on its face to have been signed, presented or
issued (A) by any purported successor or transferee of any beneficiary or other
Person required to sign, present or issue such Drawing Document or (B) under a
new name of the beneficiary; (iii) acceptance as a draft of any written or
electronic demand or request for payment under a Letter of Credit, even if
nonnegotiable or not in the form of a draft or notwithstanding any requirement
that such draft, demand or request bear any or adequate reference to the Letter
of Credit; (iv) the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than Lender’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit); (v) acting upon any instruction or request relative to a
Letter of Credit or requested Letter of Credit that Lender in good faith
believes to have been given by a Person authorized to give such instruction or
request; (vi) any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrowers; (vii)
any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates; (viii) assertion or waiver of
any provision of the ISP or UCP 600 that primarily benefits an issuer of a
letter of credit, including any requirement that any Drawing Document be
presented to it at a particular hour or place; (ix) payment to any paying or
negotiating bank (designated or permitted by the terms of the applicable Letter
of Credit) claiming that it rightfully honored or is entitled to reimbursement
or indemnity under Standard Letter of Credit Practice applicable to it; (x)
acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Lender has issued, confirmed, advised or
negotiated such Letter of Credit, as the case may be; (xi) honor of a
presentation after the expiration date of any Letter of Credit notwithstanding
that a presentation was made prior to such expiration date and dishonored by
Lender if subsequently Lender or any court or other finder of fact determines
such presentation should have been honored; (xii) dishonor of any presentation
that does not strictly comply or that is fraudulent, forged or otherwise not
entitled to honor; or (xiii) honor of a presentation that is subsequently
determined by Lender to have been made in violation of international, federal,
state or local restrictions on the transaction of business with certain
prohibited Persons.
 
 
8

--------------------------------------------------------------------------------

 
 
(j)             Each Borrower acknowledges and agrees that any and all fees,
charges, costs, or commissions in effect from time to time imposed by, and any
and all expenses incurred by, Lender, or by any adviser, confirming institution
or entity or other nominated Person relating to Letters of Credit, at the time
of issuance of any Letter of Credit and upon the occurrence of any other
activity with respect to any Letter of Credit (including transfers, assignment
of proceeds, amendments, drawings, renewals or cancellations), shall be
non-refundable Lender Expenses for purposes of this Agreement and shall be
reimbursable immediately by Borrowers to Lender.
 
(k)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by
Lender with any direction, request, or requirement (irrespective of whether
having the force of law) of any Governmental Authority or monetary authority
including, Regulation D of the Board of Governors of the Federal Reserve System
as from time to time in effect (and any successor thereto): (i) any reserve,
deposit, or similar requirement is or shall be imposed or modified in respect of
any Letter of Credit issued or caused to be issued hereunder or hereby, or (ii)
there shall be imposed on Lender any other condition regarding any Letter of
Credit,  and the result of the foregoing is to increase, directly or indirectly,
the cost to Lender of issuing, making, participating in, or maintaining any
Letter of Credit or to reduce the amount receivable in respect thereof, then,
and in any such case, Lender may, at any time within a reasonable period after
the additional cost is incurred or the amount received is reduced, notify
Borrowers, and Borrowers shall pay within thirty (30) days after demand
therefor, such amounts as Lender may specify to be necessary to compensate
Lender for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Advances hereunder; provided, that (A) Borrowers shall
not be required to provide any compensation pursuant to this Section 2.13(k) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrowers, and (B) if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  The determination by Lender of any amount due
pursuant to this Section 2.13(k), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
 
(l)             Unless otherwise expressly agreed by Lender and Borrowers, when
a Letter of Credit is issued, (i) the rules of the ISP and UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of UCP 600 shall apply to
each commercial Letter of Credit.
 
(m)           In the event of a direct conflict between the provisions of this
Section 2.13 and any provision contained in any Letter of Credit Agreement, it
is the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.13 shall control and
govern.
 
 
9

--------------------------------------------------------------------------------

 
 
 
2.14
Special Provisions Applicable to LIBOR and Daily Three Month LIBOR Interest
Rate.

 
(a)            Increased Costs. LIBOR and Daily Three Month LIBOR Interest Rates
may be adjusted by Lender on a prospective basis to take into account any
additional or increased costs to Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
LIBOR Interest Period, including any Changes in Law (including any changes in
tax laws (except changes of general applicability in corporate income tax laws))
and changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing such interest rates.  In any such event, Lender shall give
Borrowers notice of such a determination and adjustment, and upon its receipt of
the notice from Lender,  Borrowers may, by notice to Lender (A) require Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such interest rates and the method for determining the amount of
such adjustment, or (B) repay the Fixed Rate LIBOR Loans and the Variable Rate
LIBOR Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.3(d)).
 
(b)            Illegality; Impracticability.  In the event that (i) any change
in market conditions or any law, regulation, treaty, or directive, or any change
therein or in the interpretation or application thereof make it unlawful or
impractical for Lender to fund or maintain extensions of credit with interest
based upon LIBOR or Daily Three Month LIBOR or to continue such funding or
maintaining, or to determine or charge interest rates based upon LIBOR or Daily
Three Month LIBOR, (ii) Lender determines that by reasons affecting the London
interbank Eurodollar market, adequate and reasonable means do not exist for
ascertaining LIBOR or Daily Three Month LIBOR, or (iii) Lender determines that
the interest rate based on LIBOR or Daily Three Month LIBOR will not adequately
and fairly reflect the cost to Lender of maintaining or funding Advances at the
interest rate based upon LIBOR or Daily Three Month LIBOR, Lender shall give
notice of such changed circumstances to Borrowers and (i) interest on the
principal amount of such extensions of credit thereafter shall accrue interest
at a rate equal to the Prime Rate plus the Applicable Margin, and (ii) Borrowers
shall not be entitled to elect LIBOR or Daily Three Month LIBOR until Lender
determines that it would no longer be unlawful or impractical to do so or that
such increased costs would no longer be applicable.
 
(c)            No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, Lender is not required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at LIBOR or Daily Three Month LIBOR.
 
2.15        Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or reserve requirements for lenders, banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
including those changes resulting from the enactment of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III, regardless of the date
enacted, adopted or issued, or (ii) compliance by Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on Lender’s or such holding company’s capital as a
consequence of Lender’s loan commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by Lender to
be material, then Lender may notify Borrowers thereof.  Following receipt of
such notice, Borrowers agree to pay Lender on demand the amount of such
reduction on return of capital as and when such reduction is determined, payable
within thirty (30) days after presentation by Lender of a statement of the
amount and setting forth in reasonable detail Lender’s calculation thereof and
the assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Lender may use any reasonable averaging and attribution methods.  Failure or
delay on the part of Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Lender’s right to demand such compensation;
provided that Borrowers shall not be required to compensate Lender pursuant to
this Section for any reductions in return incurred more than 180 days prior to
the date that Lender notifies Borrowers of such law, rule, regulation or
guideline giving rise to such reductions and of Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
 
2.16
Extent of Each Borrower’s Liability, Contribution.

 
(a)            Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Lender the prompt payment and performance of, all Obligations under this
Agreement and all agreements under the Loan Documents.  Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until payment in full of the Obligations by payment of cash or other immediately
available funds, and that such obligations are absolute and unconditional,
irrespective of (i) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Borrower is or may become a party or be bound; (ii) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Lender with respect thereto;
(iii) the existence, value or condition of, or failure to perfect any of
Lender’s Liens or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any Borrower; (v) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (vii) the disallowance of any claims of
Lender against any Borrower for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (viii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except cash payment in full of all
Obligations.
 
(b)           Contribution. Each Borrower hereby agrees that it will not enforce
any of its rights of contribution or subrogation against any other Borrower with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to Lender with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to Lender hereunder
or under any of the Bank Product Agreements are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.
 
(c)            No Limitation on Liability. Nothing contained in this Section
2.16 shall limit the liability of any Borrower to pay extensions of credit made
directly or indirectly to that Borrower (including revolving loans advanced to
any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), Obligations relating to Letters of Credit issued to
support such Borrower’s business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder.  Lender shall have the right, at
any time in its discretion, to condition an extension of credit hereunder upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of such extensions of credit to such Borrower.
 
3.
SECURITY INTEREST.

 
3.1          Grant of Security Interest. Each Loan Party hereby unconditionally
grants, assigns, and pledges to Lender for the benefit of Lender and each Bank
Product Provider, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Loan Party’s right, title, and interest in and to the
Collateral, as security for the payment and performance of all Obligations.
Following request by Lender, each Loan Party shall grant Lender a Lien and
security interest in all Commercial Tort Claims that it may have against any
Person.  The Security Interest created hereby secures the payment and
performance of the Obligations, whether now existing or arising hereafter.
Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by any Loan Party to Lender or any other Bank Product Provider, but for the
fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Borrower due to the existence of
such Insolvency Proceeding.  Notwithstanding anything contained in this
Agreement to the contrary, the term “Collateral” shall not include:  (i) voting
Stock of any CFC, solely to the extent that (y) such Stock represents more than
65% of the outstanding voting Stock of such CFC, and (z) pledging or
hypothecating more than 65% of the total outstanding voting Stock of such CFC
would result in material adverse tax consequences; (ii) any rights or interest
in any contract, lease, permit, license, or license agreement covering real or
personal property of any Borrower if under the terms of such contract, lease,
permit, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit
Lender’s security interest or lien notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (B) the foregoing exclusions of clauses (i) and (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Lender’s
continuing security interests in and liens upon any rights or interests of any
Borrower in or to (1) monies due or to become due under or in connection with
any described contract, lease, permit, license, license agreement, or Stock
(including any Accounts or Stock), or (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement, or Stock); or (iii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral.
 
 
11

--------------------------------------------------------------------------------

 
 
3.2   Borrowers Remain Liable.  Anything herein to the contrary notwithstanding,
(a) each Loan Party shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Lender of any of the rights hereunder shall not release any Loan
Party from any of its duties or obligations under such contracts and agreements
included in the Collateral, and (c) Lender shall not have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall Lender be obligated to perform any of the
obligations or duties of any Loan Party thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.  Until an Event of
Default shall occur, except as otherwise provided in this Agreement or any other
Loan Document, the Loan Parties shall have the right to possession and enjoyment
of the Collateral for the purpose of conducting the ordinary course of their
respective businesses, subject to and upon the terms hereof and of this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, it is the intention of the parties hereto that record and beneficial
ownership of the Pledged Interests, including all voting, consensual, dividend,
and distribution rights, shall remain in the Loan Parties until (i) the
occurrence and continuance of an Event of Default and (ii) Lender has notified
Loan Parties of Lender’s election to exercise such rights with respect to the
Pledged Interests pursuant to Section 10.
 
3.3           Assignment of Insurance.  As additional security for the
Obligations, each Borrower and each other Loan Party hereby assigns to Lender
for the benefit of Lender and each Bank Product Provider all rights of such
Borrower and such Loan Party under every policy of insurance covering the
Collateral and all other assets and property of each Borrower and each other
Loan Party (including, without limitation business interruption insurance and
proceeds thereof) and all business records and other documents relating to it,
and all monies (including proceeds and refunds) that may be payable under any
policy, and each Borrower and each other Loan Party hereby directs the issuer of
each policy to pay all such monies directly and solely to Lender.  At any time,
whether or not a Default or Event of Default shall have occurred, Lender may
(but need not), in Lender’s or any Borrower’s or any other Loan Party’s name,
execute and deliver proofs of claim, receive payment of proceeds and endorse
checks and other instruments representing payment of the policy of insurance,
and adjust, litigate, compromise or release claims against the issuer of any
policy.  Any monies received under any insurance policy assigned to Lender,
other than liability insurance policies, or received as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid to
Lender and, as determined by Lender in its sole discretion, either be applied to
prepayment of the Obligations or disbursed to Borrowers under payment terms
reasonably satisfactory to Lender for application to the cost of repairs,
replacements, or restorations of the affected Collateral which shall be effected
with reasonable promptness and shall be of a value at least equal to the value
of the items or property destroyed.
 
3.4           Financing Statements.  Each Borrower and each other Loan Party
authorizes Lender to file financing statements describing Collateral to perfect
Lender’s and each Bank Product Provider’s Security Interest in the Collateral,
and Lender may describe the Collateral as “all personal property” or “all
assets” or describe specific items of Collateral including without limitation
any Commercial Tort Claims.  All financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by such Borrower
and each other Loan Party and are hereby ratified.
 
4.
CONDITIONS.

 
4.1            Conditions Precedent to the Initial Extension of Credit. The
obligation of Lender to make the initial extension of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Lender, of each
of the conditions precedent set forth on Exhibit B.
 
 
12

--------------------------------------------------------------------------------

 
 
4.2            Conditions Precedent to all Extensions of Credit. The obligation
of Lender to make any Advances hereunder (or to extend any other credit
hereunder) at any time shall be subject to the following conditions precedent:
 
(a)            the representations and warranties of each Loan Party or its
Subsidiaries contained in this Agreement or in the other Loan Documents
(including updates to the Information Certificate to reflect changes resulting
from transactions permitted under this Agreement or, to the extent permitted by
Lender in Lender's sole discretion, to reflect new information) shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date); and
 
(b)            no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
 
Any request for an extension of credit shall be deemed to be a representation by
each Loan Party that the statements set forth in this Section 4.2 are correct as
of the time of such request and if such extension of credit is a request for an
Advance or a Letter of Credit, sufficient Availability exists for such Advance
or Letter of Credit pursuant to Section 2.1(a) and Section 2.13.
 
4.3            Conditions Subsequent. The obligation of Lender to continue to
make Advances (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Exhibit C (the failure by any Loan Party to so perform
or cause to be performed such conditions subsequent as and when required by the
terms thereof, shall constitute an Event of Default).
 
5.
REPRESENTATIONS AND WARRANTIES.

 
In order to induce Lender to enter into this Agreement, each Loan Party makes
the representations and warranties to Lender set forth on Exhibit D.  Each of
such representations and warranties shall be true, correct, and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance or other extension of
credit made thereafter, as though made on and as of the date of such Advance or
other extension of credit (except to the extent that such representations and
warranties relate solely to an earlier date in which case such representations
and warranties shall continue to be true and correct as of such earlier date)
and such representations and warranties shall survive the execution and delivery
of this Agreement.
 
6.
AFFIRMATIVE COVENANTS.

 
Each Loan Party covenants and agrees that, until termination of all of the
commitments of Lender hereunder to provide any further extensions of credit and
payment in full of the Obligations, each Loan Party shall and shall cause their
respective Subsidiaries to comply with each of the following:
 
 
6.1
Financial Statements, Reports, Certificates.

 
 Deliver to Lender copies of each of the financial statements, reports, and
other items set forth on Schedule 6.1 no later than the times specified
therein.  In addition, each Borrower agrees that no Subsidiary of a Borrower
will have a fiscal year different from that of Borrowers.  Each Borrower agrees
to maintain a system of accounting that enables such Borrower to produce
financial statements in accordance with GAAP.  Each Loan Party shall also (a)
keep a reporting system that shows all additions, sales, claims, returns, and
allowances with respect to the sales of such Loan Party and its Subsidiaries,
and (b) maintain its billing systems/practices substantially as in effect as of
the Closing Date and shall only make material modifications following prior
notice to Lender.
 
 
6.2
Collateral Reporting.

 
 Provide Lender with each of the reports set forth on Schedule 6.2 at the times
specified therein. In addition, each Borrower agrees to use commercially
reasonable efforts in cooperation with Lender to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule
 
 
6.3
Existence.

 
 Except as otherwise permitted under Section 7.3 or Section 7.4, at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing in its jurisdiction of organization) and (b) all rights
and franchises, licenses and permits material to its business; provided,
however, that no Loan Party nor any of its Subsidiaries shall be required to
preserve any such right or franchise, licenses or permits if such Person’s board
of directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lender; provided that Borrowers deliver at least ten (10) days
prior written notice to Lender of the election of such Loan Party or such
Subsidiary not to preserve any such right or franchise, license or permit.
 
 
13

--------------------------------------------------------------------------------

 
 
 
6.4
Maintenance of Properties.

 
 Maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear and casualty excepted and Permitted Dispositions excepted (and except
where the failure to so maintain and preserve such assets would not reasonably
be expected to result in a Material Adverse Change), and comply with the
material provisions of all material leases to which it is a party as lessee, so
as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.
 
 
6.5
Taxes.

 
(a)            Cause all assessments and taxes imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, (i) such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax, and (ii) any such other Lien is at all times
subordinate to Lender’s Liens.
 
(b)           Make timely payment or deposit of all tax payments and withholding
taxes required of it and them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Lender with proof reasonably
satisfactory to Lender indicating that such Loan Party and its Subsidiaries have
made such payments or deposits.
 
 
6.6
Insurance.

 
 At Borrowers’ expense, maintain insurance with respect to the assets of each
Loan Party and each of its Subsidiaries wherever located, covering liabilities,
losses or damages as are customarily insured against by other Persons engaged in
the same or similar businesses.  All such policies of insurance shall be with
financially sound and reputable insurance companies reasonably acceptable to
Lender and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and in any event in amount, adequacy and scope reasonably satisfactory
to Lender.  All property insurance policies covering the Collateral are to be
made payable to Lender for the benefit of Lender, as its interests may appear,
in case of loss, pursuant to a lender loss payable endorsement reasonably
acceptable to Lender and are to contain such other provisions as Lender may
reasonably require to fully protect the Lender’s interest in the Collateral and
to any payments to be made under such policies.  Such evidence of property and
general liability insurance shall be delivered to Lender, with the lender loss
payable endorsements (but only in respect of Collateral) and additional insured
endorsements (with respect to general liability coverage) in favor of Lender and
shall provide for not less than thirty (30) days (ten (10) days in the case of
non-payment) prior written notice to Lender of the exercise of any right of
cancellation.  If Borrowers fail to maintain such insurance, Lender may arrange
for such insurance, but at Borrowers’ expense and without any responsibility on
Lender’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims.  Borrowers
shall give Lender prompt notice of any loss exceeding $250,000 covered by their
casualty or business interruption insurance.  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
 
6.7
Inspections, Exams, Collateral Exams and Appraisals.

 
 Permit Lender and each of Lender’s duly authorized representatives to visit any
of its properties and inspect any of its assets or books and records, to conduct
inspections, exams and appraisals of the Collateral, to examine and make copies
of its books and records, and to discuss its affairs, finances, and accounts
with, and to be advised as to the same by, its officers and employees at such
reasonable times and intervals as Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to Borrowers.
 
 
6.8
Account Verification.

 
 Permit Lender, in Lender's name or in the name of a nominee of Lender, to
verify the validity, amount or any other matter relating to any Account, by
mail, telephone, facsimile transmission or otherwise.  Further, at the request
of Lender, Borrowers shall send requests for verification of Accounts or send
notices of assignment of Accounts to Account Debtors and other obligors.
 
 
14

--------------------------------------------------------------------------------

 
 
 
6.9
Compliance with Laws.

 
 Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Change.
 
 
6.10
Environmental.

 
(a)            Keep any property either owned or operated by any Loan Party or
its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances satisfactory to Lender and in an amount sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens;
 
(b)           Comply, in all material respects, with Environmental Laws and
provide to Lender documentation of such compliance which Lender reasonably
requests in writing;
 
(c)            Promptly notify Lender of any release of which any Loan Party has
knowledge of a Hazardous Material in any quantity required to be reported to the
applicable Governmental Authority under Environmental Laws from or onto
property  owned or operated by any Loan Party or any of its Subsidiaries and
take any Remedial Actions required under Environmental Law or by any
Governmental Authority to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and
 
(d)            Promptly, but in any event within five (5) Business Days after
its receipt thereof, provide Lender with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of any Loan Party or its Subsidiaries, (ii)
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority.
 
 
6.11
Disclosure Updates.

 
(a)            Promptly and in no event later than five (5) Business Days after
obtaining knowledge thereof or after the occurrence thereof, whichever is
earlier, notify Lender:
 
(i)           if any written information, exhibit, or report furnished to Lender
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  Any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto;
 
(ii)         of all actions, suits, or proceedings brought by or against any
Loan Party or any of its Subsidiaries before any court or Governmental Authority
which reasonably could be expected to result in a Material Adverse Change,
provided that, in any event, such notification shall not be later than 5 days
after service of process with respect thereto on any Loan Party or any of its
Subsidiaries;
 
(iii)        of any disputes or claims by any Borrower’s customers exceeding
$100,000 individually or $250,000 in the aggregate during any fiscal year;
 
(iv)        of any material loss or damage to any Collateral or any substantial
adverse change in the Collateral; or
 
(v)         of a violation of any law, rule or regulation, the non-compliance
with which reasonably would be expected to result in a Material Adverse Change.
 
(b)           Immediately upon obtaining knowledge thereof, notify Lender of any
event or condition which constitutes a Default or an Event of Default and
provide a statement of the action that such Borrower proposes to take with
respect to such Default or Event of Default.
 
(c)           Upon request of Lender, each Loan Party shall deliver to Lender
any other materials, reports, records or information reasonably requested
relating to the operations, business affairs, financial condition of any Loan
Party or its Subsidiaries or the Collateral.
 
 
15

--------------------------------------------------------------------------------

 
 
 
6.12
Collateral Covenants.

 
 
(a)
Possession of Collateral.

 
  In the event that any Collateral, including Proceeds, is evidenced by or
consists of Negotiable Collateral, Investment Related Property, or Chattel
Paper, in each case, having an aggregate value or face amount of $250,000 or
more for all such Negotiable Collateral, Investment Related Property, or Chattel
Paper, the Loan Parties shall promptly (and in any event within  two (2)
Business Days after receipt thereof), notify Lender thereof, and if and to the
extent that perfection or priority of Lender’s Liens is dependent on or enhanced
by possession, the applicable Loan Party, promptly (and in any event within  two
(2) Business Days) after request by Lender, shall execute such other documents
and instruments as shall be requested by Lender or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Related
Property, or Chattel Paper to Lender, together with such undated powers (or
other relevant document of assignment or transfer acceptable to Lender) endorsed
in blank as shall be requested by Lender, and shall do such other acts or things
deemed necessary or desirable by Lender to enhance, perfect and protect Lender’s
Liens therein.
 
(b)           Chattel Paper.
 
(i)           Promptly (and in any event within two (2) Business Days) after
request by Lender, each Loan Party shall take all steps reasonably necessary to
grant Lender control of all electronic Chattel Paper of any Loan Party in
accordance with the Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the individual or aggregate
value or face amount of such electronic Chattel Paper equals or exceeds
$250,000; and
 
(ii)          If any Loan Party retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby), promptly upon the request of Lender, such Chattel Paper and
instruments shall be marked with the following legend:  “This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of
Wells Fargo Bank, National Association, as Lender”.
 
 
(c)
Control Agreements.

 
(i)           Except to the extent otherwise provided by Section 7.11, each Loan
Party shall obtain a Control Agreement, from each bank (other than Lender)
maintaining a Deposit Account for such Loan Party;
 
(ii)          Except to the extent otherwise provided by Section 7.11, each Loan
Party shall obtain a Control Agreement, from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any Loan Party; and
 
(iii)         Except to the extent otherwise provided by Section 7.11, each Loan
Party shall cause Lender to obtain “control”, as such term is defined in the
Code, with respect to all of such Loan Party’s investment property.
 
(d)           Letter-of-Credit Rights.  If the Loan Parties (or any of them) are
or become the beneficiary of letters of credit having a face amount or value of
$250,000 or more in the aggregate, then the applicable Loan Party or Loan
Parties shall promptly (and in any event within two (2) Business Days after
becoming a beneficiary), notify Lender thereof and, promptly (and in any event
within two (2) Business Days) after request by Lender, enter into a tri-party
agreement with Lender and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to Lender and
directing all payments thereunder to the Collection Account unless otherwise
directed by Lender, all in form and substance satisfactory to Lender.
 
(e)            Commercial Tort Claims.  If the Loan Parties (or any of them)
obtain Commercial Tort Claims having a value, or involving an asserted claim, in
the amount of $250,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Loan Party or Loan Parties shall promptly (and in any event
within two (2) Business Days of obtaining such Commercial Tort Claim), notify
Lender upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within two (2) Business Days) after request by
Lender, amend Schedule 5.6(d) to the Information Certificate to describe such
Commercial Tort Claims in a manner that reasonably identifies such Commercial
Tort Claims and which is otherwise reasonably satisfactory to Lender, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things deemed necessary or desirable by Lender to give
Lender a first priority, perfected security interest in any such Commercial Tort
Claim, which Commercial Tort Claim shall not be subject to any other Liens;
 
 
16

--------------------------------------------------------------------------------

 
 
(f)            Government Contracts. Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $250,000, if any
Account or Chattel Paper of any Loan Party  arises out of a contract or
contracts with the United States of America or any State or any department,
agency, or instrumentality thereof, Loan Parties shall promptly (and in any
event within two (2) Business Days of the creation thereof) notify Lender
thereof and, promptly (and in any event within two (2) Business Days) after
request by Lender, execute any instruments or take any steps reasonably required
by Lender in order that all moneys due or to become due under such contract or
contracts shall be assigned to Lender, for the benefit of Lender and each Bank
Product Provider, and shall provide written notice thereof under the Assignment
of Claims Act or other applicable law.
 
(g)            Intellectual Property.
 
(i)           Upon the request of Lender, in order to facilitate filings with
the PTO and the United States Copyright Office, each Loan Party shall execute
and deliver to Lender one or more Copyright Security Agreements or Patent and
Trademark Security Agreements to further evidence Lender’s Lien on such Loan
Party’s Patents, Trademarks, or Copyrights, and the General Intangibles of such
Loan Party relating thereto or represented thereby;
 
(ii)          Each Loan Party shall have the duty, with respect to Intellectual
Property that is necessary in the conduct of such Loan Party’s business, to
protect and diligently enforce and defend at such Loan Party’s expense its
Intellectual Property, including (A) to diligently enforce and defend, including
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person, (B) to prosecute diligently any
trademark application or service mark application that is part of the Trademarks
pending as of the date hereof or hereafter, (C) to prosecute diligently any
patent application that is part of the Patents pending as of the date hereof or
hereafter, (D) to take all reasonable and necessary action to preserve and
maintain all of such Loan Party’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Loan Party who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment to such
Loan Party of Intellectual Property rights created or developed and obligations
of confidentiality.  No Loan Party shall abandon any Intellectual Property or
Intellectual Property License that is necessary in the conduct of such Loan
Party’s business.  Each Loan Party shall take the steps described in this
Section 6.12(g)(ii) with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in the conduct of such Loan Party’s or Subsidiary’s business;
 
(iii)         Each Loan Party acknowledges and agrees that Lender shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Loan Party.  Without limiting the generality of this Section
6.12(g)(iii), each Loan Party acknowledges and agrees that Lender shall not be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, but Lender may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Loan Party
and shall be chargeable to the Loan Account;
 
(iv)        Each Loan Party shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary in connection with
the conduct of such Loan Party’s business.  Any expenses incurred in connection
with the foregoing shall be borne by the Loan Parties; and
 
(v)         No Loan Party shall enter into any Intellectual Property License to
receive any license or rights in any Intellectual Property of any other Person
(other than license agreements for commercially available off-the-shelf software
that is generally available to the public which have been licensed to the Loan
Party pursuant to end-user licenses), unless such Loan Party has used
commercially reasonable efforts to permit the assignment of or grant of a Lien
in such Intellectual Property License (and all rights of such Loan Party
thereunder) to Lender (and any transferees of Lender).
 
(h)            Investment Related Property.
 
(i)           Upon the occurrence and during the continuance of an Event of
Default, following the request of Lender, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Loan Party shall be held by such Loan Party in trust for the benefit of
Lender segregated from such Loan Party’s other property, and such Loan Party
shall deliver it promptly to Lender in the exact form received; and
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)          Each Loan Party shall cooperate with Lender in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Related Property or to effect any sale or transfer thereof.
 
(i)           [Intentionally Omitted].
 
 
(j)
Controlled Accounts.

 
(i)          Within five (5) days following the Closing Date (the “Cash
Management Transition Period”), each Loan Party shall (A) establish and maintain
at Lender all Cash Management Services, including all deposit accounts and
lockbox services.  Such Cash Management Services maintained by each Loan Party
shall be of a type and on terms reasonably satisfactory to Lender;
 
(ii)         Until such time as the Loan Parties have established all of their
Cash Management Services with Lender, during the Cash Management Transition
Period each Loan Party shall maintain Cash Management Services of a type and on
terms reasonably satisfactory to Lender at one or more of the banks set forth on
Schedule 6.12(j) to the Information Certificate (each a “Controlled Account
Bank”), and shall take reasonable steps to ensure that all of the Account
Debtors of each Loan Party and each of its Subsidiaries forward payment of the
amounts owed by them directly to such Controlled Account Bank, and (B) deposit
or cause to be deposited promptly, and in any event no later than the first
Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors to a Loan Party or to a
Subsidiary of a Loan Party) into a bank account of such Loan Party (each, a
“Controlled Account”) at one of the Controlled Account Banks; and
 
(iii)        During the Cash Management Transition Period, each Loan Party shall
maintain Control Agreements with the applicable Controlled Account Bank, in form
and substance reasonably acceptable to Lender.  Each such Control Agreement
shall provide, among other things, that (A) the Controlled Account Bank will
comply with any instructions originated by Lender directing the disposition of
the collected funds in such Controlled Account without further consent by the
applicable Loan Party, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) the
Controlled Account Bank will forward, by daily standing wire transfer, all
amounts in the applicable Controlled Account to the Collection Account or such
other account as directed by Lender.
 
(k)            Motor Vehicles.  [Reserved].
 
(l)           Deposit Accounts.  Unless Lender agrees otherwise in writing, each
Loan Party agrees not to withdraw any funds from any Deposit Account pledged to
Lender pursuant to this Agreement except for the Designated Account and any
Deposit Accounts identified on Schedule 5.15 to the Information Certificate
which are specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for employees of any Borrower or any
Loan Party or any of their respective Subsidiaries.
 
(m)           Pledged Interests.
 
(i)           If any Loan Party shall acquire, obtain, receive or become
entitled to receive any Pledged Interests after the Closing Date, it shall
promptly (and in any event within two (2) Business Days of acquiring or
obtaining such Collateral) deliver to Lender a duly executed Pledged Interests
Addendum identifying such Pledged Interests;
 
(ii)          Each Loan Party shall promptly deliver to Lender a copy of each
material notice or other material communication received by it in respect of any
Pledged Interests;
 
(iii)        No Loan Party shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership Agreement, or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests if the
same is prohibited pursuant to the Loan Documents; and
 
(iv)        As to all limited liability company or partnership interests, issued
under any Pledged Operating Agreement or Pledged Partnership Agreement, each
Loan Party hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such Loan
Party in a securities account.  In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Article 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction;
 
 
18

--------------------------------------------------------------------------------

 
 
6.13         Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 6.1, provide Lender with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.  Borrowers shall maintain all Material Contracts in full force and
effect and shall not default in the payment or performance of any material
obligations thereunder.
 
6.14   Location of Books. Keep Books of each Loan Party and each of its
Subsidiaries only at the locations identified on Schedule 5.29 to the
Information Certificate and keep the chief executive office of each Loan Party
and each of its Subsidiaries only at the locations identified on Schedule 5.6(b)
to the Information Certificate; provided, however, that Borrowers may amend
Schedule 5.29 to the Information Certificate so long as such amendment occurs by
written notice to Lender not less than ten (10) days prior to the date on which
such Books are moved to such new location, and so long as, at the time of such
written notification, the applicable Loan Party or Subsidiary provides Lender a
Collateral Access Agreement with respect thereto if such location is not owned
by such Loan Party.
 
 
6.15
Further Assurances.

 
(a)            At any time upon the reasonable request of Lender, execute or
deliver to Lender any and all financing statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title,
mortgages, deeds of trust, opinions of counsel, and all other documents (the
“Additional Documents”) that Lender may reasonably request and in form and
substance reasonably satisfactory to Lender, to create, perfect, and continue
perfection or to better perfect Lender’s Liens in all of the assets of each Loan
Party (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Lender in
any Real Property acquired by any Loan Party after the Closing Date with a fair
market value in excess of $250,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Loan Party that is a CFC if providing
such documents would result in adverse tax consequences or the costs to the Loan
Parties of providing such documents are unreasonably excessive (as determined by
Lender in consultation with such Loan Party) in relation to the benefits to
Lender afforded thereby.  To the maximum extent permitted by applicable law, if
a Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time,
not to exceed thirty (30) days following the request to do so, such Borrower and
such other Loan Party hereby authorizes Lender to execute any such Additional
Documents in the applicable Loan Party’s name, as applicable, and authorizes
Lender to file such executed Additional Documents in any appropriate filing
office.  In furtherance and not in limitation of the foregoing, each Loan Party
shall take such actions as Lender may reasonably request from time to time to
ensure that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of each Borrower and each other Loan Party and
all of the outstanding capital Stock of each Loan Party, but subject to
exceptions and limitations contained in the Loan Documents with respect to CFCs.
 
(b)            Each Borrower and each other Loan Party authorizes the filing by
Lender of financing or continuation statements, or amendments thereto, and such
Loan Party will execute and deliver to Lender such other instruments or notices,
as Lender may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby.
 
(c)            Each Borrower and each other Loan Party authorizes Lender at any
time and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by Part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance of such
financing statement.  Each Borrower and each other Loan Party also hereby
ratifies any and all financing statements or amendments previously filed by
Lender in any jurisdiction.
 
(d)            Each Borrower and each other Loan Party acknowledges that no Loan
Party is authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Lender, subject to such Loan
Party’s rights under Section 9-509(d)(2) of the Code.
 
 
19

--------------------------------------------------------------------------------

 
 
7.
NEGATIVE COVENANTS.

 
Each Loan Party covenants and agrees that, until termination of all of the
commitments of Lender hereunder to provide any further extensions of credit and
payment in full of the Obligations, no Borrower and no other Loan Party will do,
nor will any Borrower or any other Loan party permit any of its Subsidiaries to
do any of the following:
 
7.1           Indebtedness. Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.
 
7.2          Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
 
 
7.3
Restrictions on Fundamental Changes.

 
(a)            Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties, provided that a Borrower must be the surviving entity of any such
merger to which it is a party, and (ii) any merger between Subsidiaries of a
Borrower that are not Loan Parties.  For sake of clarity, nothing in this
Agreement or the other Loan Documents shall be deemed to restrict or prohibit
the Parent or any Subsidiary of Parent (other than a Subsidiary that is a
Borrower) from entering into any merger or any acquisition of the Stock or
assets of another Person (other than a Loan Party) (any such merger or
acquisition, a “Parent Acquisition”) so long as, in connection with any such
Parent Acquisition, no Borrower makes any dividends, distributions, loans, or
advances (other than Permitted Distributions and Permitted Intercompany
Advances), or transfers or pledges any assets, or becomes liable for any
Indebtedness or other obligations (whether directly or by way of a guaranty or
indemnity) to Parent or any Subsidiary of Parent incurred in connection with any
such merger or acquisition, in each case whether directly or indirectly.
 
(b)            Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than a Borrower) or any of
its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of Lender) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving.
 
(c)            Suspend or cease operation of a substantial portion of its or
their business, except as permitted pursuant to Sections 7.3(a) or (b) above or
in connection with the transactions permitted pursuant to Section 7.4.
 
7.4          Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 7.3 or 7.12, sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral or any other asset except as expressly
permitted by this Agreement. Lender shall not be deemed to have consented to any
sale or other disposition of any of the Collateral or any other asset except as
expressly permitted in this Agreement or the other Loan Documents.
 
7.5   Change Name. Change the name, organizational identification number, state
of organization, organizational identity or “location” for purposes of Section
9-307 of the Code of any Loan Party or any of its Subsidiaries.
 
7.6   Nature of Business. Make any change in the nature of its or their business
as conducted on the date of this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, however, that the foregoing shall not prevent any Loan Party or any of
its Subsidiaries from engaging in any business that is reasonably related or
ancillary to its business.
 
 
20

--------------------------------------------------------------------------------

 
 
 
7.7
Payments, Prepayments, and Amendments.

 
 
(a)
Except in connection with Refinancing Indebtedness permitted by Section 7.1,

 
(i)            optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party or any of its Subsidiaries, other
than:
 
(1)           the Obligations in accordance with this Agreement or a Bank
Product Agreement, and
 
(2)           Permitted Intercompany Advances, or
 
(ii)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions; or
 
 
(b)
Directly or indirectly, amend, modify, or change any of the terms or provisions
of:

 
(i)           any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement or a Bank Product Agreement, (B) Permitted
Intercompany Advances, and (C) Indebtedness permitted under clauses (c), (e) and
(f) of the definition of Permitted Indebtedness;
 
(ii)          any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of Lender; or
 
(iii)         the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests
of  Lender.
 
7.8          Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.
 
7.9          Restricted Junior Payments. Make any Restricted Junior Payment,
other than the following:
 
(a)            So long as it is permitted by law, and so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and so long as such Borrower is a “pass-through” tax entity for United States
federal income tax purposes, and after first providing such supporting
documentation as Lender may request (including the state and federal tax returns
(and all related schedules) of each owner of Stock in such Borrower, such
Borrower may declare and pay Pass-Through Tax Liabilities, net of any prior year
loss carry-forwards; and
 
(b)            Permitted Distributions.
 
7.10        Accounting Methods. Modify or change its fiscal year or its method
of accounting (other than as may be required to conform to GAAP).
 
 
7.11
Investments; Controlled Investments.

 
(a)            Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.
 
(b)            Other than (i) an aggregate amount of not more than $25,000 at
any one time, in the case of each Borrower, each other Loan Party and its
Subsidiaries, and (ii) amounts deposited into Deposit Accounts identified on
Schedule 5.15 to the Information Certificate which are specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the employees of any Loan Party or its Subsidiaries, make, acquire, or
permit to exist Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless such Borrower
and such other Loan Party or its Subsidiaries, as applicable, and the applicable
bank (or as permitted solely pursuant to Section 6.12(j))  or securities
intermediary have entered into Control Agreements with Lender governing such
Permitted Investments in order to perfect (and further establish) Lender’s Liens
in such Permitted Investments.  Except as provided in Section 6.12(j) and
Sections 7.11(b)(i), and (ii), Borrowers and such Loan Parties shall not, and
shall not permit their Subsidiaries to, establish or maintain any Deposit
Account or Securities Account with a banking institution other than Lender.
 
 
21

--------------------------------------------------------------------------------

 
 
7.12        Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Borrower, any other
Loan Party or any of their Subsidiaries except for:
 
(a)            transactions contemplated by the Loan Documents or transactions
(other than the payment of management, consulting, monitoring, or advisory fees)
with any Affiliates of any Borrower or any Loan Party in the ordinary course of
business of such Borrower or Loan Party, consistent with past practices and
undertaken in good faith, upon fair and reasonable terms fully disclosed to
Lender and no less favorable than would be obtained in a comparable arm’s length
transaction with a non-Affiliate;
 
(b)            so long as it has been approved by a Loan Party’s board of
directors (or comparable governing body) in accordance with applicable law, any
customary indemnities provided for the benefit of directors (or comparable
managers) of such Loan Party;
 
(c)            so long as it has been approved by a Loan Party’s board of
directors (or comparable governing body) in accordance with applicable law, the
payment of reasonable compensation, severance, or employee benefit arrangements
to employees, officers, and directors of a Loan Party in the ordinary course of
business and consistent with industry practice; and
 
(d)            transactions permitted by Sections 7.3, 7.9, and 7.11 or any
Permitted Intercompany Advance.
 
7.13        Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, to pay fees, costs, and expenses,
including Lender Expenses, incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, and (b) on
or after the Closing Date, consistent with the terms and conditions hereof, for
general corporate and working capital purposes; provided that no part of the
proceeds of the loans made to Borrowers will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.
 
7.14   Limitation on Issuance of Stock. Except for the issuance or sale of
common Stock or Permitted Preferred Stock by a Borrower or other Loan Party that
does not result in a Change of Control, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any of their Stock.
 
7.15           [Intentionally Omitted].
 
7.16           Equipment with Bailees.  Store the Equipment of any Loan Party or
any of its Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party.
 
 
22

--------------------------------------------------------------------------------

 
 
8.
FINANCIAL COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:
 
(a)            Minimum EBITDA.  Achieve EBITDA, measured on a monthly basis (at
the end of each calendar month), of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:
 
Minimum Required EBITDA
 
Measurement Period
$431,000
 
July 1, 2013 through October 31, 2013
$591,000
 
July 1, 2013 through November 30, 2013
$706,000
 
July 1, 2013 through December 31, 2013
$576,000
 
July 1, 2013 through January 31, 2014
$370,000
 
July 1, 2013 through February 28, 2014
$490,000
 
July 1, 2013 through March 31, 2014
$300,000
 
July 1, 2013 through April 30, 2014
$345,000
 
July 1, 2013 through May 31, 2014
$544,000
 
July 1, 2013 through June 30, 2014
$676,000
 
Twelve-month period ending July 31, 2014
$595,000
 
Twelve-month period ending August 31, 2014
$608,000
 
Twelve-month period ending September 30, 2014
$708,000
 
Twelve-month period ending October 31, 2014
$909,000
 
Twelve-month period ending November 30, 2014
$1,149,000
 
Twelve-month period ending December 31, 2014

 
(b)            Minimum Liquidity.  Borrowers shall maintain at all times minimum
Liquidity of not less than $1,000,000.
 
(c)            Minimum Excess Availability.  Borrowers shall maintain at all
times minimum Excess Availability of not less than $500,000. 
 
(d)            Maximum Capital Expenditures and Capitalized Software Development
Costs.  Borrowers shall not incur or contract to incur (i) Capital Expenditures
(other than Capitalized Software Development Costs) in excess of $100,000 in the
aggregate during any fiscal year, or (ii) Capitalized Software Development Costs
in excess of $1,000,000 in the aggregate during any fiscal year.  Borrowers
shall provide a report to Lender on the status of their Capital Expenditures and
Capitalized Software Development Costs each month.
 
9.
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
 
9.1           If any Borrower fails to pay when due and payable, or when
declared due and payable, all or any portion of the Obligations consisting of
principal, interest, fees, charges or other amounts due Lender or any Bank
Product Provider, reimbursement of Lender Expenses, or other amounts
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding);
 
9.2           If any Loan Party or any of its Subsidiaries or any Guarantor or
any of its Subsidiaries:
 
(a)            fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 4.3, 6.1, 6.2, 6.3 (solely if any Loan Party or
any of its Subsidiaries is not in good standing in its jurisdiction of
organization), 6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income
taxes and any other taxes or assessments the non-payment of which may result in
a Lien having priority over Lender’s Liens), 6.5(b), 6.6, 6.7 (solely if any
Loan Party or any of its Subsidiaries refuses to allow Lender or its
representatives or agents to visit its properties, inspect its assets or books
or records, examine and make copies of its books and records, or discuss its
affairs, finances, and accounts with its officers and employees), 6.8, 6.11,
6.12; 6.13 or 6.14, (ii) Section 7, or (iii) Section 8;
 
(b)            fails to perform or observe any covenant or other agreement
contained in any of Sections 6.3 (other than if a Loan Party is not in good
standing in its jurisdiction of organization), 6.4, 6.5(a) (other than F.I.C.A.,
F.U.T.A., federal income taxes and any other taxes or assessments the
non-payment of which may result in a Lien having priority over Lender’s Liens),
6.7 (other than if any Loan Party or any of its Subsidiaries refuses to allow
Lender or its representatives or agents to visit its properties, inspect its
assets or books or records, examine and make copies of its books or records or
disclose it affairs, finances and accounts with its officers and employees),
6.9, 6.10, and 6.15 and such failure continues for a period of fifteen (15) days
after the earlier of (i) the date on which such failure shall first become known
to or should have been known by any officer of any Loan Party or (ii) the date
on which written notice thereof is given to any Loan Party by Lender;
 
 
23

--------------------------------------------------------------------------------

 
 
(c)            fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is unable to be cured or is
the subject of another provision of this Section 9 (in which event such other
provision of this Section 9 shall govern), and such failure continues for a
period of thirty (30) days after the earlier of (i) the date on which such
failure shall first become known to or should have been known by any officer of
any Loan Party or (ii) the date on which written notice thereof is given to any
Loan Party by Lender;
 
9.3           If one or more judgments, orders, or awards for the payment of
money in an amount in excess of $100,000 in any one case or in excess of
$250,000 in the aggregate (except to the extent fully covered (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage), is entered or filed against a Loan Party or any of its
Subsidiaries, or against a Guarantor or any of its Subsidiaries, or with respect
to any of their respective assets, and either (a) there is a period of thirty
(30) consecutive days at any time after the entry of any such judgment, order,
or award during which (i) the same is not discharged, satisfied, vacated, or
bonded pending appeal, or (ii) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;
 
9.4           If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries or by a Guarantor or any of its Subsidiaries;
 
9.5           If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries or against a Guarantor or any of its Subsidiaries and
any of the following events occur:  (a) such Loan Party or such Subsidiary or
such Guarantor or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within sixty (60) calendar days of the date of the filing
thereof, (d) an interim trustee is appointed to take possession of all or any
substantial portion of the properties or assets of, or to operate all or any
substantial portion of the business of, such Loan Party or its Subsidiary or
such Guarantor or its Subsidiaries, or (e) an order for relief shall have been
issued or entered therein; provided that Lender shall have no obligation to
provide any extension of credit to Borrowers during such sixty (60) calendar day
period specified in clause (c);
 
9.6           If any Loan Party or any of its Subsidiaries or any Guarantor or
any of its Subsidiaries is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of the business
affairs of such Loan Party and its Subsidiaries, taken as a whole, or such
Guarantor or its Subsidiaries, taken as a whole;
 
9.7           If there is (a) a default in one or more agreements to which a
Loan Party or any of its Subsidiaries or a Guarantor or any of its Subsidiaries
is a party with one or more third Persons relative to the Indebtedness of such
Loan Party or such Subsidiary or of such Guarantor or such Subsidiary involving
an aggregate amount of $150,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
such Loan Party’s or its Subsidiary’s obligations thereunder, or (b) a default
in or an involuntary early termination of one or more Hedge Agreements to which
a Loan Party or any of its Subsidiaries or a Guarantor or any of its
Subsidiaries is a party involving an aggregate amount of $150,000 or more;
 
9.8           If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
 
9.9           If the obligation of any Guarantor under its Guaranty or any other
Loan Document to which any Guarantor is a party is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement), or if any Guarantor fails to perform any obligation under
its Guaranty or under any such Loan Document, or repudiates or revokes or
purports to repudiate or revoke any obligation under its Guaranty, or under any
such Loan Document, or any individual Guarantor dies or becomes incapacitated,
or any other Guarantor ceases to exist for any reason;
 
 
24

--------------------------------------------------------------------------------

 
 
9.10          If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) with respect to Collateral the aggregate value of which, for
all such Collateral, does not exceed at any time, $100,000;
 
9.11          If any event or circumstance occurs that Lender in good faith
believes may impair the prospect of payment of all or part of the Obligations,
or any Loan Party’s or any Guarantor’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any Material Adverse
Change;
 
9.12          If any event or circumstance shall occur in which any Loan Party
has engaged in fraudulent activity with respect to the Collateral or other
matters;
 
9.13          Any director, officer, Guarantor, or owner of at least 20% of the
issued and outstanding ownership interests of a Loan Party is indicted for a
felony offense under state or federal law, or a Loan Party or a Guarantor hires
an officer or appoints a director who has been convicted of any such felony
offense, or a Person becomes an owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party or a Guarantor who has been
convicted of any such felony offense;
 
9.14          If any Loan Party or any Guarantor fails to pay any indebtedness
or obligation owed to Lender or its Affiliates which is unrelated to the Credit
Facility or this Agreement as it becomes due and payable or the occurrence of
any default or event of default under any agreement between any Loan Party and
Lender or its Affiliates unrelated to the Loan Documents;
 
9.15          The validity or enforceability of any Loan Document shall at any
time for any reason be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or any of its Subsidiaries or by a Guarantor or any of
its Subsidiaries, or by any Governmental Authority having jurisdiction over a
Loan Party or any of its Subsidiaries or a Guarantor or any of its Subsidiaries,
seeking to establish the invalidity or unenforceability thereof, or a Loan Party
or any of its Subsidiaries or a Guarantor or any of its Subsidiaries shall deny
that such Loan Party or such Subsidiary or such Guarantor or such Subsidiary has
any liability or obligation purported to be created under any Loan Document;
 
9.16          (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any Guarantor under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$100,000, or (ii) any Loan Party, any Guarantor, or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$150,000; or
 
9.17          Any covenant in Section 8 becomes inapplicable due to the lapse of
time and Borrowers and Lender fail to come to agreement acceptable to Lender in
Lender’s sole discretion to amend the covenant to apply to future periods.
 
10.
RIGHTS AND REMEDIES.

 
10.1        Rights and Remedies. Upon the occurrence and during the continuation
of an Event of Default, Lender may, in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:
 
(a)            declare the Obligations (other than the Hedge Obligations, which
may be accelerated in accordance with the terms of the applicable Hedge
Agreement), whether evidenced by this Agreement or by any of the other Loan
Documents immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by each Borrower and each other Loan Party;
 
 
25

--------------------------------------------------------------------------------

 
 
(b)            declare the funding obligations of Lender under this Agreement
terminated, whereupon such funding obligations shall immediately be terminated
together with any obligation of Lender hereunder to make Advances, extend any
other credit hereunder or issue Letters of Credit;
 
(c)            give notice to an Account Debtor or other Person obligated to pay
an Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to Lender for security and must be paid directly to
Lender and Lender may collect the Accounts, General Intangible and Negotiable
Collateral of each Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the  Obligations under
the Loan Documents;
 
(d)            in Lender’s name or in each Loan Party’s name, as such Loan
Party’s agent and attorney-in-fact, notify the United States Postal Service to
change the address for delivery of mail to any address designated by Lender,
otherwise intercept mail, and receive, open and dispose of such Loan Party’s
mail, applying all Collateral as permitted under this Agreement and holding all
other mail for such Loan Party’s account or forwarding such mail to such Loan
Party’s last known address;
 
(e)            without notice to or consent from any Loan Party or any of its
Subsidiaries, and without any obligation to pay rent or other compensation, take
exclusive possession of all locations where any Loan Party or any of its
Subsidiaries conduct its business or has any rights of possession and use the
locations to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by Lender in good faith; and
 
(f)            exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.
 
10.2        Additional Rights and Remedies. Without limiting the generality of
the foregoing, each Borrower expressly agrees that upon the occurrence and
during the continuation of an Event of Default:
 
(a)            Lender, without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Borrower, any other Loan Party
or any other Person (all and each of which demands, advertisements and notices
are hereby expressly waived to the maximum extent permitted by the Code or any
other applicable law), may take immediate possession of all or any portion of
the Collateral and (i) require Loan Parties to, and each Borrower and each other
Loan Party hereby agrees that it will at its own expense and upon request of
Lender forthwith, assemble all or part of the Collateral as directed by Lender
and make it available to Lender at one or more locations designated by Lender
where such Borrower or other Loan Party conducts business, and (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of Lender’s or Loan Party’s
offices or elsewhere, for cash, on credit, and upon such other terms as Lender
may deem commercially reasonable.  Each Borrower and each other Loan Party
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to such Borrower or such other Loan Party of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code.  Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time, and such sale may be made at the time and
place to which it was so adjourned.  Each Borrower and each other Loan Party
agrees that the internet shall constitute a “place” for purposes of Section
9-610(b) of the Code.  Each Borrower and each other Loan Party agrees that any
sale of Collateral to a licensor pursuant to the terms of a license agreement
between such licensor and such Borrower or such other Loan Party is sufficient
to constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code;
 
(b)            Lender may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which Lender’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to pay the balance of such Deposit
Account to or for the benefit of Lender, and (ii) with respect to any Loan
Party’s Securities Accounts in which Lender’s Liens are perfected by control
under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Loan Party to (A)
transfer any cash in such Securities Account to or for the benefit of Lender, or
(B)  liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Lender;
 
 
26

--------------------------------------------------------------------------------

 
 
(c)            any cash held by Lender as Collateral and all cash proceeds
received by Lender in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Obligations in the order set forth in Section 10.5.  In the event the proceeds
of Collateral are insufficient to satisfy all of the Obligations in full, each
Borrower and each other Loan Party shall remain jointly and severally liable for
any such deficiency; and
 
(d)            the Obligations arise out of a commercial transaction, and that
if an Event of Default shall occur Lender shall have the right to an immediate
writ of possession without notice of a hearing.  Lender shall have the right to
the appointment of a receiver for each Loan Party or for the properties and
assets of each Loan Party, and each Borrower and each other Loan Party hereby
consents to such rights and such appointment and hereby waives any objection
such Borrower or such Loan Party may have thereto or the right to have a bond or
other security posted by Lender.
 
Notwithstanding the foregoing or anything to the contrary contained in Section
10.1, upon the occurrence of any Default or Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to any Borrower or any other Person or any act by Lender, all
obligations of Lender to provide any further extensions of credit hereunder
shall automatically terminate and the Obligations (other than the Hedge
Obligations), shall automatically and immediately become due and payable and
each Borrower shall be obligated to repay all of such Obligations in full,
without presentment, demand, protest, or notice of any kind, all of which are
expressly waived by each Borrower.
 
10.3        Lender Appointed Attorney in Fact. Each Borrower and each other Loan
Party hereby irrevocably appoints Lender its attorney-in-fact, with full
authority in the place and stead of such Borrower and such Loan Party and in the
name of such Borrower or such Loan Party or otherwise, at such time as an Event
of Default has occurred and is continuing, to take any action and to execute any
instrument which Lender may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:
 
(a)            to ask, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Borrower or such
other Loan Party;
 
(b)            to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;
 
(c)             to file any claims or take any action or institute any
proceedings which Lender may deem necessary or desirable for the collection of
any of the Collateral of such Borrower or such other Loan Party or otherwise to
enforce the rights of Lender with respect to any of the Collateral;
 
(d)            to repair, alter, or supply Goods, if any, necessary to fulfill
in whole or in part the purchase order of any Person obligated to Borrower or
such other Loan Party in respect of any Account of such Borrower or such other
Loan Party;
 
(e)            to use any Intellectual Property or Intellectual Property
Licenses of such Borrower or such other Loan Party including but not limited to
any labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, or advertising matter, in preparing for sale, advertising
for sale, or selling any other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Borrower or such other Loan
Party;
 
(f)            to take exclusive possession of all locations where each Borrower
or other Loan Party conducts its business or has rights of possession, without
notice to or consent of any Borrower or any Loan Party and to use such locations
to store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, without obligation to pay rent or other compensation
for the possession or use of any location;
 
(g)            Lender shall have the right, but shall not be obligated, to bring
suit in its own name or in the applicable Loan Party’s name, to enforce the
Intellectual Property and Intellectual Property Licenses and, if Lender shall
commence any such suit, the appropriate Borrower or such other Loan Party shall,
at the request of Lender, do any and all lawful acts and execute any and all
proper documents reasonably required by Lender in aid of such enforcement; and
 
 
27

--------------------------------------------------------------------------------

 
 
(h)            to the extent permitted by law, such Borrower and each other Loan
Party hereby ratifies all that such attorney-in-fact shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable until all commitments of Lender under this Agreement to
provide extensions of credit are terminated and all Obligations have been paid
in full in cash.
 
10.4         Remedies Cumulative. The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Default or Event of Default shall be deemed a continuing
waiver.  No delay by Lender shall constitute a waiver, election, or acquiescence
by it.
 
10.5        Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.1 or the Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by Lender upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied to the Obligations in such
manner as Lender shall determine in its discretion and, thereafter, to Borrowers
(to be wired to the Designated Account) or such other Person entitled thereto
under applicable law. For greater certainty, the acceleration of the Obligations
under this Agreement shall in no way affect, terminate or accelerate the Hedge
Obligations (which are governed by the terms of the applicable Hedge Agreement).
 
10.6        Marshaling. Lender  shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies under this Agreement and under the other Loan
Documents and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising.  To the extent that it lawfully may, each Borrower
and each other Loan Party hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of Lender’s rights and remedies under this Agreement or under any
other Loan Document or instrument creating or evidencing any of the Obligations
or under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Borrower hereby irrevocably waives the
benefits of all such laws.
 
10.7           License.  Each Borrower and each other Loan Party hereby grants
to Lender a non-exclusive, worldwide and royalty-free license to use or
otherwise exploit all Intellectual Property rights of such Borrower and such
Loan Party for the purpose of selling, leasing or otherwise disposing of any or
all Collateral following any Event of Default that is continuing and as a result
of which Lender has elected to accelerate payment of the Obligations.
 
10.8           Disposition of Pledged Interests by Lender.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Loan Party understands that in connection with such
disposition, Lender may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market.  Each Loan Party, therefore, agrees that:  (a) if Lender
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Interests or any portion thereof to be sold at a private sale, Lender shall have
the right to rely upon the advice and opinion of any nationally recognized
brokerage or investment firm (but shall not be obligated to seek such advice and
the failure to do so shall not be considered in determining the commercial
reasonableness of such action) as to the best manner in which to offer the
Pledged Interest or any portion thereof for sale and as to the best price
reasonably obtainable at the private sale thereof; and (b) such reliance shall
be conclusive evidence that Lender has handled the disposition in a commercially
reasonable manner.
 
 
10.9
Voting and Other Rights in Respect of Pledged Interests.

 
(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Lender may, at its option, and with two (2) Business Days prior
notice to such Borrower or such other Loan Party, and in addition to all rights
and remedies available to Lender under any other agreement, at law, in equity,
or otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by any Borrower or any other Loan Party, but under no
circumstances is Lender obligated by the terms of this Agreement to exercise
such rights, and (ii) if Lender duly exercises its right to vote any of such
Pledged Interests, each Borrower and each other Loan Party hereby appoints
Lender, such Borrower’s and such Loan Party’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Lender deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be.  The
power-of-attorney and proxy granted hereby is coupled with an interest and shall
be irrevocable.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           For so long as such Borrower or such other Loan Party shall have
the right to vote the Pledged Interests owned by it, such Borrower and such
other Loan Party covenants and agrees that it will not, without the prior
written consent of Lender, vote or take any consensual action with respect to
such Pledged Interests which would materially adversely affect the rights of
Lender or the value of the Pledged Interests.
 
11.
WAIVERS; INDEMNIFICATION.

 
11.1       Demand; Protest; etc. Each Borrower and each other Loan Party waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by Lender on which such Borrower or such other Loan Party may
in any way be liable.
 
11.2        The Lender’s Liability for Collateral. Each Borrower and each other
Loan Party hereby agrees that:  (a) so long as Lender complies with its
obligations, if any, under the Code, Lender shall not in any way or manner be
liable or responsible for:  (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by each
Borrower and such other Loan Parties.
 
11.3       Indemnification. Each Borrower and each other Loan Party shall pay,
indemnify, defend, and hold the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by applicable law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents, any Bank Product
Agreement or the transactions contemplated hereby or thereby or the monitoring
of compliance by each Borrower and each other Loan Party and each of its
Subsidiaries with the terms of the Loan Documents, (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (d) with respect to the failure by any Borrower or any other Loan
Party to perform or observe any of the provisions hereof or any other Loan
Document, (e) in connection with the exercise or enforcement of any of the
rights of Lender hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Borrower or any other Loan Party or any Subsidiary of a Borrower or any
other Loan Party or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of such
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding, no
Borrower or any other Loan Party shall have any obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, or attorneys.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which a Borrower or any other Loan
Party was required to indemnify the Indemnified Person receiving such payment,
the Indemnified Person making such payment is entitled to be indemnified and
reimbursed by such Borrower or such other Loan Party with respect
thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT (OTHER THAN GROSS
NEGLIGENCE) OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
 
29

--------------------------------------------------------------------------------

 
 
12.
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile.  In the case of notices or demands to Borrowers,
any other Loan Party or Lender, as the case may be, they shall be sent to the
respective address set forth below:
 
If to Borrowers
or Guarantor:                                             Kitara Media, LLC
525 Washington Boulevard, Suite 2620
Jersey City, New Jersey  07310
Attn:  Robert Regular
Fax No.:  201.839.3334
Email:  bob@kitaramedia.com


with a courtesy copy to
(which shall not constitute
Notice for purposes of this
Section 12):                                               Graubard  Miller
The Chrysler Building
405 Lexington Avenue, 11th Floor
New York, New York  10174-1101
  Attn:  Jeffrey M. Gallant, Esq.
Fax No.:  212.818.8881
Email: jgallant@graubard.com


If to Lender:                                              Wells Fargo Bank,
National Association
1300 SW 5th Avenue, 11th Floor
Portland, Oregon  97201
Attn:  Relationship Manager—Kitara Media, LLC
Fax No.:  877.720.4157
Email:  michael.white@wellsfargo.com


with a courtesy copy to
(which shall not constitute
Notice for purposes of this
Section 12):                                               Morgan, Lewis &
Bockius LLP
300 S. Grand Avenue, Suite 2200
Los Angeles, CA  90071
Attn:  J. Michael Jack, Esq.
Fax No.:  213.612.2501
Email:  jmjack@morganlewis.com


Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties.  All notices or demands sent in accordance with this Section 12 shall
be deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).  Any notice given by Lender to any Borrower as
provided in this Section 12 shall be deemed sufficient notice as to all Loan
Parties, regardless of whether each Loan Party is sent a separate copy of such
notice or whether each Loan Party is specifically identified in such notice.
 
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; ARBITRATION.

 
(a)            CHOICE OF LAW.  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR
RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)            VENUE.  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND
LITIGATED IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  EACH LOAN PARTY AND LENDER WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b)).
 
(c)            JURY TRIAL WAIVER.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH LOAN PARTY AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A
“CLAIM”).  EACH LOAN PARTY AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(d)            LIMITATION ON DAMAGES.  NO CLAIM MAY BE MADE BY ANY LOAN PARTY
AGAINST THE LENDER, OR ANY AFFILIATE OF LENDER OR ANY  DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.
 
(E)            ARBITRATION.  THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY,
WHETHER MADE BEFORE THE INSTITUTION OF A JUDICIAL PROCEEDING OR NOT MORE THAN 60
DAYS AFTER SERVICE OF A COMPLAINT, THIRD PARTY COMPLAINT, CROSS-CLAIM,
COUNTERCLAIM OR ANY ANSWER THERETO OR ANY AMENDMENT TO ANY OF THE ABOVE TO
SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN OR
AMONG THEM (AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, AND
OTHER AGENTS), WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR RELATING
TO IN ANY WAY (I) ANY CREDIT SUBJECT HERETO, OR ANY OF THE LOAN DOCUMENTS, AND
THEIR NEGOTIATION, EXECUTION, COLLATERALIZATION, ADMINISTRATION, REPAYMENT,
MODIFICATION, EXTENSION, SUBSTITUTION, FORMATION, INDUCEMENT, ENFORCEMENT,
DEFAULT OR TERMINATION; OR (II) REQUESTS FOR ADDITIONAL CREDIT.
 
(F)            GOVERNING RULES.  ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN
A LOCATION IN LOS ANGELES COUNTY, CALIFORNIA SELECTED BY THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”); (II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT
(TITLE 9 OF THE UNITED STATES CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF
LAW PROVISION IN ANY OF THE DOCUMENTS BETWEEN THE PARTIES; AND (III) BE
CONDUCTED BY THE AAA, OR SUCH OTHER ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY
AGREE UPON, IN ACCORDANCE WITH THE AAA’S COMMERCIAL DISPUTE RESOLUTION
PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM IS AT LEAST $1,000,000.00 EXCLUSIVE
OF CLAIMED INTEREST, ARBITRATION FEES AND COSTS IN WHICH CASE THE ARBITRATION
SHALL BE CONDUCTED IN ACCORDANCE WITH THE AAA’S OPTIONAL PROCEDURES FOR LARGE,
COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL DISPUTE RESOLUTION PROCEDURES OR THE
OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES TO BE REFERRED TO
HEREIN, AS APPLICABLE, AS THE “RULES”).  IF THERE IS ANY INCONSISTENCY BETWEEN
THE TERMS HEREOF AND THE RULES, THE TERMS AND PROCEDURES SET FORTH HEREIN SHALL
CONTROL.  ANY PARTY WHO FAILS OR REFUSES TO SUBMIT TO ARBITRATION FOLLOWING A
DEMAND BY ANY OTHER PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED BY SUCH
OTHER PARTY IN COMPELLING ARBITRATION OF ANY DISPUTE.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO BE A WAIVER BY ANY PARTY THAT IS A BANK OF THE PROTECTIONS
AFFORDED TO IT UNDER 12 U.S.C. §91 OR ANY SIMILAR APPLICABLE STATE LAW.
 
 
31

--------------------------------------------------------------------------------

 
 
(G)           NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.  THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING TO (I) FORECLOSE AGAINST REAL
OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES RELATING TO
COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION; OR (III)
OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, WRIT OF POSSESSION,
INJUNCTIVE RELIEF, ATTACHMENT, GARNISHMENT OR THE APPOINTMENT OF A
RECEIVER.  THIS EXCLUSION DOES NOT CONSTITUTE A WAIVER OF THE RIGHT OR
OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO ARBITRATION OR REFERENCE
HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF THE ACTIONS DETAILED IN
SECTIONS (I), (II) AND (III) OF THIS PARAGRAPH.
 
(H)           ARBITRATOR QUALIFICATIONS AND POWERS.  ANY ARBITRATION PROCEEDING
IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A
SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN
AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN WHICH THE AMOUNT IN
CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL
OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS, EXCEPT THAT A SINGLE ARBITRATOR
MAY DECIDE PRE-HEARING DISCOVERY DISPUTES.  THE ARBITRATOR(S) WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE STATE OF CALIFORNIA OR A NEUTRAL RETIRED JUDGE OF THE
STATE OR FEDERAL JUDICIARY OF  CALIFORNIA, IN EITHER CASE WITH A MINIMUM OF TEN
YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE
DISPUTE TO BE ARBITRATED.  THE ARBITRATOR(S) WILL DETERMINE WHETHER OR NOT AN
ISSUE IS ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION OR
REPOSE IN DETERMINING ANY CLAIM.  IN ANY ARBITRATION PROCEEDING THE
ARBITRATOR(S) WILL DECIDE (BY DOCUMENTS ONLY OR WITH A HEARING AT THE
ARBITRATOR'S DISCRETION) ANY PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO
DISMISS FOR FAILURE TO STATE A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION.  THE
ARBITRATOR(S) SHALL RESOLVE ALL DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW
OF  CALIFORNIA AND MAY GRANT ANY REMEDY OR RELIEF THAT A COURT OF SUCH STATE
COULD ORDER OR GRANT WITHIN THE SCOPE HEREOF AND SUCH ANCILLARY RELIEF AS IS
NECESSARY TO MAKE EFFECTIVE ANY AWARD.  THE ARBITRATOR(S) SHALL ALSO HAVE THE
POWER TO AWARD RECOVERY OF ALL COSTS AND FEES, TO IMPOSE SANCTIONS AND TO TAKE
SUCH OTHER ACTION AS THE ARBITRATOR(S) DEEMS NECESSARY TO THE SAME EXTENT A
JUDGE COULD PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE, THE CALIFORNIA
CODE OF CIVIL PROCEDURE OR OTHER APPLICABLE LAW.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION.  THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF
OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL NOT CONSTITUTE A WAIVER OF
THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE CONTROVERSY OR
CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH ACTION FOR JUDICIAL
RELIEF.
 
(I)             DISCOVERY.  IN ANY ARBITRATION PROCEEDING, DISCOVERY WILL BE
PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL BE EXPRESSLY
LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE
COMPLETED NO LATER THAN TWENTY (20) DAYS BEFORE THE HEARING DATE.  ANY REQUESTS
FOR AN EXTENSION OF THE DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE
SUBJECT TO FINAL DETERMINATION BY THE ARBITRATOR(S) UPON A SHOWING THAT THE
REQUEST FOR DISCOVERY IS ESSENTIAL FOR THE PARTY'S PRESENTATION AND THAT NO
ALTERNATIVE MEANS FOR OBTAINING INFORMATION IS AVAILABLE.
 
 
32

--------------------------------------------------------------------------------

 
 
(J)            CLASS PROCEEDINGS AND CONSOLIDATIONS.  NO PARTY HERETO SHALL BE
ENTITLED TO JOIN OR CONSOLIDATE DISPUTES BY OR AGAINST OTHERS IN ANY
ARBITRATION, EXCEPT PARTIES WHO HAVE EXECUTED ANY LOAN DOCUMENT, OR TO INCLUDE
IN ANY ARBITRATION ANY DISPUTE AS A REPRESENTATIVE OR MEMBER OF A CLASS, OR TO
ACT IN ANY ARBITRATION IN THE INTEREST OF THE GENERAL PUBLIC OR IN A PRIVATE
ATTORNEY GENERAL CAPACITY.
 
(K)           PAYMENT OF ARBITRATION COSTS AND FEES.  THE ARBITRATOR(S) SHALL
AWARD ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.
 
(L)           REAL PROPERTY COLLATERAL; JUDICIAL REFERENCE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE SUBMITTED TO ARBITRATION IF
THE DISPUTE CONCERNS INDEBTEDNESS SECURED DIRECTLY OR INDIRECTLY, IN WHOLE OR IN
PART, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER OF THE MORTGAGE, LIEN OR
SECURITY INTEREST SPECIFICALLY ELECTS IN WRITING TO PROCEED WITH THE
ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY RIGHTS OR BENEFITS
THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION RULE STATUTE OF
CALIFORNIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND OBLIGATIONS OF THE
PARTIES, AND ALL MORTGAGES, LIENS AND SECURITY INTERESTS SECURING SUCH
INDEBTEDNESS AND OBLIGATIONS, SHALL REMAIN FULLY VALID AND ENFORCEABLE.  IF ANY
SUCH DISPUTE IS NOT SUBMITTED TO ARBITRATION, THE DISPUTE SHALL BE REFERRED TO A
REFEREE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 ET
SEQ., AND THIS GENERAL REFERENCE AGREEMENT IS INTENDED TO BE SPECIFICALLY
ENFORCEABLE IN ACCORDANCE WITH SAID SECTION 638.  A REFEREE WITH THE
QUALIFICATIONS REQUIRED HEREIN FOR ARBITRATORS SHALL BE SELECTED PURSUANT TO THE
AAA’S SELECTION PROCEDURES.  JUDGMENT UPON THE DECISION RENDERED BY A REFEREE
SHALL BE ENTERED IN THE COURT IN WHICH SUCH PROCEEDING WAS COMMENCED IN
ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND 645.
 
(M)          MISCELLANEOUS.  TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATOR(S) AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA.  NO ARBITRATOR(S) OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE
THE EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION
BY A PARTY REQUIRED IN THE CONNECTION WITH FINANCIAL REPORTING IN THE ORDINARY
COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR REGULATION.  IF MORE THAN ONE
AGREEMENT FOR ARBITRATION BY OR BETWEEN THE PARTIES POTENTIALLY APPLIES TO A
DISPUTE, THE ARBITRATION PROVISION MOST DIRECTLY RELATED TO THE LOAN DOCUMENTS
OR THE SUBJECT MATTER OF THE DISPUTE SHALL CONTROL.  THIS ARBITRATION PROVISION
SHALL SURVIVE TERMINATION, AMENDMENT OR EXPIRATION OF ANY OF THE LOAN DOCUMENTS
OR ANY RELATIONSHIP BETWEEN THE PARTIES.
 
(N)           WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY ACKNOWLEDGE THAT
BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
AGREEMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 
 
33

--------------------------------------------------------------------------------

 
 
14.           ASSIGNMENTS; SUCCESSORS. This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, however, that no Borrower or any other Loan Party may assign this
Agreement or any rights or duties hereunder without Lender’s prior written
consent and any prohibited assignment shall be absolutely void ab initio.  No
consent to assignment by the Lender shall release any Borrower or any other Loan
Party from its Obligations.  Lender may assign this Agreement and the other Loan
Documents in whole or in part and its rights and duties hereunder or grant
participations in the Obligations hereunder and thereunder and no consent or
approval by any Borrower or any other Loan Party is required in connection with
any such assignment or participation.
 
15.          AMENDMENTS; WAIVERS. No amendment or modification of this Agreement
or any other Loan Document or any other document or agreement described in or
related to this Agreement shall be effective unless it has been agreed to by
Lender in a writing that specifically states that it is intended to amend or
modify specific Loan Documents, or any other document or agreement described in
or related to this Agreement.  No failure by Lender to exercise any right,
remedy, or option under this Agreement or any other Loan Document, or delay by
Lender in exercising the same, will operate as a waiver thereof.  No waiver by
Lender will be effective unless it is in writing, and then only to the extent
specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrowers
or any other Loan Party of any provision of this Agreement.  Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Lender may have.
 
16.
TAXES.

 
(a)            All payments made by any Borrower or any other Loan Party
hereunder or under any note or other Loan Document will be made without setoff,
counterclaim, or other defense.  In addition, all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes, and in the event any deduction or withholding of Taxes is
required, each Borrower shall comply with the next sentence of this Section
16(a).  If any Taxes are so levied or imposed, each Borrower and each other Loan
Party  agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or therein;
provided, however, that Borrowers or Loan Parties shall not be required to
increase any such amounts if the increase in such amount payable results from
Lender’s willful misconduct or gross negligence (as finally determined by a
court of competent jurisdiction).  Each Borrower and each other Loan Party will
furnish to Lender as promptly as possible after the date the payment of any Tax
is due pursuant to applicable law, certified copies of tax receipts evidencing
such payment by such Borrower.
 
(b)            Each Borrower agrees to pay any present or future stamp, value
added or documentary taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
17.
GENERAL PROVISIONS.

 
17.1       Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Borrower, each other Loan Party and Lender.
 
17.2       Section Headings. Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
17.3       Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender or any Loan Party,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
17.4        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5        Debtor-Creditor Relationship. The relationship between the Lender,
on the one hand, and the Loan Parties, on the other hand, is solely that of
creditor and debtor.  Lender shall not have (and shall not be deemed to have)
any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between Lender, on the one
hand, and the Loan Parties, on the other hand, by virtue of any Loan Document or
any transaction contemplated therein.
 
 
34

--------------------------------------------------------------------------------

 
 
17.6      Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
 
17.7       Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Loan Party or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of such Loan Party automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made and all of Lender’s Liens in the Collateral shall
be automatically reinstated without further action.
 
17.8        Confidentiality.
 
(a)            Lender agrees that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Lender in a confidential manner, and shall not be disclosed by Lender to Persons
who are not parties to this Agreement, except:  (i) to attorneys for and other
advisors, accountants, auditors, and consultants to Lender and to employees,
directors and officers of Lender (the Persons in this clause (i), “Lender
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of Lender, provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.8, (iii) as may be required by regulatory authorities,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation; provided that (x) prior to any disclosure under this
clause (iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or Lender Representatives), (viii)
in connection with any assignment, participation  or pledge of any Lender’s
interest under this Agreement, provided that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information hereunder subject to the terms
of this Section 17.8, (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; (x) to equity owners of each Loan
Party, and (xi) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.
 
(b)             Anything in this Agreement to the contrary notwithstanding,
Lender may use the name, logos, and other insignia of the Loan Parties and the
Maximum Revolver Amount provided under the Loan Documents in any “tombstone” or
comparable advertising, on its website or in other marketing materials of
Lender.
 
 
35

--------------------------------------------------------------------------------

 
 
17.9   Lender Expenses. Each Loan Party agrees to pay the Lender Expenses on the
earlier of (a) the first day of the month following the date on which such
Lender Expenses were first incurred, or (b) the date on which demand therefor is
made by Lender and each Loan Party agrees that its obligations contained in this
Section 17.9 shall survive payment or satisfaction in full of all other
Obligations.
 
17.10   Setoff. Lender may at any time, in its sole discretion and without
demand or notice to anyone, setoff any liability owed to any Loan Party by
Lender against any of the Obligations, whether or not due.
 
17.11   Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instru­ments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any of the Obligations is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
obligation of Lender to provide extensions of credit hereunder has not expired
or been terminated.
 
17.12          Patriot Act. Lender hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act. In addition, if Lender is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
the Loan Parties, and (b) OFAC/PEP searches and customary individual  background
checks of the Loan Parties’ senior management and key principals, and each Loan
Party agrees to cooperate in respect of the conduct of such searches and further
agrees that the reasonable costs and charges for such searches shall constitute
Lender Expenses hereunder and be for the account of Borrowers.
 
17.13           Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 
17.14           Bank Product Providers. Each Bank Product Provider shall be
deemed a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom Lender is acting.  Lender hereby agrees to act as agent for such Bank
Product Providers and, by virtue of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
Lender as its agent and to have accepted the benefits of the Loan Documents; it
being understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Lender and the right to share in and receive
payments and collections of the Collateral and payments from Lender from amounts
charged to the Loan Account or that are otherwise collected from the Loan
Parties for the account of a Bank Product Provider as more fully set forth
herein and in the other Loan Documents. In addition, each Bank Product Provider,
by virtue of entering into a Bank Product Agreement, shall be automatically
deemed to have agreed that Lender shall have the right, but shall have no
obligation, to establish, maintain, relax, or release Reserves in respect of the
Bank Product Obligations and that if Reserves are established there is no
obligation on the part of Lender to determine or ensure whether the amount of
any such Reserve is appropriate or not.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no Bank Product Provider
(other than Lender in its capacity as lender hereunder) shall have any voting or
approval rights hereunder solely by virtue of its status as the provider or
holder of such agreements or products or the Obligations owing thereunder, nor
shall the consent of any such provider or holder be required for any matter
hereunder or under any of the other Loan Documents, including as to any matter
relating to the Collateral or the release of Collateral or any other Loan Party.
 
[Signature page to follows]
 
 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

 
BORROWER:
       
KITARA MEDIA, LLC
       
By:
/s/ Robert Regular
 
Print Name: Robert Regular
Title: Chief Executive Officer
Federal Employer ID No.:  66-0694910
Organizational Identification No.:  4838493

 

  LENDER:      
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
/s/ James Campbell
  Print Name: James Campbell   Title: Authorized Signatory

 
[Signature page to Credit and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
a.      Definitions.  As used in this Agreement, the following terms shall have
the following definitions:
 
“Account” means an account (as that term is defined in Article 9 of the Code).
 
“Account Debtor” means an account debtor (as that term is defined in the Code).
 
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
 
“Acquisition Documents” means the acquisition agreement and all other documents
related thereto and executed in connection therewith with respect to an
Acquisition.
 
“Acquisition Excess Availability” means, as of any date of determination, the
amount equal to the sum of (i) Availability, minus (ii) the aggregate amount, if
any, of all trade payables and other obligations of each Borrower and its
Subsidiaries aged in excess of 60 days beyond their terms as of the end of the
immediately preceding month, and all book overdrafts and fees of each Borrower
and its Subsidiaries, in each case as determined by Lender in its Permitted
Discretion.
 
“Acquisition Liquidity” means, as of any date of determination, the sum of
Acquisition Excess Availability plus Qualified Cash.
 
“Additional Documents” has the meaning specified therefor in Section 6.15.
 
“Advances” has the meaning specified therefor in Section 2.1(a).
 
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.12: (a) any Person which owns directly or indirectly 10% or more of
the Stock having ordinary voting power for the election of the board of
directors or equivalent governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.
 
“Agreement” means the Credit and Security Agreement to which this Schedule 1.1
is attached.
 
“Applicable Margin” means:
 
(a)           1.25 percentage points when the Interest Rate is based on the
Prime Rate; or
 
(b)           4.25 percentage points with respect to Fixed Rate LIBOR Loans and
Variable Rate LIBOR Loans; provided however, that such margin shall be subject
to a one-time reduction of 0.50 percentage points per annum, upon satisfaction
of the following conditions precedent for such reduction:  (i) Lender has
received Borrowers’ CPA-audited financial statements for the fiscal year ending
December 31, 2014, as required by Section 6.1 and Schedule 6.1 of this
Agreement, together with a calculation of Borrowers’ EBITDA for the twelve-month
period ending at the end of such fiscal year (certified by the Chief Financial
Officer of Borrowers); (ii) no Event of Default is existing at the time of such
reduction in the Applicable Margin; (iii) the Borrowers’ EBITDA for the
twelve-month period ending at the end of such fiscal year shall be not less than
$2,500,000; and (iv) the average Revolver Usage for the twelve-month period
ending at the end of such fiscal year shall be not less than $3,000,000.  Only
one such reduction in the Applicable Margin shall be permitted, and in no event
shall the Applicable Margin be less than 3.75 percentage points per annum at any
time.  Any such reduction in the Applicable Margin shall be effective on the
first day of the first calendar month after receipt by Lender of the foregoing
required financial statements and EBITDA calculation (and evidence of
satisfaction of the other conditions precedent); provided that in the event that
the information regarding such EBITDA contained in any certificate delivered
pursuant to the foregoing requirements is shown to be inaccurate, and such
inaccuracy, if corrected, would result in Borrowers not having satisfied the
foregoing EBITDA requirement, then (A) Borrowers shall immediately deliver to
Lender a correct certificate setting forth the correct calculation of Borrowers’
EBITDA for such period, (B) the Applicable Margin shall be adjusted to reflect
the correct EBITDA, retroactive to the date that the Applicable Margin was
previously reduced, and (C) Borrowers shall immediately deliver to Lender full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for the applicable period.
 
Schedule 1.1
 
Page 1

--------------------------------------------------------------------------------

 
 
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Lender.
 
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations).
 
“Bank Product” means any one or more of the following financial products or
accommodations extended to a Loan Party or any of its Subsidiaries by a Bank
Product Provider:  (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.
 
“Bank Product Agreements” means those agreements entered into from time to time
by a Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products, including all Cash
Management Documents.
 
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Provider in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).


“Bank Product Obligations” means (a) all obligations, indebtedness, liabilities,
reimbursement obligations, fees, or expenses owing by a Loan Party or any of its
Subsidiaries to Lender or another Bank Product Provider pursuant to or evidenced
by a Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, due, not due
or to become due,  incurred in the past or  now existing or hereafter arising,
however arising and (b) all Hedge Obligations.


“Bank Product Provider” means Lender or any of its Affiliates that provide Bank
Products to a Loan Party or any of its Subsidiaries.


“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Lender has determined it is necessary or appropriate to
establish (based upon Lender’s reasonable determination of the credit and
operating risk exposure to a Loan Party and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.


“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
 
“Base LIBOR” means, on any day, with respect to the LIBOR Interest Period for a
Fixed Rate LIBOR Loan, the interest rate per annum (rounded upward to the
nearest whole 1/8th of 1%) for Dollar deposits determined by Lender 2 London
business days prior to the requested Funding Date of the Fixed Rate LIBOR Loan
as the London Inter-Bank Market Offered Rate in effect for the applicable LIBOR
Interest Period in amounts approximately equal to the principal amount of the
applicable Fixed Rate LIBOR Loan.  Borrowers understand and agree that Lender
may base its determination of the London Inter-Bank Market Offered Rate upon
such offers or other market indicators of the London Inter-Bank Market as
Lender, in its sole discretion, deems appropriate, including the rate offered
for Dollar deposits on the London Inter-Bank Market.
 
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which  any Borrower or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
“Block Amount” means $500,000.
 
“Board of Directors” means the board of directors (or comparable managers) of a
Borrower or any other Loan Party or any committee thereof duly authorized to act
on behalf of the board of directors (or comparable managers).
 
“Books” means books and records (including a Borrower’s or any other Loan
Party’s Records indicating, summarizing, or evidencing such Borrower’s or such
other Loan Party’s assets (including the Collateral) or liabilities, such
Borrower’s or such other Loan Party’s Records relating to such Borrower’s or
such other Loan Party’s business operations or financial condition, or such
Borrower’s or such other Loan Party’s Goods or General Intangibles related to
such information).
 
Schedule 1.1
 
Page 2

--------------------------------------------------------------------------------

 
 
“Borrower” has the meaning set forth in the introductory clause of this
Agreement.
 
“Borrowers” means Kitara Media, LLC, a Delaware limited liability company, and
any other Person that may hereafter join this Agreement, with the consent of
Lender (which consent may be granted or withheld in Lender’s sole discretion),
as a Borrower, jointly and severally.
 
“Borrowing” means a borrowing consisting of Advances (i) requested by Borrowers,
(ii) made automatically pursuant to Section 2.3(c) without the request of
Borrowers, (iii) made by Lender pursuant to Section 2.6(c), or (iv) a Protective
Advance.
 
“Borrowing Base” means, as of any date of determination, the result of:
 
 
(a)
85% of the amount of Eligible Accounts, plus

 
 
(b)
the lesser of:

 
(i)          75% of the amount of Eligible Unbilled Accounts, or
 
(ii)         $500,000, minus
 
(c)            the aggregate amount of Reserves, if any, established by Lender
from time to time, minus
 
(d)            the Block Amount.
 
“Borrowing Base Certificate” means a form of borrowing base certificate in form
and substance acceptable to Lender.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
 
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
“Capitalized Software Development Costs” means software development costs that
are required to be capitalized accordance with GAAP (including in accordance
with FASB Statement No. 86).
 
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
 
Schedule 1.1
 
Page 3

--------------------------------------------------------------------------------

 
 
“Cash Management Documents” means the agreements governing each of the Cash
Management Services of Lender utilized by a Loan Party, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the “Acceptance of Services”,
the “Service Description” governing each such treasury management service used
by a Loan Party, and all replacement or successor agreements which govern such
Cash Management Services of Lender.
 
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
“Cash Management Transition Period” has the meaning specified in Section
6.12(j)(i).
 
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).
 
“Change of Control” means the occurrence of any of the following:
 
 (a)           Permitted Holders fail to own and control, directly or
indirectly, 30%, or more, of the Stock of Parent having the right to vote for
the election of members of the Board of Directors;
 
(b)           Either Permitted Holder fails to own and control, directly or
indirectly, 5%, or more, of the Stock of Parent having the right to vote for the
election of members of the Board of Directors
 
(c)            Parent fails to own and control, directly or indirectly, 100% of
the Stock of Kitara Media, LLC having the right to vote for the election of
members of the Board of Directors;
 
(d)           Any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than a Permitted Holder, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 30%, or more, of the Stock of Parent having the right to vote for
the election of members of the Board of Directors, except as a result of
transaction approved by Lender in Lender’s sole discretion; or
 
(e)           A majority of the members of the Board of Directors of Parent do
not constitute Continuing Directors, except as a result of transaction approved
by Lender in Lender’s sole discretion.
 
“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.
 
“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under this Agreement.
 
“Code” means the California Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.  To the extent that defined terms set forth herein shall have
different meanings under different Articles under the Uniform Commercial Code,
the meaning assigned to such defined term under Article 9 of the Uniform
Commercial Code shall control.
 
“Collateral” means all of each Loan Party’s now owned or hereafter acquired:
 
(a)            Accounts;
 
(b)            Books;
 
(c)            Chattel Paper;
 
(d)           Deposit Accounts;
 
Schedule 1.1
 
Page 4

--------------------------------------------------------------------------------

 
 
(e)            Goods, including Equipment and Fixtures;
 
(f)             General Intangibles, including, without limitation, Intellectual
Property and Intellectual Property Licenses;
 
(g)            Inventory;
 
(h)            Investment Related Property;
 
(i)             Negotiable Collateral;
 
(j)             Supporting Obligations;
 
(k)            Commercial Tort Claims;
 
(l)             money, Cash Equivalents, or other assets of such Loan Party that
now or hereafter come into the possession, custody, or control of Lender (or its
agent or designee); and
 
(m)           all of the proceeds (as such term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles (including, without
limitation, Intellectual Property and Intellectual Property Licenses),
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (collectively, the
“Proceeds”).  Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to such Loan Party or Lender from time to time
with respect to any of the Investment Related Property.
 
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the  Books, Equipment, or Accounts of any Loan Party or any of its
Subsidiaries, in each case, in favor of Lender with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
warehouseman, processor, consignee or other Person and in form and substance
reasonably satisfactory to Lender.
 
“Collection Account” means the Deposit Account identified on Schedule A-1.
 
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).
 
“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of each Borrower to Lender.
 
“Confidential Information” has the meaning specified therefor in Section 17.8.
 
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of any Loan Party on the Closing Date, and (b)
any individual who becomes a member of the Board of Directors of any Loan Party
after the Closing Date if such individual was approved, appointed or nominated
for election to the Board of Directors by a majority of the Continuing
Directors, but excluding any such individual originally proposed for election in
opposition to the Board of Directors in office at the Closing Date in an actual
or threatened election contest relating to the election of the directors (or
comparable managers) of any Loan Party and whose initial assumption of office
resulted from such contest or the settlement thereof.
 
Schedule 1.1
 
Page 5

--------------------------------------------------------------------------------

 
 
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by a Loan Party or any Subsidiary
of a Loan Party, Lender, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account) or
issuer, (with respect to uncertificated securities).
 
“Controlled Account” has the meaning specified therefor in Section 6.12(j).
 
“Controlled Account Bank” has the meaning specified therefor in Section 6.12(j).
 
“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of each Borrower’s and each other Loan
Party’s rights corresponding thereto throughout the world.
 
“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by a Borrower or another Loan Party and Lender, in form and
substance acceptable to Lender.
 
“Credit Facility” means the Revolving Credit Facility.
 
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
 
“Daily Three Month LIBOR” means, for any day the rate per annum (rounded upward
to the nearest whole 1/8th of 1%) for United States dollar deposits determined
by Lender for the purpose of calculating the effective Interest Rate for loans
that reference Daily Three Month LIBOR as the Inter-Bank Market Offered Rate in
effect from time to time for the 3 month delivery of funds in amounts
approximately equal to the principal amount of such loans.  Borrowers understand
and agree that Lender may base its determination of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Lender in its discretion deems appropriate, including but not limited
to the rate offered for U.S. dollar deposits on the London Inter-Bank
Market.  When interest is determined in relation to Daily Three Month LIBOR,
each change in the interest rate shall become effective each Business Day that
Lender determines that Daily Three Month LIBOR has changed.
 
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
“Deposit Account” means any deposit account (as that term is defined in the
Code).
 
“Designated Account” means the operating Deposit Account of Borrowers at Lender
identified on Schedule D-1.
 
“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, deductions, or other dilutive items as
determined by Lender with respect to Borrowers’ Accounts, by (b) Borrowers’
billings with respect to Accounts.
 
“Dilution Reserve” means, as of any date of determination,  the difference
between (i) the dollar amount of Eligible Accounts calculated at the stated
advance rate against Eligible Accounts set forth in the definition of Borrowing
Base and (ii) the dollar amount of Eligible Accounts calculated by reducing the
stated advance rate against Eligible Accounts set forth in the definition of
Borrowing Base by one (1) percentage point for each percentage point by which
Dilution is in excess of five (5) percent.
 
“Dollars” or “$” means United States dollars.
 
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.


“EBITDA” means, with respect to any measurement period, the sum of (i)
consolidated net income (or loss), of Borrowers and their Subsidiaries, minus
(ii) extraordinary gains, interest income, non-operating income and income tax
benefits and decreases in any change in LIFO reserves, plus (iii) non-cash
extraordinary losses, Interest Expense, income taxes, depreciation and
amortization and increases in any change in LIFO reserves for such period, plus
(iv) any non-cash stock-based compensation expenses in accordance with FASB
pronouncement SFAS 123(r), in each case, determined on a consolidated basis in
accordance with GAAP.


Schedule 1.1
 
Page 6

--------------------------------------------------------------------------------

 
 
“Eligible Accounts” means those Accounts created by each Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of Goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Lender in Lender’s Permitted Discretion.  In determining the amount
to be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash.  Eligible Accounts shall not include the following:
 
(a)           Accounts that the Account Debtor has failed to pay within ninety
(90) days of original invoice date;
 
(b)           Accounts with selling terms of more than sixty (60) days;
 
(c)           Accounts owed by an Account Debtor (or its Affiliates) where 25%
or more of all Accounts then owed by that Account Debtor or its Affiliates are
deemed ineligible under clauses (a) or (b) above or clauses (i) or (s) below;
 
(d)           Accounts with respect to which the Account Debtor is an Affiliate,
agent or equity owner of such Borrower or an employee or agent of such Borrower
or any Affiliate of such Borrower;
 
(e)           Accounts arising in a transaction wherein Goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, or any other terms by reason of which the payment by the Account
Debtor may be conditional or contingent;
 
(f)           Accounts that are not payable in Dollars or Canadian Dollars;
provided that for Accounts payable in Canadian Dollars to be eligible they must
be paid to, or deposited into, a Canadian bank that has a correspondence
agreement and deposit account control agreement with Lender (satisfactory to
Lender in Lender’s reasonable discretion);
 
(g)           Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada
(excluding the Province of Quebec), or (ii) is not organized under the laws of
the United States or any state thereof or Canada (excluding the Province of
Quebec), or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (x) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Lender (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Lender and is directly drawable by
Lender, (y) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Lender, or (z) the Account
is guaranteed pursuant to an approved working capital guarantee from the
Export-Import Bank of the United States in favor of Lender and acceptable to
Lender in all respects;
 
(h)           Accounts with respect to which the Account Debtor is either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which such Borrower has
complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States;
 
(i)            Accounts with respect to which the Account Debtor is a creditor
of such Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute;
 
(j)            That portion of Accounts which reflect amounts which are owed to
account debtors, including those for rebates, allowances, co-op advertising, or
other deductions;
 
(k)           Accounts owing by (A) a single Account Debtor or group of
Affiliated Account Debtors (other than BrightRoll, Inc., LiveRail, Inc., and
Adap.tv Inc.) whose total obligations owing to Borrower exceed 15% of the
aggregate amount of all otherwise Eligible Accounts, (B) BrightRoll, Inc. which
exceed the lesser of (x) 35% of the aggregate amount of all otherwise Eligible
Accounts, or (y) $2,100,000 (subject to adjustment by Lender in Lender’s
Permitted Discretion on and after 90 days after the Closing Date), (C) LiveRail,
Inc. which exceed the lesser of (x) 20% of the aggregate amount of all otherwise
Eligible Accounts, or (y) $1,500,000 (subject to adjustment by Lender in
Lender’s Permitted Discretion on and after 90 days after the Closing Date), and
(D) Adap.tv Inc. which exceed 30% of the aggregate amount of all otherwise
Eligible Accounts, but the portion of the Accounts not in excess of the
foregoing applicable percentages or dollar limits may be deemed Eligible
Accounts, and such percentages are subject to reduction if the creditworthiness
of such Account Debtor deteriorates;
 
Schedule 1.1
 
Page 7

--------------------------------------------------------------------------------

 
 
(l)            Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which such Borrower has received notice of an imminent Insolvency Proceeding or
a material impairment of the financial condition of such Account Debtor;
 
(m)           Accounts, the collection of which, Lender, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition;
 
(n)           Accounts representing credit card sales or “C.O.D.” sales;
 
(o)           Accounts that are not subject to a valid and perfected first
priority Lien in favor of Lender or that are subject to any other Lien, unless
such other Lien is a Permitted Lien and the holder of such Permitted Lien has
entered into an intercreditor agreement with Lender reasonably acceptable to
Lender;
 
(p)           Accounts that consist of progress billings (such that the
obligation of the Account Debtors with respect to such Accounts is conditioned
upon such Borrower's satisfactory completion of any further performance under
the agreement giving rise thereto) or retainage invoices;
 
(q)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity;
 
(r)           that portion of Accounts which represent finance charges, service
charges, sales taxes or excise taxes;
 
(s)           that portion of Accounts which has been restructured, extended,
amended or otherwise modified;
 
(t)            bill and hold invoices, except those with respect to which Lender
shall have received an agreement in writing from the Account Debtor, in form and
substance satisfactory to Lender, confirming the unconditional obligation of the
Account Debtor to take the Goods related thereto and pay such invoice, so long
as such Accounts satisfy all other criteria for Eligible Accounts hereunder;
 
(u)           Accounts which have not been invoiced or Accounts not invoiced in
the United States;
 
(v)           Accounts constituting (i) Proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
 
(w)           Accounts arising from or related to services not yet rendered or
completed or goods that have not been shipped or delivered;
 
(x)            Accounts netted out of transactions where advertising networks
contract directly with the publishers;
 
(y)           Accounts whereby such Borrower does not own, or is not entitled to
retain, the entire amount of such Accounts (and, for example, is entitled only
to a commission or similar arrangement in connection with such Accounts);
 
(z)            Accounts representing or consisting of deferred revenue; and
 
(aa)          Accounts or that portion of Accounts otherwise deemed ineligible
by Lender in its Permitted Discretion.
 
Any Accounts which are not Eligible Accounts shall nonetheless constitute
Collateral.
 
“Eligible Unbilled Accounts” means Accounts that satisfy all of the criteria for
“Eligible Accounts”, other than they have not been invoiced; provided that
Accounts arising for the sale of goods or the provision of services that
occurred more than 30 days prior to any date of determination of the Borrowing
Base for which an invoice has not been sent to the applicable Account Debtor
shall no longer qualify as Eligible Unbilled Accounts.
 
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.
 
Schedule 1.1
 
Page 8

--------------------------------------------------------------------------------

 
 
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on public health, or Hazardous Materials, in each case as
amended from time to time.
 
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
“Equipment” means equipment (as that term is defined in the Code).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
 
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party  or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 and
430 of the IRC, any Person subject to ERISA that is a party to an arrangement
with any Loan Party or any of its Subsidiaries and whose employees are
aggregated with the employees of  a Loan Party or its Subsidiaries under IRC
Section 414(o).
 
“ERISA Event” means “ERISA Event” means (a) a Reportable Event with respect to a
Pension Plan; (b) the withdrawal of any Loan Party or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the IRC or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.
 
“Event of Default” has the meaning specified therefor in Section 9.
 
“Excess Availability” means, as of any date of determination, the amount equal
to the sum of (i) Availability, plus (ii) the Block Amount, minus (iii) the
aggregate amount, if any, of all trade payables and other obligations of each
Borrower and its Subsidiaries aged in excess of 60 days beyond their terms as of
the end of the immediately preceding month, and all book overdrafts and fees of
each Borrower and its Subsidiaries, in each case as determined by Lender in its
Permitted Discretion.
 
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
 
“Fixed Rate LIBOR Loan” means any Loan or portion thereof bears interest at a
rate determined by reference to LIBOR for a specified LIBOR Interest Period.
 
 “Fixtures” means fixtures (as that term is defined in the Code).
 
“Funding Date” means the date on which a Borrowing occurs.
 
Schedule 1.1
 
Page 9

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
 
“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
 
“Goods” means goods (as that term is defined in the Code).
 
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
“Guarantors” means (a) Parent, (b) New York Publishing Group, Inc., a Delaware
corporation, (c) Andover Games, LLC, a Delaware limited liability company, and
(d) each other Person that becomes a guarantor after the Closing Date pursuant
to Section 6, and each of them is a “Guarantor.
 
“Guaranty” means that certain Continuing Guaranty, dated as of even date with
this Agreement, executed and delivered by the Guarantors in favor of Lender in
form and substance reasonably satisfactory to Lender and any other guaranty
agreement delivered at any time by a Guarantor in favor of Lender, and all of
such guaranties are, collectively, the “Guaranties”.
 
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B) (A) of the Bankruptcy Code.
 
“Hedge Obligations” means any and all obligations or liabilities, whether direct
or indirect, absolute or contingent, liquidated or unliquidated, determined or
undetermined, voluntary or involuntary,  due, not due or to become due, incurred
in the past or now existing or hereafter arising, however arising of any Loan
Party or any of its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements entered into with Lender or another Bank Product
Provider.
 
“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.
 
Schedule 1.1
 
Page 10

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.
 
“Indemnified Person” has the meaning specified therefor in Section 11.3.
 
“Information Certificate”  means the Information Certificate completed and
executed by the Loan Parties attached hereto as Exhibit E, as the same may be
updated to reflect (i) changes result from transaction permitted under this
Agreement, or (ii) new information to the extent permitted by Lender in Lender’s
sole discretion.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
 
“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.
 
“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to the Specified Party pursuant to end-user licenses), (B) the license
agreements listed on Schedule 5.26(b) to the Information Certificate, and (C)
the right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lender’s rights under the
Loan Documents.
 
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, executed and delivered by a Borrower, any other Person required by
Lender, and Lender, the form and substance of which is reasonably satisfactory
to Lender.
 
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Interest Rate” means:
 
(a)         Daily Three Month LIBOR with respect to Variable Rate LIBOR Loans,
which interest rate shall change whenever Daily Three Month LIBOR changes, and
 
(b)         LIBOR for the specified LIBOR Interest Period with respect to Fixed
Rate LIBOR Loans.
 
“Kitara Media, LLC” means Kitara Media, LLC, a Delaware corporation.
 
“Inventory” means inventory (as that term is defined in the Code).
 
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions to, or acquisitions of Indebtedness, Stock, or
all or substantially all of the assets of, such other Person (or of any division
or business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP;
provided that the following shall not be deemed to be Investments for purposes
of this Agreement:  (a) commission, travel, and similar advances to officers and
employees of such Person made in the ordinary course of business not to exceed
$150,000 in the aggregate during any fiscal year of Borrowers, and (b) bona fide
Accounts arising in the ordinary course of business.
 
Schedule 1.1
 
Page 11

--------------------------------------------------------------------------------

 
 
“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code):  all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.
 
“IRC” means the Internal Revenue Code of 1986, and any successor statute, as in
effect from time to time.
 
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
 
“Lender” has the meaning specified therefor in the preamble to this Agreement
and its successors and assigns.
 
“Lender Expenses” means all (a) reasonable costs or expenses (including taxes,
and insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries or any Guarantor under any of the Loan Documents that are paid,
advanced, or incurred by Lender, (b) reasonable out-of-pocket fees or charges
paid or incurred by Lender in connection with Lender’s transactions with any
Loan Party or any of its Subsidiaries or any Guarantor under any of the Loan
Documents, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
judgment lien, litigation, bankruptcy and Code searches and including searches
with the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) Lender’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any out of pocket costs and expenses incurred in
connection therewith, (d) out-of-pocket charges paid or incurred by Lender
resulting from the dishonor of checks payable by or to any Loan Party, (e)
reasonable out-of-pocket costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) fees and expenses to initiate electronic
reporting by Borrowers to Lender, (g) reasonable out-of-pocket examination fees
and expenses (including reasonable travel, meals, and lodging) of Lender related
to any inspections, audits, examinations, or appraisals to the extent of the
fees and charges (and up to the amount of any limitation) contained in this
Agreement, (h) reasonable out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with  any Loan Party or any of its
Subsidiaries, (i) Lender’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including reasonable travel, meals, and lodging), or amending the
Loan Documents, (j) Lender’s reasonable costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral, and (k)
usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by Lender in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.
 
“Lender Representatives” has the meaning specified therefor in Section 17.8(a).
 
“Lender-Related Persons” means Lender, together with its Affiliates (including
in their capacity as a Bank Product Provider) officers, directors, employees,
attorneys, and agents.
 
“Lender’s Liens” mean the Liens granted by Borrowers and the other Loan Parties
and their Subsidiaries to Lender for its benefit and for the benefit of any Bank
Product Provider under the Loan Documents.
 
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Lender.
 
“Letter of Credit Agreements” means a Letter of Credit Application, together
with any and all related letter of credit agreements pursuant to which Lender
agrees to issue, amend, or extend a Letter of Credit, or pursuant to which
Borrowers agree to reimburse Lender for all Letter of Credit Disbursements, each
such application and related agreement to be in the form specified by Lender
from time to time.
 
Schedule 1.1
 
Page 12

--------------------------------------------------------------------------------

 
 
“Letter of Credit Application” means an application requesting Lender to issue,
amend, or extend a Letter of Credit, each such application to be in the form
specified by Lender from time to time.
 
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in this Agreement and the Letter of Credit Agreements will continue to
accrue while the Letters of Credit are outstanding) to be held by Lender for the
benefit of Lender in an amount equal to 110% of the then existing Letter of
Credit Usage, (b) delivering to Lender the original of each Letter of Credit,
together with documentation executed by all beneficiaries under each Letter of
Credit in form and substance acceptable to Lender terminating all of such
beneficiaries’ rights under such Letters of Credit, or (c) providing Lender with
a standby letter of credit, in form and substance reasonably satisfactory to
Lender, from a commercial bank acceptable to Lender (in its sole discretion) in
an amount equal to 110% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
 
“Letter of Credit Disbursement” means a payment made by Lender pursuant to a
Letter of Credit.
 
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.13(e) of this Agreement.
 
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.13(e) of this Agreement.
 
“Letter of Credit Usage” means, as of any date of determination, the sum of (i)
the aggregate undrawn amount of all outstanding Letters of Credit, and (ii) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
an Advance under the Revolving Credit Facility.


“LIBOR” means the interest rate per annum (rounded upward to the nearest whole
1/8th of 1%) determined pursuant to the following formula:
 
LIBOR =
    Base LIBOR
 
    1.00 - LIBOR Reserve Percentage

 
“LIBOR Interest Period” means, with respect to each Fixed Rate LIBOR Loan, a
period commencing on the date of the making of such Fixed Rate LIBOR Loan (or
the continuation of a Fixed Rate LIBOR Loan or the conversion of a Variable Rate
LIBOR Loan to a Fixed Rate LIBOR Loan) and ending 3 months thereafter; provided,
that (a) interest shall accrue at the applicable rate based upon LIBOR from and
including the first day of each LIBOR Interest Period to, but excluding, the day
on which any LIBOR Interest Period expires, (b) any LIBOR Interest Period that
would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such LIBOR Interest Period shall end on the next preceding
Business Day, (c) with respect to a LIBOR Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Interest Period), the LIBOR Interest Period shall end on the last Business Day
of the calendar month that is 3 months after the date on which the LIBOR
Interest Period began, as applicable, and (d) Borrowers may not elect a LIBOR
Interest Period (or Fixed Rate LIBOR Loan) which will end after the Maturity
Date.
 
 “LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Lender for expected changes in such reserve percentage
during the applicable term of each Fixed Rate LIBOR Loan.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
“Liquidity” means, as of any date of determination, the sum of Excess
Availability plus Qualified Cash.
 
“Loan” means the Advances.
 
Schedule 1.1
 
Page 13

--------------------------------------------------------------------------------

 
 
“Loan Account” has the meaning specified therefor in Section 2.8.
 
“Loan Documents” means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, the Guaranty, the Letters of
Credit, any note or notes executed by any Borrower in connection with this
Agreement and payable to Lender, any Letter of Credit Applications and other
Letter of Credit Agreements entered into by any Borrower in connection with this
Agreement, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and Lender in connection
with this Agreement, but specifically excluding all Hedge Agreements.
 
“Loan Management Service” means Lender’s proprietary automated loan management
program currently known as “Loan Manager” and any successor service or product
of Lender which performs similar services.
 
“Loan Parties” means collectively, each Borrower and each Guarantor that is a
signatory to this Agreement and each of them is a “Loan Party”.
 
“Lockbox” means “Lockbox” as defined and described in the Cash Management
Documents.
 
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
 
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of any Borrower, individually, any Guarantor, individually, or the
Loan Parties and their Subsidiaries taken as a whole, (b) a material impairment
of the ability of any Loan Party or any of its Subsidiaries or any Guarantor to
perform its obligations under the Loan Documents to which it is a party or of
the Lender’s ability to enforce the Obligations or realize upon the Collateral,
(c) a material impairment of the enforceability or priority of Lender’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of any Loan Party or its Subsidiaries, or (d) any claim against any Loan
Party or its Subsidiaries or any Guarantor or threat of litigation which if
determined adversely to any Loan Party or any of its Subsidiaries or any
Guarantor, would result in the occurrence of an event described in clauses (a),
(b) or (c) of this definition.
 
“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary), (ii) any license or permit that is
required or necessary for the operation of any material portion of such Person’s
business, and (iii) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.
 
“Maturity Date” has the meaning specified therefor in Section 2.9.
 
“Maximum Revolver Amount” means $5,000,000, as such amount may be (i) decreased
by permanent reductions in such amount made in accordance with Section 2.11, or
(ii) increased pursuant to Section 2.2.
 
“Minimum Interest Charge” has the meaning specified therefor in Schedule 2.12.
 
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).
 
“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees, Lender Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties (including, but not limited to, the Guaranty), and all
covenants and duties of any other kind and description owing by any Loan Party
or any Guarantor pursuant to or evidenced by this Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, sole, joint, several or joint and several,  incurred in the past or now
existing or hereafter arising, however arising, and including all interest not
paid when due, and all other expenses or other amounts that any Borrower or any
other Loan Party or any Guarantor is required to pay or reimburse in accordance
with the Loan Documents or by law or otherwise in connection with the Loan
Documents, and (b) all Bank Product Obligations.  Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
 
Schedule 1.1
 
Page 14

--------------------------------------------------------------------------------

 
 
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Ordinary Course of Business” shall mean, in respect of any transaction
involving any Loan Party, the ordinary course of such Loan Party’s business, as
conducted by such Loan Party in accordance with past practices and undertaken by
such Loan Party in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.
 
“Overadvance Amount” has the meaning specified therefor in Section 2.4(f).
 
“Parent” means Kitara Media Corp., a Delaware corporation.
 
“Parent Acquisition” has the meaning specified therefor in Section7.3(a).
 
“Pass-Through Tax Liabilities” means the amount of state and federal income tax
paid or to be paid by the owner of any Stock in a Borrower on taxable income
earned by a Borrower and attributable to such owner of Stock as a result of such
Borrower’s “pass-through” tax status, assuming the highest marginal income tax
rate for federal and state (for the state or states in which any owner of Stock
is liable for income taxes with respect to such income) income tax purposes,
after taking into account any deduction for state income taxes in calculating
the federal income tax liability and all other deductions, credits, deferrals
and other reductions available to such owners of Stock from or through such
Borrower.
 
“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of each Loan Party’s rights corresponding
thereto throughout the world.
 
“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by the applicable Loan Party in favor
of Lender, in form and substance acceptable to Lender.
 
“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the IRC and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
IRC.
 
“Permitted Acquisition” means any Parent Acquisition that satisfies the
following terms and conditions:
 
(a)            the proposed Acquisition is consensual;
 
Schedule 1.1
 
Page 15

--------------------------------------------------------------------------------

 
 
(b)           no Indebtedness will be incurred, assumed, or would exist with
respect to any Borrower or its Subsidiaries as a result of such Acquisition and
no Liens will be incurred, assumed, or would exist with respect to the assets of
any Borrower or its Subsidiaries as a result of such Acquisition;
 
(c)            Borrowers have provided Lender with the due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Lender, and Lender shall have received such other information in
connection with the proposed Acquisition as Lender shall reasonably request
regarding the collateral, financial performance, potential litigation,
background searches on retained management, and pro forma capital structure;
 
(d)            Borrowers shall have Acquisition Liquidity in an amount equal to
or greater than $1,250,000 and Acquisition Excess Availability in an amount
equal to or greater than $750,000, in each case, on a pro-forma basis for the 60
day period immediately preceding the date of the proposed Acquisition and
immediately after giving effect to the consummation of the proposed Acquisition,
in each as case after giving effect to any Permitted Distribution or Permitted
Intercompany Advance made by a Borrower in order to consummate such Acquisition;
 
(e)            Borrowers have provided Lender with written notice of the
proposed Acquisition at least 15 Business Days prior to the anticipated closing
date of the proposed Acquisition and, not later than 5 Business Days prior to
the anticipated closing date of the proposed Acquisition, copies of the
Acquisition Documents and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to
Lender;
 
(f)           the assets being acquired, or the Person whose Stock is being
acquired, are engaged in  the same line or type of business as Borrowers or a
business reasonably related thereto;
 
(g)           the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States; and
 
(h)           the subject assets or Stock, as applicable, are being acquired
directly by Parent or one of its wholly-owned Subsidiaries that is a Guarantor,
and, in connection therewith, such Person shall have duly executed a Guaranty in
favor of Lender and, if requested by Lender, granted a security interest in
favor of Lender in all of its assets to secure its obligations (now existing or
hereafter arising) under such Guaranty.
 
“Permitted Discretion” means a determination made by Lender in the exercise of
Lender’s reasonable (from the perspective of a secured lender) business
judgment.
 
“Permitted Dispositions” means:
 
 
(a)
sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business;

 
 
(b)
the granting of Permitted Liens;

 
 
(c)
the making of a Restricted Junior Payment that is expressly permitted to be made
pursuant to this Agreement, including Permitted Distributions;

 
 
(d)
the making of a Permitted Investment;

 
 
(e)
the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents;

 
 
(f)
the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business;

 
 
(g)
the sale or discount, in each case without recourse, of Accounts arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof;

 
Schedule 1.1
 
Page 16

--------------------------------------------------------------------------------

 
 
 
(h)
any involuntary loss, damage or destruction of property;

 
 
(i)
any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

 
 
(j)
the sale or issuance of Stock (other than Prohibited Preferred Stock) of any
Borrower; and

 
 
(k)
the lapse of registered patents, trademarks and other intellectual property of
any Loan Party or its Subsidiaries to the extent not economically desirable in
the conduct of their business and so long as such lapse is not materially
adverse to the interests of the Lender.

 
“Permitted Distributions” means the following:
 
(a)           dividends and distributions made by Borrowers to Parent to enable
Parent or a wholly-owned subsidiary of Parent (other than a Borrower) to
consummate a Parent Acquisition so long as (i) no Default or Event of Default is
existing at the time of such dividend or distribution, and no Default or Event
of Default will result from such dividend or distribution (including, but not
limited to, any breach of the covenants in Section 8), (ii) the amount of any
such dividend or distribution, together with any loans or advances under clause
(b) of the definition of “Permitted Intercompany Advances”, shall not exceed
$1,000,000 per fiscal year of Borrowers for such Parent Acquisitions, (iii) such
dividend or distribution shall not be made until such time as the consideration
for the related Parent Acquisition is required to be paid in accordance with the
terms of such Parent Acquisition; and (iv) Borrowers shall have Acquisition
Liquidity in an amount equal to or greater than $1,250,000 and Acquisition
Excess Availability in an amount equal to or greater than $750,000, in each
case, on a pro-forma basis for the 60 day period immediately preceding the date
of the proposed Parent Acquisition and immediately after giving effect to the
consummation of the proposed Parent Acquisition, in each as case after giving
effect to any such dividend or distribution made by a Borrower in order to
consummate such Parent Acquisition;
 
(b)           dividends and distributions made by Borrowers to Parent to enable
Parent or a wholly-owned subsidiary of Parent (other than a Borrower) to
consummate a Parent Acquisition so long as (i) no Default or Event of Default is
existing at the time of such dividend or distribution, and no Default or Event
of Default will result from such dividend or distribution (including, but not
limited to, any breach of the covenants in Section 8), (ii) the amount of any
such dividend or distribution, together with any loans or advances under clause
(c) of the definition of “Permitted Intercompany Advances”, shall not exceed
$2,500,000 for any individual Parent Acquisition or series of related Parent
Acquisitions or $7,500,000 for all such Parent Acquisitions during the term of
the Credit Facility, (iii) such dividend or distribution shall not be made until
such time as the consideration for the related Parent Acquisition is required to
be paid in accordance with the terms of such Parent Acquisition; and (iv) such
Parent Acquisition satisfies all of the terms and conditions set forth in the
definition of “Permitted Acquisition”; provided that, for sake of clarity,
dividends or distributions by a Borrower to Parent for the purposes of
facilitating the consummation of Parent Acquisitions may be made under either
this paragraph (b) or the immediately preceding paragraph (a) and the baskets
provided under such paragraphs shall be deemed to be distinct baskets that are
in addition to each other;
 
(c)           dividends and distributions made by Borrowers to Parent to the
extent sufficient to permit pay as and when due and payable general and
customary holding company costs and expenses (other than costs and expenses
relating to income taxes) incurred in the Ordinary Course of Business, to the
extent no Default or Event of Default has occurred and is continuing or would
arise to a result of such dividends or distributions;
 
(d)           dividends and distributions made by Borrowers to Parent to enable
Parent to make a loan or capital contribution to a Subsidiary of Parent (other
than a Subsidiary of Parent that is a Borrower); provided that the maximum
aggregate dividends and distributions made by Kitara Media, LLC and/or any other
Borrower that are used by Parent to make a loan or capital contribution to (i)
Andover Games, LLC shall not exceed $250,000 in the aggregate during any
calendar year, or $75,000 in the aggregate during any calendar quarter, (ii) New
York Publishing Group, Inc. shall not exceed $250,000 in the aggregate during
any calendar year, or $75,000 in the aggregate during any calendar quarter, and
(iii) any other Loan Party or Guarantor shall not exceed $25,000 for any
individual dividend or distribution or exceed an aggregate cumulative amount
during the term of the Credit Facility under this clause (iii) of $100,000;
provided that in each case for each of the foregoing clauses (i), (ii) and (iii)
any loans or advances made under paragraph (a) of the definition of “Permitted
Intercompany Advances” shall reduce the amount available for dividends or
distributions under this paragraph (d) on a dollar for dollar basis; provided
further that dividends or distributions under this paragraph (d) may only be
made so long as no Default or Event of Default is existing at the time of such
dividend or distribution, and no Default or Event of Default will result from
such dividend or distribution (including, but not limited to, any breach of the
covenants in Section 8); and
 
(e)           distributions and dividends made by Borrowers to Parent for the
sole purpose of enabling Parent to repurchase the Stock of Parent from former
employees, officers, or directors (or any spouses, ex-spouses, or estates of any
of the foregoing), so long as (i) no Default or Event of Default has occurred
and is continuing or would result from such distribution or dividend, and (ii)
the aggregate amount of all such distributions and dividends during the term of
the Credit Facility does not exceed $250,000.
 
Schedule 1.1
 
Page 17

--------------------------------------------------------------------------------

 
 
“Permitted Holders” means Selling Source, LLC and Robert Regular.
 
“Permitted Indebtedness” means:
 
(a)            Indebtedness evidenced by this Agreement and the other Loan
Documents;
 
(b)           Indebtedness set forth on Schedule 5.19 to the Information
Certificate and any Refinancing Indebtedness in respect of such Indebtedness;
 
(c)            Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness;
 
(d)           endorsement of instruments or other payment items for deposit;
 
(e)           the incurrence by any Borrower or its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with such
Borrower’s and its Subsidiaries’ operations and not for speculative purposes;
 
(f)             Indebtedness incurred in respect of Bank Products other than
pursuant to Hedge Agreements;
 
(g)            Indebtedness constituting Permitted Investments;
 
(h)            Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) unsecured guarantees with respect to Indebtedness of any
Loan Party or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness;
and
 
(i)             Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Borrower or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year.
 
“Permitted Intercompany Advances” means loans or advances made by:
 
(a)            a Loan Party to another Loan Party or a Guarantor; provided that
the maximum aggregate outstanding loans and advances made by Kitara Media, LLC
and/or any other Borrower to (i) Andover Games, LLC shall not exceed $250,000 in
the aggregate during any calendar year, or $75,000 in the aggregate during any
calendar quarter, (ii) New York Publishing Group, Inc. shall not exceed $250,000
in the aggregate during any calendar year, or $75,000 in the aggregate during
any calendar quarter, and (iii) any other Loan Party or Guarantor shall not
exceed $25,000 for any individual loan or advance or exceed an aggregate
outstanding balance under this clause (iii) of $100,000 at any time; provided
that in each case for each of the foregoing clauses (i), (ii) and (iii) any
dividends or distributions made under paragraph (d) of the definition of
“Permitted Distributions” shall reduce the amount available for loans or
advances under this paragraph (a) on a dollar for dollar basis; provided further
that loans or advances under this paragraph (a) may only be made so long as no
Default or Event of Default is existing at the time of such loan or advance, and
no Default or Event of Default will result from such loan or advance (including,
but not limited to, any breach of the covenants in Section 8);
 
(b)            a Borrower to Parent or a wholly-owned Subsidiary of Parent
(other than a Borrower), in an amount not to exceed $1,000,000 individually or
in the aggregate during any fiscal year of the Borrowers, for the purposes of
facilitating the consummation of a Parent Acquisition so long as (i) no Default
or Event of Default is existing at the time of such loan or advance, and no
Default or Event of Default will result from loan or advance (including, but not
limited to, any breach of the covenants in Section 8), (ii) the amount of any
such loan or advance, together with any dividends or distributions under clause
(a) of the definition of “Permitted Distributions”, shall not exceed $1,000,000
in the aggregate during any fiscal year for any such Parent Acquisitions, (iii)
such loan or advance shall not be made until such time as the consideration for
the related Parent Acquisition is required to be paid in accordance with the
terms of such Parent Acquisition; and (iv) Borrowers shall have Acquisition
Liquidity in an amount equal to or greater than $1,250,000 and Acquisition
Excess Availability in an amount equal to or greater than $750,000, in each
case, on a pro-forma basis for the 60 day period immediately preceding the date
of the proposed Parent Acquisition and immediately after giving effect to the
consummation of the proposed Parent Acquisition, in each as case after giving
effect to any such loan or advance made by a Borrower in order to consummate
such Parent Acquisition;
 
Schedule 1.1
 
Page 18

--------------------------------------------------------------------------------

 
 
(c)            a Borrower to Parent or a wholly-owned Subsidiary of Parent
(other than a Borrower), in an amount not to exceed $2,500,000 individually or
$7,500,000 in the aggregate during the term of the Credit Facility, for the
purposes of facilitating the consummation Parent Acquisitions so long as (i) no
Default or Event of Default is existing at the time of such loan or advance, and
no Default or Event of Default will result from loan or advance (including, but
not limited to, any breach of the covenants in Section 8), (ii) the amount of
any such loan or advance, together with any dividends or distributions under
clause (b) of the definition of “Permitted Distributions”, shall not exceed
$2,500,000 for any individual Parent Acquisitions or series of related Parent
Acquisitions or $7,500,000 for all such Parent Acquisitions during the term of
the Credit Facility, (iii) such loan or advance shall not be made until such
time as the consideration for the related Parent Acquisition is required to be
paid in accordance with the terms of such Parent Acquisition, and (iv) such
Parent Acquisition satisfies all of the terms and conditions set forth in the
definition of “Permitted Acquisition”; provided that, for sake of clarity, loans
or advances by a Borrower to Parent or a wholly-owned Subsidiary (other than a
Borrower) for the purposes of facilitating the consummation of Parent
Acquisitions may be made under either this paragraph (c) or the immediately
preceding paragraph (b) and the baskets provided under such paragraphs shall be
deemed to be distinct baskets that are in addition to each other;
 
(d)           a Subsidiary of a Loan Party which is not a Loan Party to another
Subsidiary of Loan Party which is not a Loan Party; and
 
(e)           a Subsidiary of a Loan Party which is not a Loan Party to a Loan
Party;
 
Provided that in the case of the foregoing clauses (a) , (b) , (c), and (e) of
this definition, so long as the parties thereto are party to the Intercompany
Subordination Agreement.
 
“Permitted Investments” means:
 
(a)            Investments in cash and Cash Equivalents;
 
(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
 
(c)            advances made in connection with purchases of Goods or services
in the ordinary course of business;
 
(d)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1;
 
(e)            Permitted Intercompany Advances;
 
(f)            Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (g) of the definition of Permitted Indebtedness;
 
(g)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;
 
(h)           Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims;
 
(i)             deposits of cash made in the ordinary course of business to
secure performance of operating leases;
 
(j)             non-cash loans to employees, officers, and directors of any
Borrower or any of its Subsidiaries for the purpose of purchasing Stock in any
Borrower so long as the proceeds of such loans are used in their entirety to
purchase such stock in any Borrower; and
 
(k)            guarantees permitted under the definition of Permitted
Indebtedness.
 
Schedule 1.1
 
Page 19

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means
 
(a)            Liens granted to, or for the benefit of, Lender to secure the
Obligations;
 
(b)            Liens for unpaid taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent, or (ii) do not have
priority over Lender’s Liens and the underlying taxes, assessments, or charges
or levies are the subject of Permitted Protests;
 
(c)            judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 9.3;
 
(d)            Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;
 
(e)            the interests of lessors under operating leases and non-exclusive
licensors under license agreements;
 
(f)             purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof;
 
(g)            Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;
 
(h)            Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests;
 
(i)             Liens on amounts deposited to secure Loan Parties’ and their
Subsidiaries’ obligations in connection with worker’s compensation or other
unemployment insurance;
 
(j)             Liens on amounts deposited to secure Loan Parties’ and their
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money;
 
(k)            Liens on amounts deposited to secure Loan Parties’ and their
Subsidiaries’ reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business;
 
(l)             with respect to any Real Property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof;
 
(m)           non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business;
 
(n)            rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
 
(o)            Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness; and
 
(p)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods.
 
Schedule 1.1
 
Page 20

--------------------------------------------------------------------------------

 
 
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by a
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.
 
“Permitted Protest” means the right of any Borrower or any other Loan Party or
any of their respective Subsidiaries to protest any Lien (other than any Lien
that secures the Obligations), taxes (other than payroll taxes or taxes that are
the subject of a United States federal tax lien), or rental payment, provided
that (a) a reserve with respect to such obligation is established on books and
records of such Borrower, such other Loan Party or such Subsidiary in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower, Loan Party or Subsidiary, as
applicable, in good faith, and (c) Lender is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Lender’s Liens.
 
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred by any individual Borrower after the
Closing Date in an aggregate principal amount outstanding at any one time not in
excess of $100,000.
 
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Pledged Companies” means each Person listed on Schedule 5.26(d) to the
Information Certificate as a “Pledged Borrower”, together with each other
Person, all or a portion of whose Stock is acquired or otherwise owned by a Loan
Party after the Closing Date.
 
“Pledged Interests” means all of each Loan Party’s right, title and interest in
and to all of the Stock now owned or hereafter acquired by such Loan Party,
regardless of class or designation, including in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, also including any certificates representing
the Stock, the right to receive any certificates representing any of the Stock,
all warrants, options, share appreciation rights and other rights, contractual
or otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.
 
“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit F.
 
“Pledged Operating Agreements” means all of each Loan Party’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.
 
“Pledged Partnership Agreements” means all of each Loan Party’s rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.
 
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
 
“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such internal publication or
publications as Lender may designate.  Each change in the rate of interest shall
become effective on the date each Prime Rate change is announced by Lender.
 
“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.
 
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
 
Schedule 1.1
 
Page 21

--------------------------------------------------------------------------------

 
 
“Projections” means each Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, (c) Availability projections, and (d) cash flow statements,
all prepared on a basis consistent with such Borrower’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.
 
“Protective Advance” has the meaning specified therefor in Section 2.3(d).
 
“PTO” means the United States Patent and Trademark Office.
 
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
twenty (20) days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.
 
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of each Borrower and its Subsidiaries
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States.
 
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
 
(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of Lender,
 
(c)            if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.
 
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
 
“Reserves” means, as of any date of determination, the sum of (a) an amount or
percent of a specified item or category of items that Lender establishes from
time to time in its Permitted Discretion to reduce Availability under the
Borrowing Base or the Maximum Revolver Amount to reflect (i) such matters,
events, conditions, contingencies or risks which affect or which may reasonably
be expected to affect the assets, business or prospects of a Borrower, any other
Loan Party or the Collateral or its value or the enforceability, perfection or
priority of Lender’s Liens in the Collateral, and/or (ii) Lender’s judgment that
any collateral report or financial information relating to a Borrower or any
other Loan Party delivered to Lender is incomplete, inaccurate or misleading in
any material respect, plus (b) the Dilution Reserve and the Bank Product Reserve
Amount, plus (c) an amount for rent payments on any Borrower location as
determined by Lender (provided that the number of months of rent payments under
this clause (c) is subject to adjustment by Lender in Lender’s sole discretion
from time to time).  Without limiting the generality of the foregoing, Reserves
may be established and adjusted from time to time by Lender in connection with
publisher deposits and royalty obligations.
 
Schedule 1.1
 
Page 22

--------------------------------------------------------------------------------

 
 
“Restricted Junior Payment” means (a) any declaration or payment of any dividend
or the making of any other payment or distribution on account of Stock issued by
any Loan Party (including any payment in connection with any merger or
consolidation involving any Loan Party) or to the direct or indirect holders of
Stock issued by any Loan Party in their capacity as such (other than dividends
or distributions payable in Stock (other than Prohibited Preferred Stock) issued
by any Loan Party, or (b) any purchase, redemption, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Stock issued by any Loan Party.
 
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
 
“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 pursuant to which Lender provides Advances to Borrowers
and issues Letters of Credit for the account of Borrowers.
 
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Securities Account” means a securities account (as that term is defined in the
Code).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Security Interest” has the meaning specified therefor in Section 3.1.
 
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
 
“Standard Letter of Credit Practice” means, for Lender, any domestic or foreign
law or letter of credit practices applicable in the city in which Lender issued
the applicable Letter of Credit or, for its branch or correspondent, such laws
and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under ISP or UCP 600, as chosen in the applicable Letter
of Credit.


“Stock” means all shares, options, warrants, interests, units, membership
interests, participations, or other equivalents (regardless of how designated)
of or in a Person, whether voting or nonvoting, including common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).


Schedule 1.1
 
Page 23

--------------------------------------------------------------------------------

 
 
“Subordinated Creditor(s)” means any Person now or in the future subordinating
Indebtedness of any Loan Party held by that Person to the payment of the
Obligations.


“Subordinated Debt” means Indebtedness owed by any Borrower that has been
subordinated to the Obligations pursuant to a subordination agreement in form
and substance acceptable to Lender.


“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
 
“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.
 
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude any tax imposed on the net
income or net profits of Lender (including any branch profits taxes), in each
case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof in which Lender is organized or the jurisdiction (or by any
political subdivision or taxing authority thereof) in which Lender’s principal
office is located in each case as a result of a present or former connection
between Lender and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from Lender having executed, delivered
or performed its obligations or received payment under, or enforced its rights
or remedies under this Agreement or any other Loan Document).
 
“Termination Date” has the meaning specified therefor in Section 2.9.
 
“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5.26(b) to the Information Certificate, (ii) all renewals thereof,
(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Loan
Party’s business symbolized by the foregoing or connected therewith, and (vi)
all of each Loan Party’s rights corresponding thereto throughout the world.
 
“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
 
“United States” means the United States of America.
 
“Unused Amount” has the meaning specified therefor in Schedule 2.12 of this
Agreement.
 
“URL” means “uniform resource locator,” an internet web address.
 
“Variable Rate LIBOR Loan” means a Loan or portion thereof which bears interest
at a rate determined by reference to Daily Three Month LIBOR.
 
“Voidable Transfer” has the meaning specified therefor in Section 17.7.
 
b.             Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
any Borrower notifies Lender that such Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions) (an “Accounting Change”) occurring after the Closing Date, or in the
application thereof (or if Lender notifies any Borrower that Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Lender and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lender and each Borrower after such Accounting Change conform
as nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, the provisions
in this Agreement shall be calculated as if no such Accounting Change had
occurred.  Whenever used herein, the term “financial statements” shall include
the footnotes and schedules thereto.  Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their respective Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.
 
Schedule 1.1
 
Page 24

--------------------------------------------------------------------------------

 
 
c.             Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.  The meaning of any term defined herein by reference to the Code
will not be limited by reason of any limitation set forth on the scope of the
Code, whether under Section 9-109 of the Code, by reason of federal preemption
or otherwise.
 
d.             Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or, (a)
in the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Expenses that have accrued irrespective of whether
demand has been made therefor and the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements) other than
unasserted contingent indemnification Obligations.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.  References herein to any statute or
any provision thereof include such statute or provision (and all rules,
regulations and interpretations thereunder) as amended, revised, re-enacted, and
/or consolidated from time to time and any successor statute thereto.
 
e.              Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 
Schedule 1.1
 
Page 25

--------------------------------------------------------------------------------

 
 
Schedule 2.12
 
TO CREDIT AND SECURITY AGREEMENT
 
Borrowers shall pay to Lender each of the following fees:
 
On the Closing Date:
 
(a)        Origination Fee.  A one-time origination fee of $50,000, which shall
be fully earned upon the execution of this Agreement, and payable as
follows:  (i) $25,000 shall be due and payable on the Closing Date, and (ii)
$25,000 shall be due and payable on the earlier of the first anniversary of the
Closing Date or the Termination Date.
 
Monthly:
 
(a)        Unused Fee.  An unused line fee of 0.50% per annum of the daily
average of the Maximum Revolver Amount reduced by outstanding Advances, Letter
of Credit Usage, and the Block Amount (the “Unused Amount”), from the date of
this Agreement to and including the Termination Date, which unused line fee
shall be payable monthly in arrears on the first day of each month and on the
Termination Date.
 
(b)        Collateral Monitoring Fee and Monthly Servicing Fee.  [Reserved].
 
(c)        Cash Management and Other Service Fees.  Service fees to Lender for
Cash Management Services provided pursuant to the Cash Management Documents,
Bank Product Agreements or any other agreement entered into by the parties,
including Lender’s customary fees and charges (as adjusted from time to time)
with respect to the disbursement of funds (or the receipt of funds) to or for
the account of Borrowers (whether by wire transfer or otherwise) in the amount
prescribed in Lender’s current service fee schedule.
 
(d)        Letter of Credit Fees.  A Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.13(e)) which shall
accrue at a rate equal to 4.25% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit, payable in arrears on the first day
of each month and on the Termination Date and continuing until all undrawn
Letters of Credit have expired or been returned for cancellation.  All fees upon
the occurrence of any other activity with respect to any Letter of Credit
(including, without limitation, the issuance, transfer, amendment, extension or
cancellation of any Letter of Credit and honoring of draws under any Letter of
Credit) determined in accordance with Lender’s standard fees and charges then in
effect for such activity.
 
(e)        Minimum Interest Charge.  Notwithstanding the other terms of Section
2 to the contrary, at least $10,000 of interest each calendar month (the
“Minimum Interest Charge”) during the term of this Agreement, and Borrowers
shall pay any deficiency between the Minimum Interest Charge and the amount of
interest otherwise payable on the first day of each month and on the Termination
Date and continuing until all of the Obligations are paid in full in cash.  When
calculating this deficiency, the Default Rate set forth in Section 2.6(b), if
applicable, shall be disregarded.
 
(f)        Electronic Collateral Reporting.  A monthly electronic processing fee
charged by Lender’s vendor (which is currently Collateral Services, Inc., and
any substitute vendor that Lender may elect to use from time to time) for
processing accounts receivable reports and other reports required by Schedule
6.2.
 
Annually:
 
(a)       Facility Fee.  [Reserved].
 
Upon demand by Lender or as otherwise specified in this Agreement:
 
(a)       Collateral Exam Fees, Costs and Expenses.  Lender’s fees, costs and
expenses in connection with any collateral exams or inspections conducted by or
on behalf of Lender at the current rates established from time to time by Lender
as its fee for collateral exams or inspections (which fees are currently
$1,080.00 per day per collateral examiner), together with all actual
out-of-pocket costs and expenses incurred in conducting any collateral exam or
inspection.  In addition, Borrowers shall be obligated to reimburse Lender for
all fees, costs and expenses related to any collateral exams or inspections
obtained prior to the Closing Date.  Applicable fees related to electronic
collateral reporting will also be charged.
 
(b)       Appraisal Fees, Costs and Expenses.   Lender’s fees, costs and
expenses (including any fees, costs and expenses incurred by any appraiser) in
connection with any appraisal of all or any part of the Collateral conducted at
the request of Lender.
 
(c)       Termination and Reduction Fees.  If (i) Lender terminates the
Revolving Credit Facility after the occurrence of an Event of Default, or (ii)
Borrowers terminate the Revolving Credit Facility on a date prior to the
Maturity Date, or (iii) Borrowers reduce the Maximum Revolver Amount or if
Borrowers and Lender agree to reduce the Maximum Revolver Amount, Borrowers
shall pay Lender as liquidated damages (and not as a penalty) a termination or
reduction fee, as applicable, in an amount equal to a percentage of the Maximum
Revolver Credit (in the case of a termination of the Revolving Credit Facility)
or a percentage of the amount of reduction of the Maximum Revolver Amount (in
the case of a reduction in the Maximum Revolver Amount) calculated as
follows:  (A) two percent (2.0%) if the termination or reduction occurs on or
before the first anniversary of the Closing Date; (B) one percent (1.0%) if the
termination or reduction occurs after the first anniversary of the Closing Date
and on or before the second anniversary of the Closing Date; and (C) one-half of
one percent (0.50%) if the termination or reduction occurs after the second
anniversary of the Closing Date.  If the Credit Facility is refinanced in full
by a Wells Fargo Bank Regional Commercial Banking Office (and the Credit
Facility is terminated in connection therewith) on or after the date that is 18
months after the Closing Date, such refinancing shall not be deemed a
termination or reduction resulting in the payment of termination or reduction
fees.



 
Schedule 2.12
 
Page 2

--------------------------------------------------------------------------------

 
 
Schedule 6.1
 
TO CREDIT AND SECURITY AGREEMENT
 
Deliver to Lender, each of the financial statements, reports, or other items set
forth below at the following times in form satisfactory to Lender:
 
as soon as available, but in any event within 25 days after the end of each
month
(a)          an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of owner’s equity with respect
to the Borrowers and their respective Subsidiaries during such period and
compared to the prior period, prepared in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes, together with a
corresponding discussion and analysis of results from management; and
(b)          a Compliance Certificate along with the underlying calculations,
including the calculations to establish compliance with the financial covenants
set forth in Section 8 and certain other covenants under this Agreement.
as soon as available, but in any event within 25 days after the end of each
quarter
(a)          a comparison of actual financial results with the Projections for
each fiscal quarter of the Borrowers.
as soon as available, but in any event within 120 after the end of each fiscal
year
(a)          consolidated and consolidating financial statements of Borrowers
and their respective Subsidiaries for such fiscal year, audited by independent
certified public accountants reasonably acceptable to Lender, prepared in
accordance with GAAP, and certified, without any qualifications (including any
(A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, statement of
cash flow, and statement of owner’s equity and, if prepared, such accountants’
letter to management); provided that Borrowers may satisfy the requirement to
deliver the foregoing financial statements by providing a electronic “link” to
Lender that provides Lender with complete access to such financial statements
and notifying Lender each time that such financial statements are available via
such electronic link; and
(b)          a Compliance Certificate along with the underlying calculations,
including the calculations to establish compliance with the financial covenants
set forth in Section 8 and certain other covenants under this Agreement.
as soon as available, but in any event within thirty (30) days prior to the
beginning of each of Borrowers’ fiscal years
(a)          copies of Borrowers’ Projections, in form and substance (including
as to scope and underlying assumptions) satisfactory to Lender, in its Permitted
Discretion, for the forthcoming fiscal year, on a monthly basis, certified by
the chief financial officer of Borrowers as being such officer’s good faith
estimate of the financial performance of the Borrowers and their respective
Subsidiaries during the period covered thereby.
if and when filed by any Borrower (to the extent applicable),
(a)          Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports;
(b)          any other filings made by any Borrower with the SEC; and
(c)          any other information that is provided by any Borrower to its
shareholders generally.



 
Schedule 6.1
 
Page 1

--------------------------------------------------------------------------------

 
 
Schedule 6.2
 
TO CREDIT AND SECURITY AGREEMENT
 
Provide Lender with each of the documents and information set forth below at the
following times in form and substance satisfactory to Lender:
 
Weekly, by the second Business Day of each week, or more frequently if Lender
requests
(a)       a report of unbilled Accounts, detailing those accounts that have now
been billed.
Monthly (no later than (i) the 20th day of each month, during the 90-day period
after the Closing Date, or (ii) 15th day of each month, at all times after the
initial 90-day period after the Closing Date), or more frequently if Lender
requests
(a)      a Borrowing Base Certificate;
(b)      a monthly Account roll-forward, in a format acceptable to Lender in its
discretion;
(c)      a detailed aging of each Borrower’s Accounts, together with a
reconciliation to the monthly Account roll-forward and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format);
(d)      a report of unbilled Accounts;
(e)      a detailed calculation of those Accounts that are not eligible for the
Borrowing Base;
(f)       a summary aging, by vendor, of each Borrower’s and its Subsidiaries’
accounts payable (delivered electronically in an acceptable format);
(g)      notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to each Borrower’s and its Subsidiaries’ Accounts;
(h)      a detailed report regarding each Borrower’s and its Subsidiaries’ cash
and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash; and
(i)       if requested by Lender, copies of invoices together with credit memos,
and corresponding supporting documentation with respect to invoices and credit
memos in excess of an amount determined in the sole discretion of Lender from
time to time.
Monthly (no later than the thirtieth (30th) day of each month) or more
frequently if Lender requests
(a)       a reconciliation of Accounts aging, and trade accounts payable aging
of each Borrower to the general ledger and the monthly financial statements,
including any book reserves related to each category.
Annually, or more frequently, if requested by Lender
(a)       a detailed list of each Borrower’s and its Subsidiaries’ customers,
with address and contact information; and
(b)       financial statements and tax returns of each Guarantor.
Upon request by Lender
(a)       copies of purchase orders and invoices for Equipment acquired by each
Borrower or its Subsidiaries, and
(b)        such other reports and information as to the Collateral and as to
each Loan Party and its Subsidiaries, as Lender may reasonably request.

 
 
Schedule 6.2
 
Page 1

--------------------------------------------------------------------------------

 
 
EXHIBIT A


TO CREDIT AND SECURITY AGREEMENT



FORM OF COMPLIANCE CERTIFICATE
[on Borrower’s letterhead]




To:          Wells Fargo Bank, National Association
1300 SW 5th Avenue, 11th Floor
Portland, Oregon  97201
Attn:  Relationship Manager—Kitara Media, LLC


Re:           Compliance Certificate dated
[                                                                           ]
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of November 1, 2013, by and between WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”), and KITARA MEDIA, LLC (the
“Borrower”).  Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.
 
Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
[_____________] hereby certifies that:
 
1.           Attached is the financial information of Borrower and its
Subsidiaries which is required to be furnished to Lender pursuant to Section 6.1
of the Credit Agreement for the period ended ____________, __________ (the
“Reporting Date”).  Such financial information has been prepared in accordance
with GAAP [(except for year-end adjustments and the lack of footnotes)]1, and
fairly presents in all material respects the financial condition of Borrower and
its Subsidiaries.
 
2.           Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of each Borrower and its Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 6.1 of the Credit Agreement.
 
3.           Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default.
 
4.           The representations and warranties of each Loan Party and its
Subsidiaries and the Guarantors and their Subsidiaries set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (except to the extent they relate to a
specified date).
 
5.           As of the Reporting Date, the Loan Parties and their respective
Subsidiaries are in compliance with the applicable covenants contained in
Section 7 and Section 8 of the Credit Agreement as demonstrated on Schedule 1
hereof.
 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this [_____] day of [_______________], [________].
 

 
KITARA MEDIA, LLC
       
By:
   
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

1 Exclude bracketed language with annual audits
 
 
Exhibit A
Page 1

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO COMPLIANCE CERTIFICATE


Financial Covenants


I further certify that (Please check and complete each of the following):
 
1.           Minimum EBITDA.  The EBITDA of the Borrower and its Subsidiaries,
for the twelve-month period ending on the Reporting Date is $[________________],
which □ satisfies □ does not satisfy the requirement set forth in Section 8(a)
of the Credit Agreement that the EBITDA be not less than $[______________] as
required during such period ending on the Reporting Date.  Attached to this
Schedule 1 are calculations supporting the foregoing calculation with respect to
the EBITDA for such period.
 
2.           Minimum Liquidity.  The Liquidity of the Borrower at all times
prior to the Reporting Date was not less than $_______________, which □
satisfies □ does not satisfy the requirement set forth in Section 8(b) of the
Credit Agreement.
 
3.           Minimum Excess Availability.  The Excess Availability of the
Borrower at all times prior to the Reporting Date was not less than
$_______________, which □ satisfies □ does not satisfy the requirement set forth
in Section 8(c) of the Credit Agreement.
 
4.           Maximum Capital Expenditures and Capitalized Software Development
Costs.  Borrower’s Capital Expenditures (other than Capitalized Software
Development Costs) for the ___ month period ending _________ ___, 201__, was
$_____________ and Borrower’s Capitalized Software Development Costs for the ___
month period ending _____________ ___, 201__, was $__________, which [does/does
not] satisfy the requirements set forth in Section 8(d) of the Credit Agreement
for the corresponding period.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TO CREDIT AND SECURITY AGREEMENT
 
CONDITIONS PRECEDENT


The obligation of Lender to make its initial extension of credit provided for in
this Agreement is subject to the fulfilment, to the satisfaction of Lender, of
each of the following conditions precedent:
 
(a)           the Closing Date shall occur on or before November 1, 2013;
 
(b)           Lender shall have received a letter duly executed by each Borrower
and each other Loan Party authorizing Lender to file appropriate financing
statements in such office or offices as may be necessary or, in the opinion of
Lender, desirable to perfect the security interests to be created by the Loan
Documents;
 
(c)           Lender shall have received evidence that appropriate financing
statements have been duly filed in such office or offices as may be necessary
or, in the opinion of Lender, desirable to perfect the Lender’s Liens in and to
the Collateral, and Lender shall have received searches reflecting the filing of
all such financing statements;
 
(d)           Lender shall have received each of the following documents, in
form and substance satisfactory to Lender, duly executed, and each such document
shall be in full force and effect:
 
(i)           this Agreement and the other Loan Documents,
 
(ii)          the Cash Management Documents,
 
(iii)         the Control Agreements,
 
(iv)         a Continuing Guaranty from the Guarantors,
 
(v)          an Intent to Support Letter from London Bay Capital, and
 
(vi)         a Standby Letter of Credit Agreement;
 
(e)           Lender shall have received a certificate from the Secretary of
each Loan Party and each Guarantor (i) attesting to the resolutions of such Loan
Party’s or Guarantor’s Board of Directors authorizing its execution, delivery,
and performance of this Agreement and the other Loan Documents to which such
Loan Party or Guarantor is a party, (ii) authorizing specific officers of such
Loan Party or Guarantor to execute the same, and (iii) attesting to the
incumbency and signatures of such specific officers of such Loan Party or
Guarantor;
 
(f)            Lender shall have received copies of each Loan Party’s and each
Guarantor’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified as true, correct and complete by the Secretary of such
Loan Party or Guarantor;
 
(g)           Lender shall have received a certificate of status with respect to
each Loan Party and each Guarantor, dated within ten (10) days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of each Loan Party and Guarantor, which certificate
shall indicate that such Loan Party or Guarantor is in good standing in such
jurisdiction;
 
(h)           Lender shall have received certificates of status with respect to
each Loan Party, each dated within thirty (30) days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would constitute a Material Adverse Change,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdictions;
 
(i)            Lender shall have received copies of the policies of insurance
and certificates of insurance, together with the endorsements thereto, as are
required by Section 6.6, the form and substance of which shall be satisfactory
to Lender;
 
(j)            [Intentionally omitted];
 
 
Exhibit B
Page 1

--------------------------------------------------------------------------------

 
 
(k)           Borrowers shall have Liquidity of at least $3,000,000 and Excess
Availability of at least $1,500,000 after giving effect to (i) the initial
extensions of credit hereunder (including, but not limited to, the funding of
the initial Advances), and (ii) the payment of all fees and expenses required to
be paid by Borrowers on the Closing Date under this Agreement or the other Loan
Documents;
 
(l)            Lender shall have completed its business, legal, and collateral
due diligence, including a collateral examination and review of each Borrower’s
and its Subsidiaries Books and verification of each Loan
Party’s  representations and warranties to Lender, the results of which must be
satisfactory to Lender;
 
(m)           Lender shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Loan Party and
Guarantor, and (ii) OFAC/PEP searches and customary individual background
searches for each Borrower’s senior management and key principals, and each
other Loan Party and each Guarantor, the results of which shall be satisfactory
to Lender;
 
(n)           Lender shall have received a set of Projections of each Borrower
for the one (1) year period following the Closing Date, on a month by month
basis, in form and substance (including as to scope and underlying assumptions)
satisfactory to Lender;
 
(o)           Borrowers shall have paid all Lender Expenses incurred in
connection with the transactions evidenced by this Agreement;
 
(p)           Each Loan Party and each of its Subsidiaries shall have received
all licenses, approvals or evidence of other actions required by any
Governmental Authority in connection with the execution and delivery by such
Loan Party or its Subsidiaries of the Loan Documents or with the consummation of
the transactions contemplated thereby;
 
(q)           all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Lender; and
 
(r)            Lender shall have received final credit approval for the Credit
Facility and the transactions described in this Agreement.
 
 
Exhibit B
Page 2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
TO CREDIT AND SECURITY AGREEMENT

 
CONDITIONS SUBSEQUENT

 
[None]
 
 
Exhibit C
Page 1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
TO CREDIT AND SECURITY AGREEMENT
 
REPRESENTATIONS AND WARRANTIES
 
5.1           Due Organization and Qualification; Subsidiaries.


(a)           Each Loan Party and each Subsidiary of each Loan Party (i) is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization, (ii) is qualified to do business in any jurisdiction where
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Change, and (iii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.


(b)           Set forth on Schedule 5.1(b) to the Information Certificate (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) is a complete and accurate
description of the authorized capital Stock of each Loan Party, by class, and,
as of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding.  Other than as described on Schedule 5.1(b) to
the Information Certificate (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement),
there are no subscriptions, options, warrants, or calls relating to any shares
of any Loan Party’s capital Stock, including any right of conversion or exchange
under any outstanding security or other instrument.  No Loan Party is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.


(c)           Set forth on Schedule 5.1(c) to the Information Certificate (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.


(d)           Except as set forth on Schedule 5.1(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement), there are
no subscriptions, options, warrants, or calls relating to any shares of any
capital stock or any Loan Party or of any of its Subsidiaries, including any
right of conversion or exchange under any outstanding security or other
instrument.  No Loan Party nor any of its Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of such Loan Party’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.


5.2           Due Authorization; No Conflict.


(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
 
(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
cause a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party’s interest holders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except for consents or
approvals the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.


5.3           Governmental and Other Consents.  No consent, approval,
authorization, or other order or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required (a) for the
grant of a Lien by such Loan Party in and to the Collateral pursuant to this
Agreement or the other Loan Documents or for the execution, delivery, or
performance of this Agreement by such Loan Party, or (b) for the exercise by
Lender of the voting or other rights provided for in this Agreement with respect
to the Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.  No Intellectual Property License of any Loan
Party that is necessary to the conduct of such Loan Party’s business requires
any consent of any other Person in order for such Loan Party to grant the
security interest granted hereunder in such Loan Party’s right, title or
interest in or to such Intellectual Property License.


 
Exhibit D
Page 1

--------------------------------------------------------------------------------

 
 
5.4           Binding Obligations.  Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.


5.5           Title to Assets; No Encumbrances.  Each of the Loan Parties and
its Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 6.1 and most recent collateral reports delivered pursuant to Section
6.2, in each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby.  All of such assets are free and
clear of Liens except for Permitted Liens.


5.6           Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.


(a)           The exact legal name of (within the meaning of Section 9-503 of
the Code) and jurisdiction of organization of each Loan Party and each of its
Subsidiaries is set forth on Schedule 5.6(a) to the Information Certificate (as
such Schedule may be updated from time to time to reflect (x) changes resulting
from transactions permitted under this Agreement, or (y) new information, to the
extent permitted by Lender in Lender’s sole discretion).


(b)           The chief executive office of each Loan Party and each of its
Subsidiaries is located at the address indicated on Schedule 5.6(b) to the
Information Certificate (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement).


(c)           The tax identification number and organizational identification
number, if any, of each Loan Party and each of its Subsidiaries are identified
on Schedule 5.6(c) to the Information Certificate (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).


(d)           As of the Closing Date, no Loan Party and no Subsidiary of a Loan
Party holds any Commercial Tort Claims that exceed $250,000 in amount, except as
set forth on Schedule 5.6(d) to the Information Certificate.


5.7           Litigation.


(a)           Except as set forth on Schedule 5.7(a) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement), there are
no actions, suits, or proceedings pending or, to the knowledge of any Loan
Party, threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.


(b)           Schedule 5.7(a) to the Information Certificate sets forth a
complete and accurate description, with respect to each of the actions, suits,
or proceedings with asserted liabilities in excess of, or that could reasonably
be expected to result in liabilities in excess of, $250,000 that, as of the
Closing Date, is pending or, to the knowledge of any Loan Party, threatened
against any Loan Party or any of its Subsidiaries, including (i) the parties to
such actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of any Loan Party or any Subsidiary in connection with
such actions, suits, or proceedings is covered by insurance.


5.8           Compliance with Laws.  No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, writs, injunctions, decrees, rules
or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.


5.9           No Material Adverse Change.  All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Lender have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the consolidated financial condition of the Loan Parties and their
Subsidiaries as of the date thereof and results of operations for the period
then ended.  Since the date of the most recent financial statement delivered to
Lender, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Loan Parties and their Subsidiaries.


 
Exhibit D
Page 2

--------------------------------------------------------------------------------

 
 
5.10           Fraudulent Transfer.


 (a)           Each Loan Party is Solvent.


 (b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.


5.11           Employee Benefits.  No Loan Party, none of their Subsidiaries,
nor any of their ERISA Affiliates maintains or contributes to any Benefit Plan.


5.12           Environmental Condition.  Except as set forth on Schedule 5.12 to
the Information Certificate (as such Schedule may be updated from time to time
to reflect (x) changes resulting from transactions permitted under this
Agreement, or (y) new information, to the extent permitted by Lender in Lender’s
sole discretion), (a) to each Loan Party’s knowledge, no Loan Party nor any of
its Subsidiaries is in violation of any applicable Environmental Law that,
individually or in the aggregate, could reasonably be expected to result in a
claim or liability of $250,000 or more, (b) to each Loan Party’s knowledge, no
properties or assets of any Loan Party or any of its Subsidiaries have ever been
used by a Loan Party, its Subsidiaries, or by previous owners or operators in
the disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law that, individually or in the aggregate, could
reasonably be expected to result in a claim or liability of $250,000 or more,
(c) to each Loan Party’s knowledge, after commercial reasonable inquiry, no Loan
Party’s nor any of its Subsidiaries’ properties or assets have ever been
designated or identified in any manner pursuant to any Environmental Law as a
Hazardous Materials disposal site, (d) no Loan Party nor any of its Subsidiaries
has received notice that a Lien arising under any Environmental Law has attached
to any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (e) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.


5.13           Intellectual Property.  Each Loan Party and each of its
Subsidiaries owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, and licenses that are necessary to the conduct of its
business as currently conducted.


5.14           Leases.  Each Loan Party and each of its Subsidiaries enjoys
peaceful and undisturbed possession under all leases material to their business
and to which it is a party or under which it is operating, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
material default by the applicable Loan Party or the applicable Subsidiary
exists under any of them.


5.15           Deposit Accounts and Securities Accounts.  Set forth on Schedule
5.15 to the Information Certificate (as updated pursuant to Section 6.12(j)(iv))
is a listing of all of the Deposit Accounts and Securities Accounts of each Loan
Party and each of its Subsidiaries, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.


5.16           Complete Disclosure.  All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about the industry of a Loan
Party or any of its Subsidiaries) furnished by or on behalf of a Loan Party or
any of its Subsidiaries in writing to Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of a Loan Party or any of its
Subsidiaries) hereafter furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
most recently delivered to Lender represent, and as of the date on which any
other Projections are delivered to Lender, such additional Projections
represent, each Borrowers’ good faith estimate, on the date such Projections are
delivered, of the future performance of a Loan Party or any of its Subsidiaries
for the periods covered thereby based upon assumptions believed by Borrowers to
be reasonable at the time of the delivery thereof to Lender.


 
Exhibit D
Page 3

--------------------------------------------------------------------------------

 
 
5.17           Material Contracts.  Set forth on Schedule 5.17 to the
Information Certificate (as such Schedule may be updated from time to time in
accordance herewith) is a reasonably detailed description of the Material
Contracts of each Loan Party and each of its Subsidiaries as of the most recent
date on which Borrowers provided their Compliance Certificate pursuant to
Section 6.1; provided, however, that any Borrower may amend Schedule 5.17 to the
Information Certificate to add additional Material Contracts so long as such
amendment occurs by written notice to Lender on the date that such Borrower
provides its Compliance Certificate.  Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or the applicable
Subsidiary and, to such Borrower’s knowledge, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 7.7(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or the applicable Subsidiary.


5.18           Patriot Act.  To the extent applicable, each Loan Party and each
of its Subsidiaries is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”).  No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of its Subsidiaries or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


5.19           Indebtedness.  Set forth on Schedule 5.19 to the Information
Certificate is a true and complete list of all Indebtedness of each Loan Party
and each of its Subsidiaries outstanding immediately prior to the Closing Date
that is to remain outstanding immediately after giving effect to the closing
hereunder on the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.


5.20           Payment of Taxes.  Except as otherwise permitted under Section
6.5, all tax returns and reports of each Loan Party and each of its Subsidiaries
required to be filed by any of them have been timely filed or extension duly
obtained, and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable.  Each Loan Party
and each of its Subsidiaries has made adequate provision in accordance with GAAP
for all taxes not yet due and payable.  No Borrower knows of any proposed tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.


5.21           Margin Stock.  No Loan Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.  No
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.


5.22           Governmental Regulation.  No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.


5.23           OFAC.  No Loan Party nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds of any
loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.


5.24           Employee and Labor Matters.  There is (a) no unfair labor
practice complaint pending or, to the knowledge of Borrowers, threatened against
any Loan Party or any of its Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened against any Loan
Party or any of its Subsidiaries which arises out of or under any collective
bargaining agreement and that would reasonably be expected to result in a
material liability, (b) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party or
any of its Subsidiaries that would reasonably be expected to result in a
material liability, or (c) to the knowledge of Borrowers, no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied.  The hours worked
and payments made to employees of each Loan Party and each of its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.  All material payments due from any Loan Party or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of such
Loan Party, except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.


 
Exhibit D
Page 4

--------------------------------------------------------------------------------

 
 
5.25           Parent as a Holding Company.  Kitara Media Corp. is a holding
company and does not have any material liabilities (other than liabilities
arising under the Loan Documents), own any material assets (other than the Stock
of Borrower and other Guarantors) or engage in any operations or business (other
than the ownership of Borrower and the other Guarantors).


5.26           Collateral.


 (a)           Real Property.  Schedule 5.26(a) to the Information Certificate
sets forth all Real Property owned by any of the Loan Parties as of the Closing
Date.


 (b)           Intellectual Property.


(i)           As of the Closing Date, Schedule 5.26(b) to the Information
Certificate provides a complete and correct list of: (A) all registered
Copyrights owned by any Loan Party, all applications for registration of
Copyrights owned by any Loan Party, and all other Copyrights owned by any Loan
Party and material to the conduct of the business of any Loan Party; (B) all
Intellectual Property Licenses entered into by any Loan Party pursuant to which
(x) any Loan Party has provided any license or other rights in Intellectual
Property owned or controlled by such Loan Party to any other Person or (y) any
Person has granted to any Loan Party any license or other rights in Intellectual
Property owned or controlled by such Person that is material to the business of
such Loan Party, including any Intellectual Property that is incorporated in any
software, or other product marketed, sold, licensed, or distributed by such Loan
Party; (C) all Patents owned by any Loan Party and all applications for Patents
owned by any Loan Party; and (D) all registered Trademarks owned by any Loan
Party, all applications for registration of Trademarks owned by any Loan Party,
and all other Trademarks owned by any Loan Party and material to the conduct of
the business of any Loan Party;


(ii)          all employees and contractors of each Loan Party who were involved
in the creation or development of any Intellectual Property for such Loan Party
that is necessary to the business of such Loan Party have signed agreements
containing assignment of Intellectual Property rights to such Loan Party and
obligations of confidentiality;


(iii)         to each Loan Party’s knowledge, no Person has infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights owned by such Loan Party, in each case, that either individually
or in the aggregate would reasonably be expected to result in a Material Adverse
Change;


(iv)         to each Loan Party’s knowledge, all registered Copyrights and
registered Trademarks that are owned by such Loan Party and necessary in to the
conduct of its business are valid, subsisting and enforceable and in compliance
with all legal requirements, filings, and payments and other actions that are
required to maintain such Intellectual Property in full force and effect; and


(v)          each Loan Party has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Loan Party that are necessary in the business of such Loan
Party;


(c)           Motor Vehicles. [Reserved].


 
Exhibit D
Page 5

--------------------------------------------------------------------------------

 
 
(d)           Pledged Interests.  (i) Except for the Security Interest created
hereby, each Loan Party is and will at all times be the sole holder of record
and the legal and beneficial owner, free and clear of all Liens other than
Permitted Liens, of the Pledged Interests indicated on Schedule 5.26(d) to the
Information Certificate as being owned by such Loan Party and, when acquired by
such Loan Party, any Pledged Interests acquired after the Closing Date; (ii) all
of the Pledged Interests are duly authorized, validly issued, fully paid and
non-assessable and the Pledged Interests constitute or will constitute the
percentage of the issued and outstanding Stock of the Pledged Companies of such
Loan Party identified on Schedule 5.26(d) to the Information Certificate (as
such Schedule may be updated from time to time in accordance herewith) as
supplemented or modified by any Pledged Interests Addendum or any Joinder to
this Agreement; (iii) such Loan Party has the right and requisite authority to
pledge, the Investment Related Property pledged by such Loan Party to Lender as
provided herein; (iv) all actions necessary or desirable to perfect and
establish the first priority of, or otherwise protect, Lender’s Liens in the
Investment Related Property, and the proceeds thereof, have been duly taken,
upon (A) the execution and delivery of this Agreement; (B) the taking of
possession by Lender (or its Lender or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Lender) endorsed in blank by the applicable
Loan Party; (C) the filing of financing statements in the applicable
jurisdiction set forth on Schedule 5.6(a) to the Information Certificate (as
such Schedule may be updated from time to time in accordance herewith) for such
Loan Party with respect to the Pledged Interests of such Loan Party that are not
represented by certificates, and (D) with respect to any Securities Accounts,
the delivery of Control Agreements with respect thereto; and (v) each Loan Party
has delivered to and deposited with Lender all certificates representing the
Pledged Interests owned by such Loan Party to the extent such Pledged Interests
are represented by certificates, and undated powers (or other documents of
transfer acceptable to Lender) endorsed in blank with respect to such
certificates.  None of the Pledged Interests owned or held by such Loan Party
has been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.  As to all limited liability company or
partnership interests, issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Borrower hereby represents and warrants that the
Pledged Interests issued pursuant to such agreement (A) are not dealt in or
traded on securities exchanges or in securities markets, (B) do not constitute
investment company securities, and (C) are not held by such Loan Party in a
securities account.  In addition, none of the Pledged Operating Agreements, the
Pledged Partnership Agreements, or any other agreements governing any of the
Pledged Interests issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.
 
(e)           Valid Security Interest. This Agreement creates a valid security
interest in the Collateral of each Loan Party, to the extent a security interest
therein can be created under the Code, securing the payment of the
Obligations.  Except to the extent a security interest in the Collateral cannot
be perfected by the filing of a financing statement under the Code, all filings
and other actions necessary or desirable to perfect and protect such security
interest have been duly taken or will have been taken upon the filing of
financing statements listing each applicable Loan Party, as a debtor, and Lender
for itself and as agent for the Bank Product Providers, as secured party, in the
jurisdictions listed next to such Loan Party’s name on Schedule 5.6(a) to the
Information Certificate (as such Schedule may be updated from time to time in
accordance herewith).  Upon the making of such filings, Lender shall have a
first priority perfected security interest in the Collateral of each Loan Party
to the extent such security interest can be perfected by the filing of a
financing statement, subject to Permitted Liens which are purchase money
Liens.  All action by any Loan Party necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.
 
5.27           Eligible Accounts.  As to each Account that is identified by a
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Lender, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the rendition of services to such Account
Debtor in the ordinary course of such Borrower’s business, (b) owed to such
Borrower, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Lender-discretionary criteria) set forth in the
definition of Eligible Accounts.
 
5.28           [Intentionally Omitted].
 
5.29           Locations of Equipment.  The Equipment (other than vehicles or
Equipment out for repair) of the Loan Parties and their Subsidiaries are not
stored with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 5.29 to the
Information Certificate (as such Schedule may be updated pursuant to Section
6.14).
 
 
Exhibit D
Page 6

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
TO CREDIT AND SECURITY AGREEMENT
 


INFORMATION CERTIFICATE
OF
LOAN PARTIES
_________________________


Dated: November 1, 2013




Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000W
Santa Monica, CA  90404
Attn:  Relationship Manager—Kitara Media, LLC



In connection with certain financing provided or to be provided by Wells Fargo
Bank, National Association (“Lender”), each of the undersigned Borrowers and
Guarantors (each a “Loan Party”) represents and warrants to Lender the following
information about each Loan Party (capitalized terms not specifically defined
shall have the meaning set forth in the Agreement):


1.
Attached as Schedule 5.1(b) is a complete and accurate description of (i) the
authorized capital Stock of each Loan Party and each of its Subsidiaries, by
class, and the number of shares issued and outstanding and the names of the
owners thereof (including stockholders, members and partners) and their
holdings, all as of the date of this Agreement, (ii) all subscriptions, options,
warrants or calls relating to any shares of Stock of each Loan Party and each of
its Subsidiaries, including any right of conversion or exchange; (iii) each
stockholders’ agreement, restrictive agreement, voting agreement or similar
agreement relating to any such capital Stock; and (iv) an organization chart of
each Loan Party and all Subsidiaries.



2.
Each Loan Party is affiliated with, or has ownership in, the entities (including
Subsidiaries) set forth on Schedule 5.1(c).



3.             The Loan Parties use the following trade name(s) in the operation
of their business (e.g. billing, advertising, etc.):


[NONE]


4.
Each of the Loan Parties is a registered organization of the following type:



[NONE]


5.
The exact legal name (within the meaning of Section 9-503 of the Code) of each
Loan Party and each Subsidiary of each Loan Party as set forth in its respective
certificate of incorporation, organization or formation, or other public organic
document, as amended to date is set forth in Schedule 5.6(a).



6.
Each Loan Party and each Subsidiary of each Loan Party is organized solely under
the laws of the State set forth on Schedule 5.6(a).  Each Loan Party and each
Subsidiary of each Loan Party is in good standing under those laws and no Loan
Party is organized in any other State.



7.
The chief executive office and mailing address of each Loan Party and each
Subsidiary of each Loan Party is located at the address set forth on Schedule
5.6(b) hereto.



8.
The books and records of each Loan Party and each Subsidiary of each Loan Party
pertaining to Accounts, contract rights, and other assets are located at the
addresses specified on Schedule 5.6(b).



9.
The identity and Federal Employer Identification Number of each Loan Party and
each Subsidiary of each Loan party and organizational identification number, if
any, is set forth on Schedule 5.6(c). (Please Use Form Attached)



10.
No Loan Party has any Commercial Tort Claims, except as set forth on Schedule
5.6(d).

 
 
Exhibit E
Page 1

--------------------------------------------------------------------------------

 
 
11.
There are no judgments, actions, suits, proceedings or other litigation pending
by or against or threatened by or against any Loan Party, any of its
Subsidiaries and/or Affiliates or any of its officers or principals, except as
set forth on Schedule 5.7(b).



12.
Since its date of organization, the name as set forth in each Loan Party’s
organizational documentation filed of record with the applicable state authority
has been changed as follows:



Date                                                          Prior Name


No changes of the name of the Loan Parties have been made since its
organization.


13.
Since the dates of their respective organization, the Loan Parties have made or
entered into the following mergers or acquisitions:



 
Effective August 31, 2010, Bristol Interactive, LLC was merged into the Loan
Party, with the Loan Party being the surviving entity under the name Kitara
Media, LLC.



 
Effective July 1, 2013, Ascend Merger Sub, LLC was merged into the Loan Party,
with the Loan Party being the surviving entity under the name Kitara Media, LLC.



14.
The assets of each Loan Party and of each Subsidiary of each Loan Party are
owned and held free and clear of Liens, mortgages, pledges, security interests,
encumbrances or charges except as set forth below:  [NONE].



15.
Each Loan Party and each Subsidiary of each Loan Party has been and remains in
compliance with all environmental laws applicable to its business or operations
except as set forth on Schedule 5.12.



16.
No Loan Party and no Subsidiary of any Loan Party has any Deposit Accounts,
investment accounts, Securities Accounts or similar accounts with any bank,
securities intermediary or other financial institution, except as set forth on
Schedule 5.15 for the purposes and of the types indicated therein.



17.
No Loan Party and no Subsidiary of any Loan Party is a party to or bound by a
collective bargaining or similar agreement with any union, labor organization or
other bargaining agent except as set forth below (indicate date of agreement,
parties to agreement, description of employees covered, and date of
termination):  [NONE].



18.
Set forth on Schedule 5.17 is a reasonably detailed description of each Material
Contract of each Loan Party and its Subsidiaries as of the date of the
Agreement.



19.
Set forth on Schedule 5.19 is a true and complete list of all Indebtedness of
each Loan Party and its Subsidiaries outstanding immediately prior to the
Closing Date.



20.
No Loan Party and no Subsidiary of any Loan Party has made any loans or advances
or guaranteed or otherwise become liable for the obligations of any others,
except as set forth below:  [NONE].



21.
No Loan Party has any Chattel Paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:  [NONE].



22.
No Loan Party owns or licenses any Trademarks, Patents, Copyrights or other
Intellectual Property, and is not a party to any Intellectual Property License
except as set forth on Schedule 5.26(b) (indicate type of Intellectual Property
and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor) and there are no restrictions
in any Intellectual Property License that  restrict the sale or other
disposition of any Equipment or other property of any Loan Party other than as
set forth in Schedule 5.26.(b).



23.
Schedule 5.26(a) sets forth all Real Property owned by each Loan Party.



24.
The Equipment and other goods of each Loan Party are located only at the
locations set forth on Schedule 5.29.



25.
At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes) of any Loan Party or any Subsidiary of any Loan Party except as
follows:  [NONE].

 
 
Exhibit E
Page 2

--------------------------------------------------------------------------------

 
 
26.
Schedule 5.26(d) sets forth all Pledged Interests owned by each Borrower and
other Loan Party as of the Closing Date, together with the percentage of the
issued and outstanding Stock of the Pledged Companies of such Loan Party
represented by such Pledged Interests.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
Exhibit E
Page 3

--------------------------------------------------------------------------------

 
 
Lender shall be entitled to rely upon the foregoing in all respects and the
undersigned is duly authorized to execute and deliver this Information
Certificate on behalf of each Loan Party.


Very truly yours,


KITARA MEDIA, LLC
       
By:
   
Name:
Lisa VanPatten
 
Title:
Chief Financial Officer
 

                                                  
 
Exhibit E
Page 4

--------------------------------------------------------------------------------

 
 
Schedule 5.1(b)


TO INFORMATION CERTIFICATE



Capitalization of Loan Parties
and Subsidiaries


Organization Chart


Loan Party
 
Authorized Shares/Issued Shares
 
Holder
Type of Rights/Stock
(common/preferred/option/ class)
 
Number of Shares (after exercise of all rights to acquire shares)
   
Percent Interest (on a fully diluted basis)
 
Kitara Media, LLC
    100  
Kitara Media Corp.
Membership Interests
    100       100 %



 
 

--------------------------------------------------------------------------------

 


Schedule 5.1(c)


TO INFORMATION CERTIFICATE




Subsidiaries; Affiliates; Investments


Part 1 - Subsidiaries (More than 50% owned by a Loan Party)


Name
Jurisdiction of
Organization
Percentage Owned
NONE
         



Part 2 - Affiliates (Less than 50% Owned by  a Loan Party)


Name
Jurisdiction of
Organization
Percentage Owned
NONE
         



Part 3 - Affiliates (Subject to common ownership with ) a Loan Party


Name
Jurisdiction of
Organization
Parent
 
Percentage Owned
 
NEW YORK PUBLISHING GROUP, INC.
DELAWARE
KITARA MEDIA CORP.
    100 %
ANDOVER GAMES, LLC
DELAWARE
KITARA MEDIA CORP.
    100 %



Part 4 - Shareholders (If widely held, only holders with more than 10%)


Name
Jurisdiction of
Organization *
 
Percentage Owned
 
KITARA MEDIA CORP.
DELAWARE
    100 %            

 



--------------------------------------------------------------------------------

*If shareholders are individuals, indicate “N/A”
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.6(a)


TO INFORMATION CERTIFICATE



Exact Legal Name




Kitara Media, LLC

 


Jurisdiction of Organization




Name
Jurisdiction of
Organization *
Kitara Media, LLC
Delaware



 

--------------------------------------------------------------------------------

*If shareholders are individuals, indicate “N/A”
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.6(b)


TO INFORMATION CERTIFICATE
 
Locations
 
Part 1 - Chief Executive Office


525 WASHINGTON BOULEVARD, SUITE 2620
JERSEY CITY, NEW JERSEY 07310
 
Part 2 - Location of Books and Records


525 WASHINGTON BOULEVARD, SUITE 2620
JERSEY CITY, NEW JERSEY 07310


 
 

--------------------------------------------------------------------------------

 


Schedule 5.6(c)


TO INFORMATION CERTIFICATE



Federal Employer Identification Number
Organizational Identification Number




Name
Federal Employer Identification Number
Organizational Identification Number
Kitara Media, LLC
66-0694910
4838493



 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.6(d)


TO INFORMATION CERTIFICATE



Commercial Tort Claims


[NONE]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.7(a)


TO INFORMATION CERTIFICATE



Actions, Suits and Proceedings Pending / Threatened
 
[NONE]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.7(b)


TO INFORMATION CERTIFICATE




Judgments/ Pending Litigation


[NONE]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.12


TO INFORMATION CERTIFICATE




Environmental Compliance


[NONE]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.15


TO INFORMATION CERTIFICATE



Deposit Accounts; Investment Accounts
 
Part 1 - Deposit Accounts


Name and Address of Bank
Account No.
Purpose*
Wells Fargo Bank
See Schedules A-1 and D-1
Collection/Operating
     



­Part 2 - Investment and Other Accounts


[NONE]
 
 

--------------------------------------------------------------------------------

 
*
For “Purpose” indicate either: “collection account” if proceeds of receivables
or other assets are deposited in it, and note “lockbox” if it is subject to
lockbox servicing arrangements with the applicable bank or “disbursement
account” if it is a checking account or account used for transferring funds to
third parties and note if it is used for a specific purpose, e.g., “payroll”,
“medical”, “insurance”, “escrow” etc.  Also, please note any “zero balance” or
other automatic sweep or investment sweep accounts.

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.17


TO INFORMATION CERTIFICATE




Material Contracts


Name of Agreement
Date of Agreement
Parties to Agreement
Date of Expiration / Termination
LiveRail customer agreement
4/20/12
Kitara Media, LLC and LiveRail
Terminable upon 30-day written notice
 
BrightRoll customer agreement
6/17/11
Kitara Media, LLC and BrightRoll
Terminable upon 30-day written notice
 
Adap.tv Inc. Platform Agreement
7/12/13
Kitara Media, LLC and Adap.tv Inc.
Terminable on 30-day written notice



 
 

--------------------------------------------------------------------------------

 


Schedule 5.19


TO INFORMATION CERTIFICATE
 
Existing Indebtedness
Part 1 - Direct Debt


Name/Address of Payee
Principal Balance
as of [Date]
Nature of Debt
Term
Wells Fargo Bank
 
Reimbursement obligations owing in connection with the standby letter of credit
issued by Wells Fargo Bank in the amount of $123,659.19 for the benefit of the
landlord for Borrower’s location in Jersey City, NJ.
 
 



Part 2 - Guarantees


Name/Address of Payee
Principal Balance
as of [Date]
Nature of Debt
Term
NONE
     



 
 

--------------------------------------------------------------------------------

 

 
Schedule 5.26(a)


TO INFORMATION CERTIFICATE




Owned Real Estate


[NONE]


 
 

--------------------------------------------------------------------------------

 


Schedule 5.26(b)


TO INFORMATION CERTIFICATE
 
Intellectual Property
Part 1 – Trademarks Owned


Trademark
Registration
Number
Registration
Date
Expiration
Date
Grumpy Goats
4332478
5/7/13
 
Grmply Goats
4332479
5/7/13
 
GameNutt
4128671
4/17/12
 

 
Trademark
Application
Application/Serial
Number
Application
Date
NONE
   

 
Part 2 – Trademarks Licensed


Trademark
Registration
Number
Registration
Date
Expiration
Date
Licensor
NONE
       

 
Trademark
Application
Application/Serial
Number
Application
Date
NONE
   

 
Part 3 – Patents Owned


Patent
Description
Registration
Number
Registration
Date
Expiration
Date
NONE
     

 
Patent
Application
Application/Serial
Number
Application
Date
NONE
   


 
 
 

--------------------------------------------------------------------------------

 
 
Part 4 – Patents Licensed


Patent
Description
Registration
Number
Registration
Date
Expiration Date
Licensor
NONE
       





Patent
Application
Application / Serial Number
Application
Date
NONE
   



Part 5 – Copyrights Owned


Copyright
Registration Number
Registration
Date
NONE
   



Part 6 – Copyrights Licensed


Copyright
Registration
Number
Registration
Date
Licensor
NONE
     



Part 7 – Other License Agreements


Name of
Document
Date of
Document
Licensor
Term
Licensed
Intellectual Property
NONE
       



 
Page 2

--------------------------------------------------------------------------------

 


Schedule 5.26(d)


TO INFORMATION CERTIFICATE




Pledged Interests and Pledged Companies


1.  Kitara Media, LLC
2.  New York Publishing Group, Inc.
3.  Andover Games, LLC


 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.29


TO INFORMATION CERTIFICATE


Locations of Equipment
 
Locations of Equipment and Other Assets


Address
Owned/Leased/Third Party*
Name/Address of Lessor or Third Party, as Applicable
525 WASHINGTON BOULEVARD, SUITE 2620
JERSEY CITY, NEW JERSEY 0731
DE MINIMUS TANGIBLE ASSETS OWNED OR LEASED BY COMPANY
                   



 

--------------------------------------------------------------------------------

* Indicate in this column next to applicable address whether the locations is
owned by the Company, leased by the Company or owned and operated by a third
party (e.g., warehouse, processor, consignee, etc.)
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.12(j)


TO INFORMATION CERTIFICATE




Controlled Account Banks
 
[NONE]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A-1


TO CREDIT AND SECURITY AGREEMENT


Collection Account


 
Schedule A-1

--------------------------------------------------------------------------------

 


Schedule A-2


TO CREDIT AND SECURITY AGREEMENT




Authorized Persons


1.  Lisa VanPatten
2.  Limor Regular
3.  Robert Regular


 
Schedule A-2

--------------------------------------------------------------------------------

 


Schedule D-1


TO CREDIT AND SECURITY AGREEMENT




Designated Account


 
Schedule D-1

--------------------------------------------------------------------------------

 


Schedule P-1


TO CREDIT AND SECURITY AGREEMENT




Permitted Investments


[NONE]


 
Schedule P-1

--------------------------------------------------------------------------------

 
 
Schedule P-2




TO CREDIT AND SECURITY AGREEMENT


Permitted Liens


1.  Security interest in favor of Wells Fargo Bank to secure reimbursement
obligations owing in connection with the standby letter of credit issued by
Wells Fargo Bank in the amount of $123,659.19 for the benefit of the landlord
for Borrower’s location in Jersey City, NJ.


 
Schedule P-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


TO CREDIT AND SECURITY AGREEMENT


Form of Pledged Interest Addendum


 
PLEDGED INTERESTS ADDENDUM


This Pledged Interests Addendum, dated as of [_____________] [___], 201[__]
(this “Pledged Interests Addendum”), is delivered pursuant to Section 6.12(m) of
the Credit and Security Agreement referred to below.  The undersigned hereby
agree that this Pledged Interests Addendum may be attached to that certain
Credit and Security Agreement, dated as of November 1, 2013 (as amended,
restated, supplemented, renewed, extended or otherwise modified from time to
time, the “Credit Agreement”), by and among Wells Fargo Bank, National
Association (“Lender”), the undersigned, and the other Borrowers and Guarantors
party thereto.  Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.  The undersigned hereby
agree that the additional interests listed on Schedule I attached hereto shall
be and become part of the Pledged Interests pledged by the undersigned to Lender
in the Credit Agreement, with the same force and effect as if originally named
therein.  Without limiting the generality of the foregoing, the undersigned
hereby grant to Lender a security interest in the Pledged Interests described on
Schedule I attached hereto to secure all now existing or hereafter arising
Obligations.
 
This Pledged Interests Addendum is a Loan Document.  Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum.  If any of
the undersigned delivers an executed counterpart of this Pledged Interests
Addendum by telefacsimile or other electronic method of transmission, such
person shall also deliver an original executed counterpart of this Pledged
Interests Addendum but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Pledged Interests Addendum.
 
The undersigned hereby certify that the representations and warranties set forth
in Section 5 of the Credit Agreement of the undersigned are true and correct in
all material respects as to the Pledged Interests listed herein on and as of the
date hereof.
 
THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS PLEDGED INTERESTS ADDENDUM.
 
[signature page follows]
 
 
EXHIBIT F
Page 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.
 

 
[--NAME OF ENTITY--]
       
By:
   
 
Name:
 
 
Title:

 
 
1 

--------------------------------------------------------------------------------